 

EXHIBIT 10.1

 

Execution Copy

 

 

SUMMER INFANT, INC., and

 

SUMMER INFANT (USA), INC.,

 

as Borrowers, and

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

 

  

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of October 15, 2020

 

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders

 

and

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Section 1.           DEFINITIONS; RULES OF CONSTRUCTION 1 1.1. Definitions 1
1.2. Accounting Terms 38 1.3. Uniform Commercial Code and PPSA 39 1.4. Certain
Matters of Construction 39 1.5. Currency Equivalents 40 Section
2.           CREDIT FACILITIES 41 2.1. FILO and Revolver Commitments 41 2.2.
Term Loan Commitment 43 2.3. Letter of Credit Facility 46 Section
3.           INTEREST, FEES AND CHARGES 46 3.1. Interest 46 3.2. Fees 47 3.3.
Computation of Interest, Fees, Yield Protection 48 3.4. Reimbursement
Obligations 48 3.5. Illegality 48 3.6. Inability to Determine Rates 49 3.7.
Increased Costs; Capital Adequacy 51 3.8. Mitigation 52 3.9. Funding Losses 52
3.10. Maximum Interest 53 Section 4.           LOAN ADMINISTRATION 53 4.1.
Manner of Borrowing and Funding of FILO Loans and Revolver Loans 53 4.2.
Defaulting Lender 54 4.3. Number and Amount of LIBOR Loans; Determination of
Rate 55 4.4. Borrower Agent 55 4.5. One Obligation 55 4.6. Effect of Termination
55 Section 5.           PAYMENTS 56 5.1. General Payment Provisions 56 5.2.
Repayment of FILO Loans and Revolver Loans 56 5.3. Repayment of Term Loans 56
5.4. Payment of Other Obligations 57 5.5. Marshaling; Payments Set Aside 57 5.6.
Application and Allocation of Payments 58 5.7. Dominion Accounts 60 5.8. Account
Stated 60 5.9. Taxes 61 5.10. Lender Tax Information 62 5.11. Nature and Extent
of Each Borrower’s Liability 64

 



-i-

 

 

Section 6.           CONDITIONS PRECEDENT 66 6.1. Conditions Precedent to
Initial Loans 66 6.2. Conditions Precedent to All Credit Extensions 68 Section
7.           COLLATERAL 69 7.1. Grant of Security Interest 69 7.2. Lien on
Deposit Accounts; Cash Collateral 70 7.3. [Reserved] 71 7.4. Other Collateral 71
7.5. No Assumption of Liability 71 7.6. Further Assurances 71 Section
8.           COLLATERAL ADMINISTRATION 71 8.1. Borrowing Base Certificates 71
8.2. Administration of Accounts 72 8.3. Administration of Inventory 73 8.4.
Administration of Equipment 73 8.5. Administration of Deposit Accounts 74 8.6.
General Provisions 74 8.7. Power of Attorney 75 Section
9.           REPRESENTATIONS AND WARRANTIES 76 9.1. General Representations and
Warranties 76 9.2. Complete Disclosure 82 Section 10.         COVENANTS AND
CONTINUING AGREEMENTS 83 10.1. Affirmative Covenants 83 10.2. Negative Covenants
88 10.3. Financial Covenants 93 10.4. Restrictions on Activities of Company 94
10.5. Restrictions on Activities of Foreign Subsidiaries 94 Section
11.         EVENTS OF DEFAULT; REMEDIES ON DEFAULT 94 11.1. Events of Default 94
11.2. Remedies upon Default 97 11.3. License 97 11.4. Setoff 98 11.5. Remedies
Cumulative; No Waiver 98

 



-ii-

 

 

Section 12.         AGENT 98 12.1. Appointment, Authority and Duties of Agent 98
12.2. Agreements Regarding Collateral and Borrower Materials 99 12.3. Reliance
By Agent 100 12.4. Action Upon Default 100 12.5. Ratable Sharing 100 12.6.
Indemnification 101 12.7. Limitation on Responsibilities of Agent 101 12.8.
Successor Agent and Co-Agents 101 12.9. Due Diligence and Non-Reliance 102
12.10. Remittance of Payments and Collections 102 12.11. Individual Capacities
103 12.12. Titles 103 12.13. Certain ERISA Matters 103 12.14. Bank Product
Providers 104 12.15. No Third Party Beneficiaries 104 Section
13.         BENEFIT OF AGREEMENT; ASSIGNMENTS 104 13.1. Successors and Assigns
104 13.2. Participations 104 13.3. Assignments 105 13.4. Replacement of Certain
Lenders 106 Section 14.         THE GUARANTEE 106 14.1. Guarantee 106 14.2.
Obligations Unconditional 106 14.3. Reinstatement 107 14.4. Subrogation 107
14.5. Remedies 107 14.6. Instrument for the Payment of Money 107 14.7.
Continuing Guarantee 108 14.8. General Limitation on Amount of Obligations
Guaranteed 108 14.9. Joint Enterprise 108 14.10. Subordination 108 14.11.
Conflicts with Canadian Guaranty or UK Guaranty 108

 



-iii-

 

 

Section 15.         MISCELLANEOUS 108 15.1. Consents, Amendments and Waivers 108
15.2. Indemnity 109 15.3. Notices and Communications 110 15.4. Performance of
Obligors’ Obligations 111 15.5. Credit Inquiries 111 15.6. Severability 111
15.7. Cumulative Effect; Conflict of Terms 111 15.8. Counterparts 111 15.9.
Entire Agreement 112 15.10. Relationship with Lenders 112 15.11. No Advisory or
Fiduciary Responsibility 112 15.12. Confidentiality 112 15.13. GOVERNING LAW 113
15.14. Consent to Forum 113 15.15. Waivers by Obligors 113 15.16. Patriot Act
Notice. 116 15.17. Canadian Anti-Money Laundering Legislation 116 15.18.
Continued Effectiveness; No Novation. 115 15.19. Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 115 15.20. [Reserved] 116 15.21.
Acknowledgement Regarding Any Supported QFCs 116

 



-iv-

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A Assignment and Acceptance Exhibit B Assignment Notice     Schedule
1.1(a) Commitments of Lenders Schedule 1.1(b) Accruals Schedule 1.1(c) Existing
Letters of Credit Schedule 8.5 Deposit Accounts Schedule 8.6.1 Business
Locations Schedule 9.1.4 Names and Capital Structure Schedule 9.1.5 Title to
Properties; Liens Schedule 9.1.8 Surety Obligations Schedule 9.1.10 Brokers
Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses Schedule 9.1.13
Compliance with Laws Schedule 9.1.14 Environmental Matters Schedule 9.1.15
Restrictive Agreements Schedule 9.1.16 Litigation Schedule 9.1.18 Pension Plans
Schedule 9.1.20 Labor Contracts Schedule 10.2.1 Existing Debt Schedule 10.2.2
Permitted Liens Schedule 10.2.17 Existing Affiliate Transactions

 



-v-

 



 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of
October 15, 2020 (this “Agreement”), among SUMMER INFANT, INC., a Delaware
corporation (the “Company”), SUMMER INFANT (USA), INC., a Rhode Island
corporation (“SI USA”, and together with Company, collectively, “Borrowers”),
THE GUARANTORS FROM TIME TO TIME PARTY HERETO, the financial institutions from
time to time party to this Agreement from time to time as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as agent
and security trustee for the Lenders (“Agent”) amends and restates in its
entirety that certain Second Amended and Restated Loan and Security Agreement
dated as of June 28, 2018 (as amended prior to the date hereof, the “Existing
Credit Agreement”) among the Borrowers, the guarantors party thereto, the
lenders party thereto, Bank of America, N.A. as agent.

 

R E C I T A L S:

 

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise of the Borrowers and the
other Obligors. Lenders are willing to provide the credit facility on the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

Section 1.     DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.            Definitions. As used herein, the following terms have the
meanings set forth below:

 

Account: as defined in the UCC (or, with respect to any account receivable of
any Canadian Guarantor to which the PPSA is applicable, as defined in the PPSA
or, with respect to any UK Guarantor, Book Debts), including all rights to
payment for goods sold or leased, or for services rendered.

 

Account Debtor: a Person obligated under an Account, Chattel Paper, General
Intangible or Intangible.

 

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

 

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division, or substantially all assets of a
Person; (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person; or (c) merger, amalgamation, consolidation or combination
of a Borrower or Subsidiary with another Person.

 

Affected Financial Institution: (a) any EEA Financial Institution or (b) any UK
Financial Institution.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, field examiners,
turnaround consultants, and other professionals and experts retained by Agent.

 



 

 

 

Agreement Currency: as defined in Section 1.5.

 

Aggregate FILO Commitment Amount, Aggregate FILO Account Advance Percentage, and
Aggregate FILO Inventory Advance Percentage: for each applicable period set
forth below the applicable commitment amount or percentage, as applicable, set
forth below:

 

Applicable Period 
Aggregate FILO
Commitment Amount   Aggregate FILO
Account Advance
Percentage   Aggregate FILO
Inventory Advance
Percentage  Restatement Date – December 31, 2020  $2,500,000    5.0000% 
 10.000% January 1, 2021 – March 31, 2021  $2,343,750    4.6875%   9.375%
April 1, 2021 – June 30, 2021  $2,187,500    4.3750%   8.750% July 1, 2021 –
September 30, 2021  $2,031,250    4.0625%   8.125%                  October 1
2021 – December 31, 2021  $1,875,000    3.7500%   7.500% January 1, 2022 –
March 31, 2022  $1,718,750    3.4375%   6.875% April 1, 2022 – June 30, 2022 
$1,562,500    3.1250%   6.125% July 1, 2022 – September 30, 2022  $1,406250  
 2.8125%   5.625%                  October 1, 2022 – December 31, 2022 
$1,250,000    2.5000%   5.000% January 1, 2023 – March 31, 2023  $1,093,750  
 2.1875%   4.375% April 1, 2023 – June 30, 2023  $937,500    1.8750%   3.750%
July 1, 2023 – September 30, 2023  $781,250    1.5625%   3.125%                 
October 1, 2023 – December 31, 2023  $625,000    1.2500%   2.500% January 1,
2024 – March 31, 2024  $468,750    0.9375%   1.875% April 1, 2024 – June 30,
2024  $312,500    0.6250%   1.250% July 1, 2024 – October 14, 2024  $156,250  
 0.3125%   0.625%                  October 15, 2024 and thereafter  $0  
 0.0000%   0.00%

 

Allocable Amount: as defined in Section 5.11.3.

 

Amazon Companies: collectively, Amazon.com, Inc. and its Affiliates.

 

Anti-Corruption Laws: means laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to any Obligor, including laws that
prohibit the corrupt payment, offer, promise, or authorization of the payment or
transfer of anything of value (including gifts or entertainment), directly or
indirectly, to any foreign government official, foreign government employee or
commercial entity to obtain a business advantage; including the FCPA, and all
national and international laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions.

 

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act, the Canadian Anti-Money Laundering & Anti-Terrorism Legislation
and the UK Anti-Terrorism Laws.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities, and including, without limitation, the
CPSC Regulations.

 



-2-

 

 

Applicable Margin or Applicable Unused Line Fee Rate: with respect to any Type
of Loan, the margin set forth below, or with respect to the unused line fees
payable under Section 3.2.1, the rate per annum set forth below, in each case,
as determined for the most recently ended Fiscal Quarter:

 

Level  Average Quarterly
Availability     Base Rate
Revolver
Loans   LIBOR
Revolver
Loans   Base Rate
FILO
Loans   LIBOR
FILO
Loans   Base Rate
Term
Loans   LIBOR
Term
Loans   Applicable
Unused
Line Fee
Rate  I   > $20,000,000    1.00%   2.00%   2.25%   3.25%   2.50%   3.50%   0.25%
II   < $20,000,000    1.25%   2.25%   2.25%   3.25%   2.50%   3.50%   0.375%

 

Until Agent shall have received the Borrowing Base Certificate for the month
ended March 31, 2021, the respective Applicable Margins and Applicable Unused
Line Fee Rate shall be determined as if Level II were applicable. Thereafter,
the respective Applicable Margins and Applicable Unused Line Fee Rate shall be
determined based upon Average Quarterly Availability for each Fiscal Quarter as
determined by Agent based upon the Borrowing Base Certificates delivered
pursuant to Section 8.1 for each month during such Fiscal Quarter, which
determination shall be effective on the first day of the calendar month after
receipt by Agent of the Borrowing Base Certificate for the last month in such
Fiscal Quarter. If any financial statement, Borrowing Base Certificate or
Compliance Certificate due in the preceding month has not been received, then,
at the option of Agent or Required Lenders, the respective Applicable Margins
and Applicable Unused Line Fee Rate shall be determined as if Level II were
applicable, from such day until the first day of the calendar month following
actual receipt.

 

Applicable Percentage: with respect to any Lender, (a) with respect to Revolver
Loans, LC Obligations, Revolver Overadvance Loans, Protective Advances or
Swingline Loans, a percentage equal to a fraction the numerator of which is such
Lender’s Revolver Commitment and the denominator of which is the aggregate
Revolver Commitments (provided, that if the Revolver Commitments have terminated
or expired, each Lender’s Applicable Percentage shall be determined based upon
such Lender’s share of the aggregate Revolver Exposure at such time), (b) with
respect to FILO Loans, a percentage equal to a fraction the numerator of which
is such Lender’s FILO Commitment and the denominator of which is the aggregate
FILO Commitments (provided, that if the FILO Commitments have terminated or
expired, each Lender’s Applicable Percentage shall be determined based upon such
Lender’s share of the aggregate FILO Exposure at such time) and (c) with respect
to the Term Loans, a percentage equal to a fraction the numerator of which is
the aggregate outstanding principal amount of the Term Loans of such Lender and
the denominator of which is the aggregate outstanding principal amount of the
Term Loans of all Term Lenders.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Approved Processors: collectively, ANA Global, Norco Plastics, Inc., and such
other processors as Agent shall approve from time to time in its Permitted
Discretion.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction, synthetic lease or statutory
division of a limited liability company.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A.

 



-3-

 

 

Availability: at any time, (a) the lesser of (i) the aggregate Revolver
Commitments at such time and (ii) the Revolver Borrowing Base, at such time
minus (b) the Revolver Exposure at such time.

 

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) reserves for accrued and unpaid
Royalties, whether or not then due and payable; (d) the Bank Product Reserve;
(e) the Canadian Priority Payables Reserve; (f) the UK Priority Payables
Reserve; (g) the Dilution Reserve; (h) reserves for amounts owed by any Obligor
to any processor (including, without limitation, the Approved Processors);
(i) the aggregate amount of liabilities secured by Liens upon Collateral that
are senior to Agent’s Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); and (j) such additional reserves, in
such amounts and with respect to such matters, as Agent in its Permitted
Discretion may elect to impose from time to time.

 

Average Availability: the average daily Availability for an applicable period.

 

Average Quarterly Availability: the average daily Availability for the
applicable Fiscal Quarter.

 

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

Bail-In Legislation: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law or regulation for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule; and (b) with respect to the United Kingdom (to the extent that the
United Kingdom is not an EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union),
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation administration
or other insolvency proceedings).

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) foreign exchange products or services; (c) products
under Hedging Agreements; (d) commercial credit card and merchant card services;
and (e) other banking products or services as may be requested by any Borrower
or Subsidiary, other than Letters of Credit.

 

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 1 month interest period as determined on such day, plus 1.5%.

 

Base Rate FILO Loan: a FILO Loan that bears interest based on the Base Rate.

 



-4-

 

 

Base Rate Loan: any Loan that bears interest based on the Base Rate.

 

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

 

Base Rate Term Loan: a Term Loan that bears interest based on the Base Rate.

 

Beneficial Ownership Certification: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

Beneficial Ownership Regulation: 31 C.F.R. §1010.230.

 

Benefit Plan: any (a) employee benefit plan (as defined in ERISA) subject to
Title I of ERISA, (b) plan (as defined in and subject to Section 4975 of the
Code), or (c) Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such employee benefit plan or plan.

 

Blocked Person: means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC Lists.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Book Debts: as defined in the UK Security Agreements.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) unreimbursed reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.

 

Borrower Agent: as defined in Section 4.4.

 

Borrower Materials: Revolver Borrowing Base and FILO Borrowing Base information,
reports, financial statements and other materials delivered by Borrowers
hereunder, as well as other Reports and information provided by Agent to
Lenders.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the FILO Borrowing Base and the
Revolver Borrowing Base.

 

Brand:  the trade brand “Summer Infant” and the trade names, trademarks and
other marketing assets owned by the Company and related to such trade brand.

 



-5-

 

 

Brand Appraisal:  (a) the Valuation and Review dated as of the Restatement Date
prepared by Gordon Brothers Asset Advisors LLC (“Gordon Brothers”) setting forth
the Brand NOLV as of the Restatement Date (the “Initial Brand Appraisal”) and
(b) such additional appraisals (or updates thereof) of the Brand prepared after
the Restatement Date by Gordon Brothers Asset Advisors LLC (or such other
appraisal firm(s) as shall be acceptable to the Administrative Agent in its
Permitted Discretion) utilizing substantially the same methodology as utilized
by Gordon Brothers Asset Advisors LLC in determining the Brand NOLV in the
Initial Brand Appraisal.

 

Brand NOLV:  the net orderly liquidation value of the Brand, expressed in terms
of money, anticipated to be realized from a liquidation sale of the Brand to a
financial buyer independent from the remainder of the business of the Company,
given a reasonable period of time to find a buyer (or buyers), with the Company
being compelled to sell the Brand  on an as-is, where-is basis, with a sense of
immediacy.

 

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and (i) if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market or (ii) if the term “Business
Day” has a different meaning in the Canadian Security Agreements or the UK
Security Agreements, the definition in such other document shall control as to
issues covered in both this Agreement and such other document.

 

Canadian Anti-Money Laundering & Anti-Terrorism Legislation: Part II.1 of the
Criminal Code, R.S.C. 1985, c. C-46, the Proceeds of Crime Act and the United
Nations Act, R.S.C. 1985, c. U-2 or any similar Canadian legislation, together
with all rules, regulations and interpretations thereunder or related thereto
including, without limitation, the Regulations Implementing the United Nations
Resolutions on the Suppression of Terrorism and the Regulations Implementing the
United Nations Resolutions on Taliban, ISIL (Da’esh) and Al-Qaida promulgated
under the United Nations Act.

 

Canadian Defined Benefit Pension Plan: a Canadian Pension Plan with a “defined
benefit provision” as such term is defined in the Income Tax Act (Canada).

 

Canadian Dollars: lawful money of Canada.

 

Canadian Guarantor: each Canadian Subsidiary that guarantees payment or
performance of the Obligations, including, without limitation, SI Canada. The
definition of “Canadian Guarantors” means all of such entities collectively.

 

Canadian Guaranty: that certain Guarantee and Indemnity Agreement dated as of
the Original Closing Date made by the Canadian Guarantor, as may be amended,
restated, replaced, confirmed, supplemented or otherwise modified from time to
time.

 

Canadian MEPP: any “multi-employer pension plan” as such term is defined in the
PBA to which any Obligor or its Subsidiaries has any liability, contingent or
otherwise.

 

Canadian Pension Plan: a pension plan that is required to be registered as a
pension plan under the PBA or the Income Tax Act (Canada) under which any
Obligor or its Subsidiaries has any liability, contingent or otherwise, but
excludes a Canadian MEPP.

 

Canadian Priority Payables Reserve: on any date of determination, reserves
established by Agent in its Permitted Discretion for amounts payable by Canadian
Guarantors and secured by any Liens, choate or inchoate, which rank or which
would reasonably be expected to rank in priority to or pari passu with Agent’s
Liens on Collateral in the Revolver Borrowing Base, amounts deemed to be held in
trust, or held in trust, pursuant to Applicable Law and/or for amounts which
represent costs in connection with the preservation, protection, collection or
realization of the Collateral, including, without limitation, any such amounts
due and not paid for wages, vacation pay, amounts (including severance pay)
payable under the Wage Earner Protection Program Act (Canada) or under the
Bankruptcy and Insolvency Act (Canada), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), sales tax, goods and services tax, value added tax, harmonized
tax, excise tax, tax payable pursuant to Part IX of the Excise Tax Act (Canada)
or similar applicable provincial legislation, government royalties, amounts
currently or past due and not paid for realty, municipal or similar taxes and
all solvency deficiencies or wind-up deficiencies under the PBA and all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plan or under the Canada Pension Plan or any similar statutory or other
claims that would have or would reasonably be expected to have priority over or
pari passu with any Liens granted to Agent in the future (“Priority Payables”).

 



-6-

 

 

Canadian Security Agreements: (a) the General Security Agreement dated as of the
Original Closing Date, in form and substance reasonably acceptable to Agent,
executed by the Canadian Guarantors in favor of Agent, as the same may be
amended, restated, confirmed, supplemented or otherwise modified from time to
time, and (b) any other Canadian security agreement required to be executed by
any Obligor in favor of Agent after the Original Closing Date, in each case, as
the same may be amended, restated, confirmed, supplemented, replaced or
otherwise modified from time to time.

 

Canadian Subsidiary: any Subsidiary of Company that is organized under the
federal laws of Canada or any province or territory thereof.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

Capital Lease: any lease of property by an Obligor or any of its Subsidiaries
which, in accordance with GAAP, should be reflected as a capital lease on the
consolidated balance sheet of the Obligors and their Subsidiaries.

 

CARES Account: has the meaning set forth in Section 10.1.17(e).

 

CARES Act - Title I: means Title I of the Coronavirus Aid, Relief and Economic
Security Act, (H.R. 6074, H.R. 6201, H.R. 748 and H.R. 266 (116), as amended
(including any successor thereto), and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, regardless of the date enacted, adopted, issued or
implemented.

 

CARES Act Permitted Purposes: means, with respect to the use of proceeds of any
CARES Debt, the purposes set forth in Section 1106(b) of the CARES Act – Title I
and otherwise in compliance with all other provisions or requirements of the
CARES Act – Title I applicable in order for the entire amount of the CARES Debt
to be eligible for forgiveness.

 

CARES Debt: has the meaning set forth in Section 10.1.17.

 

CARES Forgiveness Date: means five (5) Business Days after the date that the
Borrowers obtains a final determination by the lender of the CARES Debt (and, to
the extent required, the Small Business Administration) (or such longer period
as may be approved in writing by Agent) regarding the amount of CARES Debt, if
any, that will be forgiven pursuant to the provisions of the CARES Act - Title
I.

 

CARES Unforgiven Debt: means that amount of the CARES Debt that (x) has been
determined by the lender of the CARES Debt (or the Small Business
Administration) to be ineligible for forgiveness pursuant to the provisions of
the CARES Act - Title I; provided, that if such determination has not been made
on or before the date that is twelve (12) months after the date of incurrence of
the CARES Debt (or such longer period as may be approved in writing by Agent),
all such CARES Debt shall be deemed “CARES Unforgiven Debt” until such time as a
final determination is made by the lender of the CARES Debt (and, to the extent
required, the Small Business Administration), (y) either (i) the CARES Debt (or
the applicable portion thereof) is deemed CARES Unforgiven Debt if (1) Obligors
do not timely file an application for forgiveness or do not include any portion
of the CARES Debt in an application for forgiveness, (2) Borrowers give notice
to the Agent that the CARES Debt will be CARES Unforgiven Debt, or (3) the Agent
obtains actual knowledge that the CARES Debt will be CARES Unforgiven Debt.

 



-7-

 

 

Cash Collateral: cash, and any interest, dividends, proceeds or other income
earned thereon, that is delivered to Agent to Cash Collateralize any
Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

 

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount that is due or could become due,
including all fees, expenses, indemnification payments and other amounts
relating to such Obligations. “Cash Collateralization” has a correlative
meaning.

 

Cash Dominion Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than the Cash Dominion Trigger Amount;
and (b) continuing until (x) no Event of Default shall have occurred and be
continuing and (y) during the preceding 30 consecutive days, Availability shall
have been greater than the Cash Dominion Trigger Amount at all times.

 

Cash Dominion Trigger Amount: $5,000,000.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States,
Canadian, the United Kingdom or English government, maturing within 12 months of
the date of acquisition; (b) certificates of deposit, time deposits and bankers’
acceptances maturing within 12 months of the date of acquisition, and overnight
bank deposits, in each case which are issued by Bank of America or a commercial
bank organized under the laws of the United States, Canada, the United Kingdom
or England or any state, province or district thereof, rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued
by a Lender) not subject to offset rights; (c) repurchase obligations with a
term of not more than 30 days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b);
(d) commercial paper issued by Bank of America or rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

Cash Management Services: any services provided from time to time by a Lender or
any of its affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 



-8-

 

 

Casualty Event: means casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation, expropriation or similar proceeding
of (and payments in lieu thereof), any property or asset of an Obligor.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
European equivalent regulation (such as the European Market and Infrastructure
Regulation), or (ii) promulgated pursuant to Basel III by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
similar authority) or any other Governmental Authority including CRD IV.

 

Change of Control: an event or series of events by which:

 

(a)            any "person" or "group" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have "beneficial ownership" of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
"option right")), directly or indirectly, of 45% or more of the Equity Interests
of a Borrower entitled to vote for members of the board of directors or
equivalent governing body of such Borrower on a fully-diluted basis (and taking
into account all such Equity Interests that such person or group has the right
to acquire pursuant to any option right);

 

(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of a
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

 

(c)            Company ceases to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary (other than Subsidiaries that are joint ventures
permitted under this Agreement);

 



-9-

 

 

(d)            a Borrower ceases to own, directly or indirectly 100% of the
Equity Interests of any Guarantor or other Subsidiary (other than Subsidiaries
that are joint ventures permitted under this Agreement); or

 

(e)            the sale or transfer of all or substantially all of an Obligor’s
assets except to another Obligor.

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commitment: for any Lender, the aggregate amount of such Lender's Revolver
Commitment, FILO Commitment and Term Commitment.

 

Commitments: the aggregate Revolver Commitments, FILO Commitments and Term
Commitments of all Lenders.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

Company: as defined in the Preamble hereto.

 

Competitor: on any date, (a) any competitor (as reasonably determined by
Borrowers) of SI Holdings and its Subsidiaries (other than bona fide fixed
income investors or debt funds) that are identified to Agent by Borrower Agent
in writing on or prior to the Restatement Date; (b) any other Person (other than
any bona fide fixed income investor or debt funds) that is a competitor (as
reasonably determined by Borrowers) of SI Holdings and its Subsidiaries, which
Person has been designated as a “Competitor” by written notice from Borrower
Agent to Agent not less than two (2) Business Days prior to such date; and
(c) any Affiliate of a “Competitor described in clause (a) or (b) of this
definition, which Affiliate has been designated as a “ Competitor” by written
notice from Borrower Agent to Agent not less than two (2) Business Days prior to
such date; provided, that “Competitors shall exclude any Person that Borrower
Agent has designated as no longer being a “Competitor” by written notice to
Agent from time to time. For the avoidance of doubt, to the extent that Persons
are identified as Competitors in writing by Borrower Agent after the Restatement
Date, the inclusion of such Persons as Competitors shall not retroactively apply
to prior assignments or participations in respect of any Loan or Revolver
Commitment under this Agreement.

 

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, containing a detailed calculation of the Fixed Charge Coverage Ratio as
of the Fiscal Month most recently ended, and, if a Financial Covenant Testing
Period shall be in effect, certifying compliance with Section 10.3.1.

 



-10-

 

 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise, capital, or branch
profits Taxes.

 

Consolidated EBITDA: shall have the same meaning as “EBITDA”, as such term is
defined herein.

 

Consolidated Total Assets: shall mean, as of any date, the total assets of the
Borrowers and their Subsidiaries determined in accordance with GAAP, as of the
last day of the Fiscal Quarter ended immediately prior to the date of such
determination for which financial statements are required to have been delivered
pursuant to Sections 10.1.2(a) or (b).

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

Control: means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have correlative meanings.

 

Covered Entity: as defined in Section 15.21.

 

CPSC: means the U.S. Consumer Products Safety Commission.

 

CPSC Regulations: means all laws and regulations enforced by the CPSC.

 

CRD IV: (a) Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms; and (b) Directive 2013/36/EU of the European Parliament and of
the Council of 26 June 2013 on access to the activity of credit institutions and
the prudential supervision of credit institutions and investment firms.

 

Current Asset Collateral: that portion of the Collateral comprised of Accounts,
Chattel Paper, Commercial Tort Claims, Documents, Instruments, Inventory,
Investment Property, Letters of Credit (which for the purpose of this definition
only, shall have the meaning given to such term in the UCC), Letter-of-Credit
Rights, Supporting Obligations and General Intangibles (to the extent such
General Intangibles arise or relate to any of the foregoing, but excluding
Intellectual Property), and all products and proceed thereof (including, without
limitation, cash proceeds, Cash Collateral, cash held in Deposit Accounts (other
than cash held in Deposit Accounts which is clearly identifiable as proceeds of
Equipment, Real Estate, fixtures or Intellectual Property), and proceeds of
insurance with respect to any of the foregoing).

 



-11-

 

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of any Obligor, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
perform any funding obligations hereunder, and such failure is not cured within
three Business Days; (b) has notified Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or has made a
public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof (including reorganization, liquidation, or appointment of a
receiver, custodian, administrator or similar Person by the Federal Deposit
Insurance Corporation or any other regulatory authority); provided, however,
that a Lender shall not be a Defaulting Lender solely by virtue of a
Governmental Authority’s ownership of an equity interest in such Lender or
parent company unless the ownership provides immunity for such Lender from
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets, or permits such Lender or Governmental
Authority to repudiate or otherwise to reject such Lender's agreements.

 

Deposit Account: all “deposit accounts” as such term is defined in the UCC
and/or with respect to any Deposit Account located in Canada, any account with a
deposit function.

 

Deposit Account Control Agreements: the Deposit Account control or blocked
account agreements to be executed by each institution maintaining a Deposit
Account for an Obligor, in favor of Agent, as security for the Obligations.

 

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

 

Dilution Reserve: a reserve in an initial amount as of the Restatement Date
equal to $1,000,000 established by the Company and reflected on the balance
sheet of the Company and its Subsidiaries, as the same may be adjusted from time
to time by Agent in its Permitted Discretion based upon the most recent field
examination conducted by Agent. A list of accruals that are ineligible for
inclusion in the Revolver Borrowing Base and FILO Borrowing Base is set forth on
Schedule 1.1(b) attached hereto.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than a rights distribution and/or payment-in-kind
by the Company); any distribution, advance or repayment of Debt to a holder of
Equity Interests; or any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest.

 

Documents: means all “documents” as such term is defined in the UCC and/or with
respect to any Documents of an Obligor domiciled in Canada, a ‘document of
title’ as defined in the PPSA.

 



-12-

 

 

Dollars: lawful money of the United States.

 

Dominion Account: a collection or similar account established by an Obligor at
Bank of America over which Agent has exclusive control for withdrawal purposes.

 

EBITDA: determined on a consolidated basis for Company and Subsidiaries, for
each period of twelve consecutive months, equal to the aggregate of (a) net
income for such period, calculated before (i) interest expense, (ii) provision
for income taxes and (iii) depreciation and amortization expense; plus (b) the
sum (without duplication) of the following: (i) expenses, fees and charges
incurred in connection with the closing of the transactions contemplated by this
Agreement and the Existing Credit Agreement (including amendments thereto);
(ii) non-cash charges resulting from the write-down of goodwill, furniture,
fixtures, equipment and software; (iii) non-cash charges associated with the
issuance and periodic re-measurement of Equity Interests in the Company;
(iv) non-cash losses attributable to deferred financing costs; (v) non-cash
losses attributable to fluctuations in currency values; (vi) non-cash charges
attributable to the issuance and/or exercise of employee non-cash stock
compensation to the extent permitted by this Agreement; (vii) non-cash losses or
charges resulting from the impact of purchase accounting adjustments in
connection with any Permitted Acquisition; (viii) other non-cash losses or
charges deducted in determining net income (including, without limitation,
non-cash losses or charges resulting from the application of Statement of
Financial Accounting Standards No. 142, Goodwill and other Intangible Assets
(FAS-142) and FAS-144, Accounting for Impairment of Long-Lived Assets);
(ix) losses attributable to the early retirement of Indebtedness (other than the
Obligations); (x) transaction related fees and expenses incurred in connection
with any (1) Permitted Asset Disposition, (2) Permitted Acquisition or
(3) Acquisition that has not been consummated in an amount not to exceed
$250,000 for any individual Acquisition or $500,000 in the aggregate for such
period for all Acquisitions, all as approved by Agent in its Permitted
Discretion; (xi) indemnification payments made by the Obligors and for which the
Obligors have received reimbursement from third parties; (xii) fees and expenses
of advisors and independent consultants retained by Obligors and approved by
Agent in its Permitted Discretion, provided, that the aggregate amount of such
fees and expenses added back to EBITDA pursuant to this clause (b)(xii) shall
not exceed $250,000 during any Fiscal Quarter; (xiii) fees and expenses paid to
members of the Board of Directors of the Company in an aggregate amount not to
exceed $500,000 during any twelve-month period; (xiv) restructuring charges;
(xv) earn-out and severance payments; provided that the sum of the aggregate
amounts added back pursuant to clauses (b)(xii), (b)(xiii), (b)(xiv) and
(b)(x) shall not exceed the greater of $1,000,000 and 10% of EBITDA (calculated
prior to giving effect to any adjustment pursuant to (b)(xii), (b)(xiii),
(b)(xiv) and (b)(x))in the aggregate for any period of twelve consecutive months
ending on or after May 31, 2020; provided, further that the limitations on fees
and expenses in this clause (xv) and in clause (xii) shall not apply to any fees
and expenses of Winter Harbor and any investment bank retained by the Borrowers;
(xvi) losses arising from the sale of fixed or capital assets; (xvii) cost, fees
and expenses incurred in connection with the incurrence of Indebtedness or the
issuance of Equity Interests expressly permitted under this Agreement and costs,
fees and expenses, incurred in connection with any amendments, modifications or
waivers thereof; and (xviii) costs, fees and expenses (including, without
limitation, non-recurring fees paid to the Agent) incurred in connection with
all amendments and other waivers and modifications to the Loan Documents; minus
the sum (without duplication) of the following: (i) non-cash income or gains
resulting from the write-up of goodwill, furniture, fixtures, equipment and
software; (ii) non-cash income or gains attributable to fluctuations in currency
values; (iii) any other non-cash income or gains; (iv) income or gains arising
from the sale of fixed or capital assets; (v) income or gains attributable to
the early retirement of Indebtedness (other than the Obligations); and (vi) any
other non-recurring or extraordinary gains (in each case, to the extent included
in determining net income).

 



-13-

 

 

Anything to contrary contained in the foregoing notwithstanding, and without
duplication of the any other provisions hereof, the incurrence of CARES Debt
shall not result in any increase in EBITDA. Following the CARES Forgiveness
Date, the amount of CARES Debt, if any, that is actually forgiven pursuant to
the provisions of the CARES Act – Title 1 may be included in EBITDA for the
period in which such CARES Debt is actually forgiven.

 

EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Account: an Account owing to an Obligor that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars, Canadian
Dollars or GBP and is deemed by Agent, in its Permitted Discretion, to be an
Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 120 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor are not Eligible Accounts as a
result of the application of the foregoing clause (a); (c) when aggregated with
other Accounts owing by the Account Debtor and its Affiliates, it exceeds 15% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time) (provided that, only the
amount of Accounts in excess of the percentage set forth in this clause (c) (or
such higher percentage as Agent may establish with respect to any Account Debtor
in accordance with this clause (c)) shall be deemed ineligible under this clause
(c)), provided, further, that this clause (c) shall not apply to the following
Account Debtors: (i) the Amazon Companies, (ii) the Wal-Mart Companies, or
(iii) the Target Companies; (d) with respect to any Account owing from the
Amazon Companies, when aggregated with other Accounts owing from the Amazon
Companies, it exceeds 45% of the aggregate Eligible Accounts, provided, however,
that if, at any time, the corporate credit rating of Amazon.com, Inc. falls
below “BBB-” (by S&P or Fitch) or “Baa3” (by Moody’s), the Agent shall have the
right, in its sole discretion to decrease such maximum percentage
(provided further, that only the amount of Accounts in excess of the percentage
set forth in this clause (d) (or such lower percentage as shall be specified by
Agent in accordance with the foregoing proviso) shall be deemed ineligible under
this clause (d)); (e) with respect to any Account owing from the Wal-Mart
Companies, when aggregated with other Accounts owing from the Wal-Mart
Companies, it exceeds 35% of the aggregate Eligible Accounts, (provided, that
only the amount of Accounts in excess of the percentage set forth in this clause
(e) shall be deemed ineligible under this clause (e)); (f) with respect to any
Account owing by the Target Companies, when aggregated with other Accounts owing
by the Target Companies, it exceeds 35%, provided, however, that, if at any
time, the corporate credit rating of Target Corporation falls below “A” (by
S&P), “A-” (by Fitch) or “A2” (by Moody’s), Agent shall have the right, in its
sole discretion, to decrease such maximum percentage (provided further, that
only the amount of Accounts in excess of the percentage set forth in this clause
(f) (or such lower percentage as shall be specified by Agent in accordance with
the foregoing proviso) shall be deemed ineligible under this clause (f)); (g) it
does not conform with a covenant or representation herein in all material
respects, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (B) in the case of any representation and
warranty qualified by “materiality”, “Material Adverse Effect”, or similar
language, they shall be true and correct in all respects; (h) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (i) an Insolvency Proceeding has been commenced by or against
the Account Debtor or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
Solvent, or is subject to any Sanction or on any specially designated nationals
list maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (j) the Account
Debtor is organized or has its principal offices or assets outside the United
States, Canada or the United Kingdom, unless the Account is (i) supported by a
letter of credit (delivered to and directly drawable by Agent) satisfactory in
all respects to Agent; or (ii) is a Mexican subsidiary of Target Corporation or
Wal-Mart Stores, Inc. and the aggregate amount of all Accounts deemed eligible
by this clause (j)(ii) does not exceed $1,000,000 at any time; (k) it is owing
by a Governmental Authority, unless the Account Debtor is the United States,
Canada or any province or territory thereof or the United Kingdom or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the federal Assignment of Claims Act or other
Applicable Law (including the Financial Administration Act (Canada)); (l) it is
not subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien, other than Liens permitted under clauses (b), (d),
and (h) of Section 10.2 and any other Lien with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Agent between the holder of such Lien and
the Agent; (m) the goods giving rise to it have not been delivered to the
Account Debtor, or it otherwise does not represent a final sale; (n) it is
evidenced by Chattel Paper or an Instrument of any kind unless such Chattel
Paper or Instrument is in the possession of the Agent, and to the extent
necessary or appropriate, endorsed to Agent, or has been reduced to judgment;
(o) its payment has been extended or the Account Debtor has made a partial
payment, provided, that, with respect to any Account for which partial payment
has been made, only the Account for which a partial payment has been made (and
not any other Account owing from the same Account Debtor) shall be deemed
ineligible under this clause (o); (p) it arises from a sale to an Affiliate,
from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes; (q) it represents a progress
billing or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; or (r) it includes a
billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof. In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances more than 120 days old will be excluded.

 



-14-

 

 

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within two Business Days after notice of
the proposed assignment) and Agent, which extends revolving credit facilities of
this type in its ordinary course of business; and (c) during any Event of
Default, any Person acceptable to Agent in its discretion; provided, that, in no
event shall the term “Eligible Assignee” include any Competitor.

 

Eligible In-Transit Inventory: Inventory owned by a Borrower or Guarantor that
would be Eligible Inventory if it were not subject to a Document and in transit
from a foreign location to a location of the applicable Borrower or Guarantor
within the United States, Canada or the United Kingdom, and that Agent, in its
Permitted Discretion, deems to be Eligible In-Transit Inventory. Without
limiting the foregoing, no Inventory shall be Eligible In-Transit Inventory
unless it (a) is subject to a negotiable Document showing Agent (or, with the
consent of Agent, the applicable Borrower or Guarantor) as consignee, which
Document is in the possession of Agent or such other Person as Agent shall
approve; (b) is fully insured by marine cargo or other similar insurance, in
such amounts, with such insurance companies and subject to such deductibles as
are reasonably satisfactory to Agent and in respect of which Agent has been
named as lenders loss payee; (c) is not sold by a vendor that has a right to
reclaim, divert shipment of, repossess, stop delivery, claim any reservation of
title or otherwise assert Lien rights against the Inventory, or with respect to
whom any Borrower or Guarantor is in default of any obligations; (d) is
evidenced by a full set of clean, original negotiable bills of lading consigned
to the order of Agent and such original bills of lading are in the possession of
Agent or a customs broker from whom Agent has received an executed Customs
Broker Agreement with respect to such inventory and title has passed to the
applicable Borrower or Guarantor at the time such inventory is delivered to the
common carrier; (e) is shipped by a common carrier that is not affiliated with
the vendor and is not subject to any Sanction or on any specially designated
nationals list maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.

 



-15-

 

 

 

Eligible Inventory: Inventory owned by a Borrower or Guarantor that Agent, in
its Permitted Discretion, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods or raw materials, and not work-in-process, packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies, provided that component parts and replacement parts
shall not be deemed ineligible under this clause (a) to the extent the most
recent inventory appraisal delivered to Agent ascribes a value to such component
parts and/or replacement parts; (b) is not held on consignment, nor subject to
any deposit or down payment; (c) is in saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
perishable, obsolete or unmerchantable, and does not constitute returned or
repossessed goods, provided that slow-moving or obsolete inventory shall not be
deemed ineligible under this clause (d) to the extent the most recent inventory
appraisal delivered to Agent ascribes a value to such slow-moving or obsolete
inventory; (e) meets all standards imposed by any Governmental Authority, has
not been acquired from a Person subject to any Sanction or on any specially
designated nationals list maintained by OFAC, and does not constitute hazardous
materials under any Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien; (h) is within the continental United States, New
Brunswick or Ontario, Canada, or the United Kingdom, is not in transit except
between locations of Borrowers or Guarantors, unless such inventory constitutes
Eligible In-Transit Inventory and is not consigned to any Person; (i) is not
subject to any warehouse receipt or negotiable Document (other than Eligible
In-Transit Inventory subject to a Lien Waiver); (j) is not subject to any
License or other property or property right or other arrangement that restricts
such Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver or is otherwise satisfied that it could sell
such inventory without infringing on the rights of such licensor following an
Event of Default; (k) is not located on leased premises or in the possession of
a warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person is an Approved Processor and
(i) has delivered a Lien Waiver or (ii) an appropriate Rent and Charges Reserve
has been established for such location; and (l) is reflected in the details of a
current perpetual inventory report.

 

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, credit bid,
deed in lieu of foreclosure, exercise of any right to act in an Obligor’s
Insolvency Proceeding or to credit bid Obligations, or otherwise).

 

Environmental Laws: all Applicable Laws and agreements with Governmental
Authorities (including all programs, permits and guidance promulgated by
regulatory agencies), relating to public health and safety matters or conditions
(but excluding occupational safety and health, to the extent regulated by OSHA)
or the protection or pollution of the environment, including but not limited to
CERCLA, RCRA and CWA.

 

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

 



-16- 

 

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan; (e) the determination that
any Pension Plan is considered an at risk plan or a plan in critical or
endangered status under the Code, ERISA or the Pension Protection Act of 2006;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Obligor or ERISA Affiliate; or (h) failure by an Obligor or ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or to make a required contribution to
a Multiemployer Plan.

 

EU Bail-In Legislation Schedule: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Event of Default: as defined in Section 11.

 

Excluded Deposit Account: a Deposit Account maintained by any Obligor (a) which
has been established and is used exclusively for the sole purpose of making
payroll and withholding tax payments related thereto and other employee wage and
benefit payments to or for the benefit of such Obligor's employees and accrued
and unpaid employee compensation (including salaries, wages, benefits and
expense reimbursements), (b) which is a zero balance operational disbursement or
similar account, (c) has been established and is used exclusively for the sole
purpose of making and remitting sales and use taxes, VAT and/or such Canadian
sales and use tax equivalents or (d) which is used for petty cash or similar
purposes so long as the amount on deposit (i) in each such individual Deposit
Account described in this clause (d) does not exceed $10,000 during any period
of seventy-two consecutive hours and (ii) in all Deposit Accounts referred to in
this clause (d) does not exceed $50,000 in the aggregate during any period of
seventy-two consecutive hours. Anything to the contrary contained in this
Agreement notwithstanding, the CARES Account shall be deemed to be an Excluded
Deposit Account.

 



-17- 

 

 

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor

 

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient's net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal and Canadian
federal withholding Taxes imposed on amounts payable to or for the account of a
Lender with respect to its interest in a Loan or Commitment pursuant to a law in
effect when the Lender acquires such interest (except pursuant to an assignment
request by Borrower Agent under Section 13.4) or changes its Lending Office,
unless the Taxes were payable to its assignor immediately prior to such
assignment or to the Lender immediately prior to its change in Lending Office;
(c) Taxes attributable to a Recipient's failure to comply with Section 5.10; and
(d) U.S. federal withholding Taxes imposed pursuant to FATCA. In no event shall
"Excluded Taxes" include any U.S. withholding Tax imposed on amounts paid by or
on behalf of a foreign Obligor to a Recipient that has complied with
Section 5.10.2.

 

Existing Credit Agreement: as defined in the preamble to this Agreement.

 

Existing Letter of Credit: any letter of credit that (a) was issued by the
Issuing Bank under the Existing Credit Agreement, (b) is outstanding on the
Restatement Date, and (c) is listed on Schedule 1.1(c).

 

Extraordinary Expenses: all costs, expenses or advances that Agent, Issuing Bank
or Lenders may incur during a Default or Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor, including those relating to:
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances. “Extraordinary
Expenses” shall include transfer fees, Other Taxes, storage fees, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 

Fair Salable Value: the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

 

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

 



-18- 

 

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

 

Fee Letter: that certain amended and restated fee letter dated as of the
Restatement Date among Agent and Company as amended from time to time.

 

FILO Borrowing Base: on any date of determination, an amount equal to the sum of
(a) the Applicable FILO Account Advance Percentage of the Value of Eligible
Accounts, plus (b) the Applicable FILO Inventory Advance Percentage of the Value
of Eligible Inventory (excluding Specified Inventory), provided, that the Agent
shall have the right, in its Permitted Discretion, to reduce such percentages at
any time upon three (3) Business Days prior notice to the Borrower Agent, and
provided further that (i) Eligible In-Transit Inventory shall in no event
contribute more than $1,000,000 (after giving effect to the percentage set forth
in clause (b) above) to the FILO Borrowing Base at any time and (ii) Eligible
Accounts owing to and Eligible Inventory held by the UK Guarantors shall not
contribute more than an aggregate of $500,000 (after giving effect to the
percentages set forth in clauses (a) and (b) above, respectively) to the FILO
Borrowing Base at any time. If any amount in this definition is stated in a
currency other than Dollars on any date, then such amount on such date shall be
equal to the Dollar Equivalent of such amount in such other currency.

 

FILO Commitment: for any Lender, its obligation to make FILO Loans up to a
maximum principal amount equal to its Applicable FILO Percentage (as shown on
Schedule 1.1(a), as hereafter modified pursuant to an Assignment and Acceptance
to which it is a party, or pursuant to Section 2.1.4) of the Aggregate FILO
Commitment Amount at such time.

 

FILO Commitments: the aggregate FILO Commitments of all Lenders which, during
any applicable period, shall equal the Aggregate FILO Commitment Amount for such
period.

 

FILO Exposure: at any time, the outstanding principal amount of FILO Loans at
such time.

 

FILO Loan: a loan made pursuant to Section 2.1.1(b)(i).

 

FILO Overadvance: as defined in Section 2.1.5.

 

FILO Termination Date: the earliest to occur of (a) October 15, 2024; (b) the
date on which Borrowers terminate the FILO Commitments pursuant to
Section 2.1.4; (c) the date on which the FILO Commitments are terminated
pursuant to Section 11.2; and (d) the Revolver Termination Date.

 

Financial Consultant: Winter Harbor LLC.

 

Financial Covenant Testing Period: (a) the period commencing on the Restatement
Date and continuing through the date that the FILO Loan and Term Loan shall have
been repaid in full; and (b) from and after the repayment in full of the FILO
Loan and Term Loan, each time that a Financial Covenant Trigger Date shall
occur, the period (i) commencing on the last day of the Fiscal Month for which
financial statements have been (or are required to have been) delivered to Agent
immediately prior to such Financial Covenant Trigger Date, and (ii) continuing
thereafter until Availability for sixty (60) consecutive days shall have
exceeded the Financial Covenant Trigger Amount.

 

Financial Covenant Trigger Amount: $5,000,000.

 



-19- 

 

 

Financial Covenant Trigger Date: any date on which Availability falls below the
Financial Covenant Trigger Amount.

 

Fiscal Month: any fiscal month of any Fiscal Year, which fiscal month shall
consist of either four or five weeks and generally end on the Saturday closest
to the last day of each calendar month in accordance with the fiscal accounting
calendar of the Company and its Subsidiaries.

 

Fiscal Quarter: any fiscal quarter of any Fiscal Year, which fiscal quarter
shall consist of thirteen weeks divided into three Fiscal Months of four, four
and five weeks, which fiscal quarters shall generally end on the Saturday
closest to the last day of March, June, September and December of each Fiscal
Year in accordance with the fiscal accounting calendar of the Company and its
Subsidiaries.

 

Fiscal Year: the fiscal year of Company and its Subsidiaries for accounting and
tax purposes, generally ending on the Saturday closest to the last day of
December of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Company and its Subsidiaries for the most recent period of twelve consecutive
months, of (a) EBITDA minus Capital Expenditures (except those financed with
(i) Borrowed Money other than FILO Loans or Revolver Loans or (ii) proceeds of
Casualty Events or the issuance of Equity Interests to the extent such Capital
Expenditures are made substantially contemporaneously with the receipt of such
proceeds) and cash taxes paid for such period, to (b) Fixed Charges paid in cash
during such period.

 

Fixed Charges: the sum of cash interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including, without limitation, the
Term Loans, but excluding the Revolver Loans unless such principal payment of
the Revolver Loans is accompanied by a permanent reduction in the Revolver
Commitments and excluding the FILO Loans unless such principal payment of the
FILO Loans is accompanied by a permanent reduction in the FILO Commitments), and
Distributions made. Notwithstanding the foregoing, any principal payments made
in connection with the scheduled reductions to the Aggregate FILO Commitment
Amount as provided for in the definition of “Aggregate FILO Commitment Amount”
in Section 1.1 shall not constitute “Fixed Charges” for purposes hereof.
Notwithstanding the foregoing, amounts paid on the Restatement Date to repay in
full the “Term Debt” (as such term is defined in the Existing Credit Agreement)
shall not constitute “Fixed Charges” for purposes hereof. Anything to the
contrary contained in the foregoing notwithstanding, “Fixed Charges” shall not
include interest expense or principal payments on CARES Debt other than CARES
Unforgiven Debt.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: any Lender that is not a U.S. Person.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or Canada; or (b) mandated by a government other than the
United States, Canada or the United Kingdom for employees of any Obligor or
Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers, provided, however, that SI
Canada and SI UK shall be deemed to not be Foreign Subsidiaries.

 

Fronting Exposure: a Defaulting Lender’s Applicable Percentage of LC Obligations
or Swingline Loans, as applicable, except to the extent allocated to other
Lenders under Section 4.2.

 



-20- 

 

 

Full Payment: with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its reasonable discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

GBP: means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, provincial, territorial, municipal,
local, foreign or other agency, authority, body, commission, court,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority,
in each case whether associated with the United States, a state, district or
territory thereof, Canada, a province or territory thereof, the United Kingdom
or a country thereof or any other foreign entity or government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantors: SI Canada, SI UK and each other Person who guarantees payment or
performance of any Obligations.

 

Guaranty: Section 14 of this Agreement and each guaranty agreement executed by a
Guarantor in favor of Agent, including, without limitation, the Canadian
Guaranty and the UK Guaranty.

 

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

Immaterial Foreign Subsidiary: shall mean, at any date of determination after
the Restatement Date, any Foreign Subsidiary of a Borrower (a) the total assets
of which, in the aggregate with all other Immaterial Foreign Subsidiaries,
determined as of the Fiscal Quarter most recently ended, were less than 2.0% of
the Consolidated Total Assets of the Borrowers and their Subsidiaries as of such
date of determination, and (b) the Consolidated EBITDA attributable to such
Foreign Subsidiary for the period of four (4) consecutive Fiscal Quarters ending
on such date does not exceed, in the aggregate with all other Immaterial Foreign
Subsidiaries, 2.0% of the Consolidated EBITDA of the Borrowers and their
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided, that (i) Borrowers shall not designate any additional Foreign
Subsidiary as an Immaterial Foreign Subsidiary if such designation would result
in a failure to comply with the provisions set forth in clause (a) or
(b) immediately above and (ii) no Foreign Subsidiary that owns any other Foreign
Subsidiary that fails to comply with clause (a) or (b) above shall be deemed to
be an Immaterial Foreign Subsidiary; and provided, further, if the total assets
and/or gross revenues of all Foreign Subsidiaries so designated by the Borrowers
as “Immaterial Foreign Subsidiaries” shall at any time exceed the limits set
forth in either clause (a) or (b) immediately above, then the Borrowers shall
promptly re-designate one or more of such Foreign Subsidiaries as not
constituting Immaterial Foreign Subsidiaries, in each case in a written notice
to Agent, so that, as result of such re-designation, the total assets and gross
revenues of all Foreign Subsidiaries still designated as “Immaterial Foreign
Subsidiaries” do not exceed such limits.

 



-21- 

 

 

Increased Field Exam/Appraisal Period: with respect to the occurrence of any
Increased Field Exam/Appraisal Trigger Date, the period (a) commencing on the
Increased Field Exam/Appraisal Trigger Date and (b) continuing until
Availability for thirty (30) consecutive days shall have exceeded 20% of the
aggregate Revolver Commitment then in effect.

 

Increased Field Exam/Appraisal Trigger Date: any date on which Availability for
thirty (30) consecutive days shall have been less than 20% of the aggregate
Revolver Commitment as of such date.

 

Indebtedness: shall have the same meaning as “Debt”, as such term is defined
herein.

 

Indemnified Taxes: (a) Taxes other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Initial Brand Appraisal:  as defined in the definition of “Brand Appraisal”.

 

Insolvency Law: collectively, the Bankruptcy Code, or any other insolvency,
debtor relief, debt adjustment, arrangement, receivership, or similar law
(whether state, provincial, territorial, federal or foreign), including, without
limitation, the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada), the Winding-up and Restructuring Act, any applicable
governing corporate statutes providing for arrangements, and the Insolvency Act
1986 (UK).

 

Insolvency Proceeding: (a) any case or proceeding commenced by or against a
Person under any state, provincial, territorial, federal or foreign law for, or
any agreement of such Person to, (i) the seeking or any entry of an order for
relief under any Insolvency Law; (ii) the appointment of a receiver, interim
receiver, monitor, reviewer and manager, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(iii) an assignment or trust mortgage for the benefit of creditors; or (b) any
proceeding commenced by or against a Person under any provision of the
Insolvency Act 1986 (UK), the Corporate Insolvency & Governance Act 2020 (UK) or
under any other insolvency law of any jurisdiction of the United Kingdom.

 

Intellectual Property: all present and future: trade secrets, know-how and other
proprietary information; trademarks, trademark applications, internet domain
names, service marks, trade dress, trade names, business names, designs, logos,
slogans (and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world and including the goodwill
associated therewith; copyrights, copyrightable works (registered or
unregistered) and copyright applications (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications and patent disclosures; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, all rights in computer software
including source codes, object codes, and executable code, data, databases and
other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property and any proceeds and products
thereof; and all common law and other rights throughout the world in and to all
of the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing or by
suit) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 



-22- 

 

 

Interest Period: as defined in Section 3.1.3.

 

Inventory: as defined in the UCC (or, with respect to any inventory of any
Canadian Guarantor to which the PPSA is applicable, as defined in the PPSA),
including all goods intended for sale, lease, display or demonstration; all work
in process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, printing, packing,
shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in a Borrower’s or Guarantor’s business (but excluding
Equipment).

 

Inventory Formula Amount: the lesser of (i) 70% of the Value of Eligible
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.

 

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

 

Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.

 

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

 

IRS: the United States Internal Revenue Service.

 

ISDA Definitions: 2006 ISDA Definitions published by the International Swaps and
Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time by the International Swaps
and Derivatives Association, Inc. or such successor thereto.

 

Issuing Bank: Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.3.4.

 

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

 

Judgment Currency: as defined in Section 1.5.

 

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.

 

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Revolver Overadvance or FILO Overadvance exists and, if no Revolver
Loans are outstanding, the LC Obligations do not exceed the Revolver Borrowing
Base (without giving effect to the LC Reserve for purposes of this calculation);
(c) the expiration date of such Letter of Credit is (i) no more than 365 days
from issuance, in the case of standby Letters of Credit, and (ii) no more than
120 days from issuance, in the case of documentary Letters of Credit; (d) the
Letter of Credit and payments thereunder are denominated in Dollars; and (e) the
purpose and form of the proposed Letter of Credit is satisfactory to Agent and
Issuing Bank in their discretion.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.

 



-23- 

 

 

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the Stated Amount of
all outstanding Letters of Credit.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

 

LC Reserve: the aggregate of all LC Obligations, other than those that have been
Cash Collateralized by Borrowers.

 

Lender Indemnitees: Lenders and Secured Bank Product Providers and their
officers, directors, employees, Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance, including any
Lending Office of the foregoing.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

 

Letter of Credit: any standby or documentary letter of credit (including any
Existing Letter of Credit) issued by Issuing Bank for the account of an Obligor,
or any indemnity, guarantee, exposure transmittal memorandum or similar form of
credit support issued by Agent or Issuing Bank for the benefit of an Obligor.

 

Letter of Credit Subline: $5,000,000.

 

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1% and
in no event less than zero) determined by Agent at or about 11:00 a.m. (London
time) two Business Days prior to an interest period, for a term equivalent to
such period, equal to the London Interbank Offered Rate, or comparable or
successor rate approved by Agent, as published on the applicable Reuters screen
page (or other commercially available source designated by Agent from time to
time); provided, that any comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market
practice; and provided further, that in no event shall LIBOR be less than
0.375%.

 

LIBOR FILO Loan: a FILO Loan that bears interest based on LIBOR.

 

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

 

LIBOR Replacement Date: as defined in Section 3.6.2.

 

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

 

LIBOR Term Loan: a Term Loan that bears interest based on LIBOR.

 

LIBOR Screen Rate: the LIBOR quote on the applicable screen page Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Agent from time to time).

 

LIBOR Successor Rate: as defined in Section 3.6.2.

 



-24- 

 

 

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters (including,
for the avoidance of doubt, the definition of Business Day, timing of borrowing
requests or prepayment, conversion or continuation notices, and length of
look-back periods) as may be appropriate, in Agent's discretion, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as Agent determines is reasonably necessary in connection with
the administration of this Agreement and any other Loan Document).

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception, adverse
right/ claim or interest or deemed trust, or encumbrance.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

Loan: a Revolver Loan, a FILO Loan or a Term Loan.

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

Loan Year: each 12 month period commencing on the Restatement Date and on each
anniversary of the Restatement Date.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect: the effect of any event, fact, circumstance or change
that, taken alone or in conjunction with other events or circumstances, (a) has
a material adverse effect on the business, assets, Properties, liabilities,
operations, or financial condition of the Obligors, taken as a whole, on the
value of any material Collateral, on the enforceability of any Loan Document, or
on the validity or priority of Agent’s Liens on any material portion of the
Collateral; (b) that could materially impair the ability of the Obligors, taken
as a whole, to perform their obligations under the Loan Documents, including
repayment of any Obligations; (c) that could reasonably be expected to
materially and adversely affect the Loans or the transactions contemplated by
this Agreement and the Loan Documents; or (d) otherwise materially impairs the
ability of Agent or any Lender to enforce or collect any Obligations or realize
upon any material portion of the Collateral. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then-existing events would result in a Material Adverse Effect.

 



-25- 

 

 

Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; or (b) that relates to Subordinated Debt, or to Debt in an aggregate
amount of $3,000,000 or more.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan: any Benefit Plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Multiple Employer Plan: a Plan with two or more contributing sponsors, including
an ‎Obligor or ERISA Affiliate, at least two of whom are not under common
control, as described in ‎Section 4064 of ERISA.‎

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes(including any reasonable estimate of taxes to be paid within one
(1) year of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that any such estimated taxes not
actually due or payable by the end of such one year period shall constitute Net
Proceeds upon the earlier of the date that such taxes are determined by the
Borrower or any Subsidiary, as applicable not to be actually payable and the end
of such one year period, and (d) reasonable reserves in accordance with GAAP for
any liabilities or indemnification payments (fixed or contingent) attributable
to seller’s indemnities and representations and warranties to purchasers and
other retained liabilities in respect of such Asset Disposition undertaken by
Borrower or any Subsidiary in connection with such Asset Disposition; provided
that to the extent that any such amount ceases to be so reserved (other than any
reduction in such reserve to make a payment in respect of such liability or
indemnification obligations), the amount thereof shall be deemed to be Net
Proceeds of such Asset Disposition at such time.

 

NOLV Percentage: the net orderly liquidation value of Inventory of any Borrower
or Guarantor, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of such Borrower’s and/or
Guarantor’s Inventory performed by an appraiser and on terms satisfactory to
Agent.

 

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans (or, if applicable, FILO Loans), in form
satisfactory to Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.

 



-26- 

 

 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under the Loan Documents,
(d) Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

 

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

OFAC Lists: means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the
rules and regulations of OFAC or pursuant to any other applicable executive
orders.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, memorandum (if any) and articles of
organization or association, articles of amalgamation, limited partnership
agreement, limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.

 

Original Closing Date: February 28, 2013, the effective date of that certain
Loan and Security Agreement, dated as of the February 28, 2013 by and among
Obligors, Agent and the lenders party thereto.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: each LC Document, fee letter, Lien Waiver, Borrowing Base
Certificate, Compliance Certificate, Borrower Materials, or other note,
document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Agent or a
Lender in connection with any transactions relating hereto.

 

Other Collateral: that portion of the Collateral not comprised of Current Asset
Collateral. The Other Collateral shall include, among other things, Equipment,
Real Estate, fixtures and Intellectual Property.

 

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

 



-27- 

 

 

Participant: as defined in Section 13.2.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBA: the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefits standards legislation under which any Canadian
Pension Plan or Canadian MEPP is registered, as amended.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years,
but for greater certainty, excludes a Canadian Pension Plan and a Canadian MEPP.

 

Permitted Acquisition: any Acquisition (i) consented to by the Required Lenders,
(ii) for which total consideration is paid entirely in an amount not greater
than $1,000,000; or (iii) as long as (a) no Event of Default exists or is caused
thereby; (b) the Acquisition is consensual; (c) the assets, business or Person
being acquired is useful or engaged in same or similar the business of Borrowers
and Subsidiaries, is located and organized within the United States or Canada as
applicable (or such other jurisdiction as Agent shall approve in its Permitted
Discretion) and had positive EBITDA for the 12 month period most recently ended;
(d) no Debt or Liens are incurred, assumed or result from the Acquisition,
except Debt permitted under Section 10.2.1(f) or (i); (e) the Person to be
acquired (or its board of directors or equivalent governing body) has not
(i) announced it will oppose such Acquisition or (ii) commenced any action which
alleges that such Acquisition violates, or will violate, any Applicable Law;
(f) upon giving pro forma effect thereto, either (i) Availability (calculated
without giving effect to the assets acquired in the Acquisition unless Agent has
completed its diligence (including a field exam) with respect to such assets) is
at least equal to 20% of the aggregate Revolver Commitments for the 30 days
preceding and as of the Acquisition and the Fixed Charge Coverage Ratio,
determined on a pro forma basis giving effect to the Acquisition, is not less
than 1.00 to 1:00 at any time or (ii) Availability (calculated without giving
effect to the assets acquired in the Acquisition unless agent has completed its
diligence (including a field examination) with respect to such assets) is at
least equal to 25% of the aggregate Revolver Commitments for the 30 days
preceding and as of the date of the Acquisition; (g) in the case of any
Acquisition where the consideration to be paid for such Acquisition equals or
exceeds $2,000,000, the Borrower Agent shall have furnished the Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Agent with a current draft of the Acquisition documents (and
final copies thereof as and when executed), a summary of any due diligence
undertaken by the Obligors in connection with such Acquisition, appropriate
financial statements of the Person which is the subject of such Acquisition, pro
forma projected financial statements for the twelve (12) month period following
such Acquisition after giving effect to such Acquisition (including balance
sheets, cash flows and income statements by month for the acquired Person,
individually, and on a consolidated basis with all Obligors), and such other
information as the Agent may reasonably require, all of which shall be
reasonably satisfactory to the Agent; (h) after giving effect to the
Acquisition, if the Acquisition is an Acquisition of the Equity Interests, a
Borrower shall acquire and own, directly or indirectly, a majority of the Equity
Interests in the Person being acquired and shall control a majority of any
voting interests or shall otherwise control the governance of the Person being
acquired or formed; (i) either (1) the legal structure of the Acquisition shall
be acceptable to the Agent in its Permitted Discretion, or (2) the Borrowers
shall have provided the Agent with a favorable solvency opinion from an
unaffiliated third party valuation firm reasonably satisfactory to the Agent;
(j) if the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Borrower, or if the assets acquired in an acquisition will be
transferred to a Subsidiary which is to be an Obligor, such Subsidiary shall
have been joined as a “Borrower” hereunder or as a Guarantor, as the Agent shall
determine in its Permitted Discretion, and the Agent shall have received a first
priority security and/or mortgage interest (except for those Permitted Liens
that have priority in such Collateral by operation of law) in such Subsidiary’s
property of the same nature as constitutes Collateral under the Security
Documents; provided, that in the event such Subsidiary is joined as a “Borrower”
the assets of such Person will only be eligible for inclusion in the Revolver
Borrowing Base and FILO Borrowing Base, as the case may be, after a satisfactory
field examination, appraisals and legal diligence is conducted by Agent in its
Permitted Discretion; (k) the purchase price payable in respect of (i) any
single Acquisition or series of related Acquisitions shall not exceed $2,500,000
in the aggregate and (ii) all Acquisitions (including the proposed Acquisition)
shall not exceed $5,000,000 in the aggregate during the term of this Agreement.

 



-28- 

 

 

Permitted Asset Disposition: as long as no Event of Default exists and at any
time a Cash Dominion Period exists, all Net Proceeds are remitted to Agent, an
Asset Disposition that is (i) a sale of Inventory in the Ordinary Course of
Business; (ii) a disposition of Equipment that, in the aggregate during any 12
month period, has a fair market or net book value (whichever is more) of
$750,000 or less; (iii) a disposition of Inventory that is obsolete, surplus,
unmerchantable or otherwise unsalable in the Ordinary Course of Business;
(iv) [reserved]; (v) termination of a lease of real or personal Property that is
not necessary for the Ordinary Course of Business, could not reasonably be
expected to have a Material Adverse Effect and does not result from an Obligor’s
default; (vi) the disposition of accounts receivable in connection with the
collection or compromise thereof; (vii) non-exclusive licenses, sublicenses,
leases or subleases of Intellectual Property granted to others in the Ordinary
Course of Business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (viii) the sale or disposition of Cash
Equivalents for fair market value in the ordinary course of business; (ix) the
abandonment or other disposition of Intellectual Property, whether now or
hereafter owned or leased or acquired, that is, in the reasonable business
judgment of the Borrower, no longer economically practicable or commercially
desirable to maintain or used or useful in the business of the Borrower and the
Subsidiaries; (x) solely to the extent not otherwise permitted hereunder, sales,
transfers and other dispositions permitted by Section 10.2.9; (xi) sales,
transfers or other dispositions of Investments to the extent not a Restricted
Investment in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the parties set forth in joint venture
arrangements and similar binding agreements; or (xii) approved in writing by
Agent and Required Lenders.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Restatement Date, and any extension or renewal thereof that
does not increase the amount of such Contingent Obligation when extended or
renewed; (d) incurred in the Ordinary Course of Business with respect to surety,
appeal or performance bonds, or other similar obligations; (e) arising from
customary indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder or Acquisitions permitted
hereunder; (f) arising under the Loan Documents; or (g) in an aggregate amount
of $3,000,000 or less at any time.

 



-29- 

 

 

Permitted Discretion: a determination made by Agent, in good faith, in the
exercise of reasonable business judgment (from the perspective of a secured,
asset-based lender), based upon Agent’s consideration of factors that in the
exercise of such reasonable business judgment Agent believes: (a) could be
expected to materially and adversely affect the quantity, quality, mix or value
of Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of Agent’s Liens, or the amount that
Agent and Lenders could receive in liquidation of any Collateral; (b) that any
collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) could
materially increase the likelihood of any Insolvency Proceeding involving an
Obligor; (d) could increase the credit risk of lending to Borrowers on the
security of the Collateral; or (e) could reasonably be expected to result in a
Default or Event of Default.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $2,500,000 at any time when combined with
Capital Lease obligations permitted under Section 10.2.1(c).

 

Permitted Restricted Payments: (a) Upstream Payments and (b) other Distributions
made by any Obligor or Subsidiary following the repayment in full of the FILO
Loan and the Term Loan; provided, that (i) at the time such Distribution is made
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (ii) on a pro forma basis immediately after giving
effect to such Distribution, the financing thereof and the payment of reasonable
costs and expenses related thereto (including, without limitation, the funding
of any Revolver Loans or incurrence of other Debt to finance such Distribution
or the payment of such costs and expenses), either (A) both (1) Availability,
calculated as of the day such Distribution is made and for the period of 30
consecutive days ending on the day such Distribution is made, shall equal or
exceed 25% of the aggregate Revolver Commitments as of such date and (2) the
Fixed Charge Coverage Ratio, determined as if such Distribution has been made,
and all Debt related to such Distribution (including, without limitation, any
Revolver Loans made or other Debt incurred to finance such Distribution) had
been incurred, on the first day of the twelve consecutive month period most
recently ended prior to the date such Distribution is made for which financial
statements have been (or are required to have been) delivered to Agent pursuant
to Section 10.1.2(a) or (b), shall equal or exceed 1.00 to 1.00, or
(B) Availability, calculated as of the day such Distribution is made and for the
period of 30 consecutive days ending on the day such Distribution is made, shall
equal or exceed 30% of the aggregate Revolver Commitments as of such date, and
(iii) Agent shall have received a certificate of a Senior Officer of Borrower
Representative in form and substance reasonably satisfactory to Agent, dated as
of the date of such Distribution, certifying that the conditions set forth in
the foregoing clauses (b)(i) and (b)(ii) have been satisfied.

 

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity.

 

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Platform: as defined in Section 14.3.3.

 



-30- 

 

 

PPSA: the Personal Property Security Act (Ontario) and/or the Personal Property
Security Act (New Brunswick), as applicable, and the regulations thereunder;
provided, that, if validity, perfection and effect of perfection and
non-perfection of Agent’s security interest in any Collateral of any Canadian
Guarantor or any other Obligor are governed by the personal property security
laws of any jurisdiction other than Ontario or New Brunswick, PPSA shall mean
those personal property security laws and regulations thereunder (including the
Civil Code of Quebec in the case of the Province of Quebec) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

 

Pre-Adjustment Successor Rate: as defined in Section 3.6.2.

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

 

Proceeds of Crime Act: means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP and
included in the calculation of the Revolver Borrowing Base and properly
reflected in any Borrowing Base Certificate (including, without limitation,
Priority Payables owing by any Canadian Guarantor); (d) non-payment could not
have a Material Adverse Effect, nor result in forfeiture or sale of any material
assets of the Obligor; (e) no Lien is imposed on assets of the Obligor, unless
(i) bonded and stayed to the satisfaction of Agent or (ii) if such assets
constitute Collateral, the fair market value of such Collateral does not exceed
$2,000,000; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: as defined in Section 2.1.5(c).

 

PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as amended from time to time.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC or the PPSA.

 

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.

 



-31- 

 

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

 

Refinancing Conditions: the following conditions for Refinancing Debt: (i) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (ii) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (iii) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (iv) the representations, covenants and
defaults applicable to it are no less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (v) no additional
Lien is granted to secure it; (vi) no additional Person is obligated on such
Debt; and (v) upon giving effect to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

 

Reimbursement Date: as defined in Section 2.3.2.

 

Related Adjustment: in determining any LIBOR Successor Rate, the first relevant
available alternative set forth in the order below that can be determined by
Agent applicable to such LIBOR Successor Rate: (a) the spread adjustment, or
method for calculating or determining such spread adjustment, that has been
selected or recommended by the Relevant Governmental Body for the relevant
Pre-Adjustment Successor Rate (taking into account the interest period, interest
payment date or payment period for interest calculated and/or tenor thereto) and
which adjustment or method (i) is published on an information service as
selected by Agent from time to time in its discretion or (ii) solely with
respect to Term SOFR, if not currently published, which was previously so
recommended for Term SOFR and published on an information service acceptable to
Agent; or (b) the spread adjustment that would apply (or has previously been
applied) to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).

 

Relevant Governmental Body: the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 



-32- 

 

 

Reporting Frequency Increase Trigger Amount: as of any date, an amount equal to
12.5% of the aggregate Revolver Commitments as of such date.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments, FILO Commitments and Term Loans in excess of 66⅔% of the aggregate
Revolver Commitments, FILO Commitments and Term Loans; and (b) if the Revolver
Commitments and FILO Commitments have terminated, Loans in excess of 66⅔% of all
outstanding Loans; provided, however, that (i) if at any time there shall be two
or more Lenders, “Required Lenders” shall mean at least two Lenders (subject to
Section 4.2) having Revolver Commitments, FILO Commitments and Term Loans in
excess of 66⅔% of the aggregate Revolver Commitments, FILO Commitments and Term
Loans (or, if Revolver Commitments and FILO Commitments have terminated, having
Loans in excess of 66⅔% of all outstanding Loans), and (ii) the Revolver
Commitments, FILO Commitments and Loans of any Defaulting Lender shall be
excluded from such calculation.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

 

Resolution Authority: an EEA Resolution Authority or a UK Resolution Authority,
as applicable.

 

Restatement Date: as defined in Section 6.1.

 

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Restatement Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Permitted Acquisitions, (e) subject
to the restrictions on intercompany loans set forth in
Section 10.2.7(d), Investments in Obligors, (f) Investments in joint ventures
not to exceed $1,000,000, and (g) investments in (x) Foreign Subsidiaries (other
than SI Asia) in an aggregate amount not to exceed $500,000 per Fiscal Year and
(y) SI Asia in an aggregate amount not to exceed $2,000,000 per Fiscal Year.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Revolver Borrowing Base: on any date of determination, an amount equal to the
sum of (a) the Accounts Formula Amount, plus (b) the Inventory Formula Amount,
minus (c) the Availability Reserve established by Agent in its Permitted
Discretion; provided, however, that (i) Eligible In-Transit Inventory shall in
no event contribute more than $7,000,000 (after giving effect to the Inventory
Formula Amount) to the Revolver Borrowing Base at any time and (ii) Eligible
Accounts owing to and Eligible Inventory held by the UK Guarantors shall not
contribute more than an aggregate of $6,000,000 (after giving effect to the
Account Formula Amount and Inventory Formula Amount, respectively) to the
Revolver Borrowing Base at any time. If any amount in this definition is stated
in a currency other than Dollars on any date, then such amount on such date
shall be equal to the Dollar Equivalent of such amount in such other currency.

 

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1(a), as hereafter modified pursuant to an Assignment and Acceptance
to which it is a party.

 

Revolver Commitments: the aggregate Revolver Commitments of all Lenders. As of
the Restatement Date, the aggregate Revolver Commitments equal $40,000,000.

 



-33- 

 

 

Revolver Exposure: at any time, the sum of (i) the outstanding principal amount
of Revolver Loans at such time plus (ii) the aggregate Stated Amount of LC
Obligations at such time.

 

Revolver Loan: a loan made pursuant to Section 2.1.1(b)(ii), and any Swingline
Loan, Revolver Overadvance Loan or Protective Advance.

 

Revolver Overadvance: as defined in Section 2.1.5(a).

 

Revolver Overadvance Loan: a Base Rate Revolver Loan made when a Revolver
Overadvance exists or is caused by the funding thereof.

 

Revolver Termination Date: the earliest to occur of (a) October 15, 2025;
(b) the date on which Borrowers terminate the Revolver Commitments pursuant to
Section 2.1.4; or (c) the date on which the Revolver Commitments are terminated
pursuant to Section 11.2.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

 

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

 

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the Canadian Government, United Nations Security Council,
European Union, Her Majesty’s Treasury or other sanctions authority

 

Scheduled Unavailability Date: as defined in Section 3.6(b).

 

SDN List: means the list of the Specially Designated Nationals and Blocked
Persons.

 

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or an Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

 

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Restatement
Date or creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.

 

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

 

Security Documents: the Guaranties, IP Assignments, Deposit Account Control
Agreements, the Canadian Security Agreements, the UK Security Agreements and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.

 

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

 



-34- 

 

 

Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders in
accordance with their Applicable Percentages of the Revolver Commitments.

 

SI Asia: means Summer Infant Asia, Ltd., a Hong Kong Private Limited Company.

 

SI Canada: means Summer Infant Canada, Limited, a corporation formed under the
laws of the Province of New Brunswick.

 

SI UK: means Summer Infant Europe Limited, a private company with limited
liability incorporated in and registered under the laws of England and Wales
with company number 4322137.

 

Small Business Administration: means the U.S. Small Business Administration.

 

SOFR: with respect to any Business Day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York's website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.

 

Solvent: as to any Person, such Person (a) owns Property whose Fair Salable
Value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present Fair Salable Value is greater than the probable total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Person as they become absolute and matured; (c) is able to
pay all of its debts as they mature; (d) has capital that is not unreasonably
small for its business and is sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the Bankruptcy
Code (for SI UK this subsection (e) shall not be applicable); (f) is not an
“insolvent person” within the meaning of the Bankruptcy and Insolvency Act
(Canada); (g) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates; and (h) with respect to any Person incorporated in England and
Wales, (i) it is not unable and does not admit its inability to pay its debts as
they fall due, (ii) it is not deemed to, or is not declared to, be unable to pay
its debts under applicable law, (iii) it has not suspended or threatened to
suspend making payments on any of its debts or (iv) by reason of actual or
anticipated financial difficulties, it has not commenced negotiations with one
or more of its creditors with a view to rescheduling any of its indebtedness.

 

Specified Obligor: an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

 

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

 

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents

 

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent in its exclusive discretion.

 



-35- 

 

 

 

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

Supplemental UK Security Agreements: means (a) the Debenture dated as of the
date of this Agreement executed by the UK Guarantors in favor of Agent, as the
same may be amended, restated or supplemented from time to time, (b) the deed of
charge over bank account dated as of the date of this Agreement, executed by the
UK Guarantor in favor of the Agent, as the same may be amended, restated or
supplemented from time to time, (c) the security over shares agreement dated as
of the date of this Agreement, executed by the Company in favor of the Agent, as
the same may be amended, restated or supplemented from time to time, (d) any
other UK security agreement required to be executed by any Obligor in favor of
Agent on, around or after the date of this Agreement, in each case, as the same
may be amended, restated or supplemented from time to time.

 

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act

 

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

 

Target Companies: collectively, Target Corporation and its Affiliates.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Termination Event: (a) the whole or partial termination of a Canadian Defined
Benefit Pension Plan; or (b) the filing of a notice of intent to terminate in
whole or in part a Canadian Defined Benefit Pension Plan; or (c) the institution
of proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Canadian Defined Benefit Pension Plan;
or (d) any other event or condition provided for in, or prescribed pursuant to,
the PBA that would entitle any Governmental Authority to require the termination
or winding up or partial termination or winding up of any Canadian Defined
Benefit Pension Plan.

 

Term Loan Advance Percentage: as of any date, the percentage equal to the
product of (a) 50% multiplied by (b) a fraction, the numerator of which is
(i) 20 minus (ii) the number of full calendar quarters that have elapsed since
the Restatement Date, and the denominator of which is 20.

 

Term Loan Commitment: for any Lender, the obligation of such Lender to make a
Term Loan hereunder, up to the principal amount shown on Schedule 1.1(a).

 

Term Loan Commitments: the aggregate Term Loan Commitments of all Lenders. The
aggregate Term Loan Commitments equal $7,500,000.

 

Term Loan: a loan made pursuant to Section 2.2.

 

Term Loan Maximum Amount: as of any date of determination, an aggregate amount
equal to the lesser of (a) the Term Loan Advance Percentage of the Brand NOLV as
of such date, and (b) the result of (i) $7,500,000 minus (ii) the aggregate
amount of all (A) regularly scheduled payments of principal pursuant to
Section 5.3.1 and (B)  mandatory prepayments of principal pursuant to
Section 5.3.2, in each case, made or required to be made in respect of the Term
Loans on or prior to such date (other than mandatory prepayments required to be
made in respect of the Term Loans on such date pursuant to Section 5.3.2(a)),
minus (iii) the aggregate amount of all voluntary prepayments of the Term Loans
made on or prior to such date.

 



-36-

 

 

Term Loan Maturity Date: the earlier of (a) October 15, 2025 and (b) the
Revolver Termination Date.

 

Term SOFR: the forward-looking term rate for any period that is approximately
(as determined by Agent) as long as any of the Interest Period options set forth
in the definition of "Interest Period" and that is based on SOFR and that has
been selected or recommended by the Relevant Governmental Body, in each case as
published on an information service as selected by Agent from time to time in
its discretion.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

UK Anti-Terrorism Laws: the Criminal Justice (Terrorism and Conspiracy) Act
1998, the Terrorism Act 2000, the Anti-Terrorism, Crime and Security Act 2001,
the Prevention of Terrorism Act 2005, the Terrorism Act 2006, the Money
Laundering Regulations 2007 and the Counter-Terrorism Act 2008.

 

UK Guarantor: collectively, SI UK and each other UK Subsidiary that guarantees
payment or performance of the Obligations. The definition of “UK Guarantors”
means all of such entities collectively.

 

UK Guaranty: that certain Guarantee dated as of April 21, 2015 made by the UK
Guarantor, as may be amended, restated or otherwise modified from time to time.

 

UK Pension Scheme: any pension, retirement benefits or employee benefit scheme
established by any UK Guarantor.

 

UK Priority Payables Reserve: means (a) the prescribed part of the UK
Guarantors’ net property that would be made available for the satisfaction of
its unsecured debts pursuant to section 176A of the Insolvency Act 1986 together
with the UK Guarantors’ liabilities which constitute preferential debts pursuant
to section 386 of the Insolvency Act 1986 and any sums payable as administration
or liquidation expenses pursuant to rules 2.67(1) and 4.218(1) of the Insolvency
Rules 1986 plus (b) third party claims against the assets of the UK Guarantors
ranking or which may rank equal or prior to the claims of Agent (including by
way of retention of title); provided that such amounts shall be adjusted from
time to time hereafter upon delivery to the Agent of an acceptable waiver.

 

UK Resolution Authority: the Bank of England and any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.

 



-37-

 

 

UK Security Agreements: (a) the Debenture dated as of April 21, 2015 executed by
the UK Guarantors in favor of Agent, as the same may be amended, restated or
supplemented from time to time, (b) the deed of charge over bank account dated
as of April 21, 2015, executed by the UK Guarantor in favor of the Agent, as the
same may be amended, restated or supplemented from time to time, (c) the
security over shares agreement dated as of 21 April 2015, executed by the
Company in favor of the Agent, as the same may be amended, restated or
supplemented from time to time a (d) the Supplemental UK Security Agreements and
(e) any other UK security agreement governed by English law executed by any
Obligor in favor of Agent, in each case, as the same may be amended, restated or
supplemented from time to time.

 

UK Subsidiaries: any Subsidiary of Company that is organized under the laws of
England and Wales.

 

UK ST Law: the Law of Property Act 1925.

 

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year; (specifically excluding SI UK from this
definition).

 

U.S. Person: "United States Person" as defined in Section 7701(a)(30) of the
Code.

 

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

 

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

 

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Obligors and their Affiliates;
and (b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

 

Wal-Mart Companies: collectively, Wal-Mart Stores, Inc. and its Affiliates.

 

Write-Down and Conversion Powers: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule; and (b) with respect to any UK Resolution Authority,
(i) any powers under any Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers and (ii) any
similar or analogous powers under that Bail-In Legislation.

 

1.2.            Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Restatement Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers’
certified public accountants concur in such change, the change is disclosed to
Agent, and Section 10.3 is amended in a manner satisfactory to Required Lenders
to take into account the effects of the change.

 



-38-

 

 

1.3.            Uniform Commercial Code and PPSA. As used herein, the following
terms are defined in accordance with the UCC in effect in the State of New York
from time to time (or, with respect to any such property of Canadian Guarantor
to which the PPSA is applicable, in accordance with the PPSA in effect in the
Province of Ontario from time to time if defined therein or, if applicable, with
respect to any such property of the UK Guarantor to which the UK Security
Agreements are applicable, in accordance with the UK Security Agreements):
“Chattel Paper,” “Commercial Tort Claim,” “Commodities Accounts,” “Commodities
Contracts,” “Electronic Chattel Paper,” “Equipment,” “Financial Assets,”
“Fixtures,” “General Intangibles,” “Goods,” “Instruments,” “Intangibles,”
“Investment Property,” “Letter-of-Credit Right,” “Payment Intangibles,”
“Proceeds,” “Promissory Notes,” “Records,” “Securities Accounts,” “Security,”
“Security Entitlements,” “Supporting Obligations,” and “Tangible Chattel Paper.”

 

1.4.            Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All determinations (including calculations of the
FILO Borrowing Base, Revolver Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. FILO Borrowing Base and Revolver Borrowing
Base calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. A reference to Borrowers’ “knowledge” or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter. To the
extent the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code or the PPSA,
such expanded definition will apply automatically as of the date of such
amendment, modification or revision.

 

Notwithstanding the foregoing, and where the context so requires, (i) any term
defined in this Agreement by reference to the “Uniform Commercial Code” shall
also have any extended, alternative or analogous meaning given to such term in
applicable Canadian personal property security and other laws (including,
without limitation, the Personal Property Security Act of Ontario and New
Brunswick, the Bills of Exchange Act (Canada) and the Depository Bills and Notes
Act (Canada)), in all cases for the extension, preservation or betterment of the
security and rights of the Collateral, (ii) all references in this Agreement to
“Article 7”, “Article 8” or “Article 9” shall be deemed to refer also to
applicable Canadian securities transfer laws, (iii) all references in this
Agreement to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under applicable Canadian personal property security laws, including,
without limitation, where applicable, financing change statements, (iv) all
references to the United States, or to any subdivision, department, agency or
instrumentality thereof shall be deemed to refer also to Canada, or to any
subdivision, department, agency or instrumentality thereof, and (v) all
references to federal or state securities law of the United States shall be
deemed to refer also to analogous federal and provincial securities laws in
Canada.

 



-39-

 

 

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

The Agent does not warrant, nor accept responsibility, nor shall the Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR” or with respect to any rate
that is an alternative or replacement for or successor to any of such rates
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

1.5.            Currency Equivalents.

 

1.5.1.            Calculations. All references in the Loan Documents to Loans,
Letters of Credit, Obligations, FILO Borrowing Base components, Revolver
Borrowing Base components and other amounts shall be denominated in Dollars,
unless expressly provided otherwise. The “Dollar Equivalent” of any amounts
denominated or reported under a Loan Document in a currency other than Dollars
shall be determined by Agent on a daily basis, based on the current Spot Rate.
Borrowers shall report Value and other FILO Borrowing Base and Revolver
Borrowing Base components to Agent in the currency invoiced by Borrowers or
shown in Borrowers’ financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

 

1.5.2.            Judgments.    If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the Spot Rate shall be
used as the rate of exchange. Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, a Borrower shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by Agent of payment in the Judgment
Currency, Agent can use the amount paid to purchase the sum originally due in
the Agreement Currency. If the purchased amount is less than the sum originally
due, such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

 



-40-

 

 

Section 2.      CREDIT FACILITIES

 

2.1.            FILO and Revolver Commitments.

 

2.1.1.            Loans Outstanding Under Existing Credit Agreement; FILO and
Revolver Loans.

 

(a)      (i)            A portion of the Loans made and outstanding under (and
as defined in) the Existing Credit Agreement as of the Restatement Date equal to
the lesser of (x) the aggregate FILO Commitments and (y) the FILO Borrowing
Base, shall remain outstanding on the Restatement Date and shall be
automatically, and without any action on the part of any Person, deemed to be
converted into and constitute “FILO Loans” hereunder and the Lenders shall
automatically, and without the requirement for additional documentation on the
Restatement Date, acquire such “FILO Loans” in accordance with their Applicable
Percentages of the aggregate FILO Commitments.

 

(ii)            The portion of the Loans made and outstanding under (and as
defined in) the Existing Credit Agreement as of the Restatement Date that are
not automatically converted into FILO Loans on the Restatement Date pursuant to
clause (i) above, shall remain outstanding on the Restatement Date and shall be
automatically, and without any action on the part of any Person, deemed to
constitute “Revolver Loans” hereunder and the Lenders shall automatically, and
without the requirement for additional documentation on the Restatement Date,
acquire such “Revolver Loans” in accordance with their Applicable Percentages of
the aggregate Revolver Commitments.

 

(b)      (i)            Each Lender agrees severally, up to its FILO Commitment
and on the terms set forth herein, to make FILO Loans to Borrowers from time to
time from the Restatement Date to but not including the FILO Termination Date.
FILO Loans may be repaid and reborrowed as provided herein. In no event shall
Lenders have any obligation to honor a request for a FILO Loan if (x) the sum of
(A) the FILO Exposure plus (B) the requested FILO Loan would exceed (y) the
lesser of (A) the FILO Borrowing Base and (B) the Aggregate FILO Commitment
Amount at such time.

 

(ii)            Each Lender agrees severally, up to its Revolver Commitment and
on the terms set forth herein, to make Revolver Loans to Borrowers from time to
time from the Restatement Date to but not including the Revolver Termination
Date. Revolver Loans may be repaid and reborrowed as provided herein. In no
event shall Lenders have any obligation to honor a request for a Revolver Loan
if (x) the sum of (A) the Revolver Exposure plus (B) the requested Revolver Loan
would exceed (y) the lesser of (A) the Revolver Borrowing Base and (B) the
aggregate Revolver Commitments at such time.

 

(iii)            Notwithstanding anything to the contrary set forth herein, it
is the intention and agreement of the parties that so long as the FILO
Commitments shall not have been terminated: (x) at any time that any Loans
(other than Term Loans) shall be outstanding, such outstanding Loans (A) first,
shall be deemed to be FILO Loans up to the amount that causes the FILO Exposure
to equal but not exceed the lesser of (1) the FILO Borrowing Base and (2) the
Aggregate FILO Commitment Amount at such time, and (B) second, to Revolver
Loans; and (y) at any time the Borrowers shall make any request for any Loans
(other than Term Loans), such request shall be deemed to constitute (A) first, a
request for the funding of FILO Loans up to the amount that causes the FILO
Exposure (after giving effect to the funding of such requested Loans) to equal
but not exceed the lesser of (1) the FILO Borrowing Base and (2) the Aggregate
FILO Commitment Amount at such time, and (B) second, a request for the funding
of Revolver Loans.

 





-41-

 

 



2.1.2.            FILO and Revolver Notes.

 

(a)            The FILO Loans made by each Lender and interest accruing thereon
shall be evidenced by the records of Agent and such Lender. At the request of
any Lender, Borrowers shall deliver to such Lender a promissory note evidencing
such Lender’s FILO Loans.

 

(b)            The Revolver Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. At the
request of any Lender, Borrowers shall deliver to such Lender a promissory note
evidencing such Lender’s Revolver Loans.

 

2.1.3.            Use of Proceeds. The proceeds of the FILO Loans and Revolver
Loans shall be used by Borrowers solely (a) to satisfy existing Debt; (b) to pay
fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; and (d) for
lawful corporate purposes of Borrowers, including working capital. Borrowers
shall not, directly or indirectly, use any Letter of Credit or Loan proceeds,
nor use, lend, contribute or otherwise make available any Letter of Credit or
Loan proceeds to any Subsidiary, joint venture partner or other Person, (i) to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Loan, is the subject of any Sanction; or (ii) in any manner that would
result in a violation of a Sanction by any Person (including any Secured Party
or other individual or entity participating in a transaction).

 

2.1.4.            Termination and Reduction of FILO and Revolver Commitments.

 

(a)            The FILO Commitments shall terminate on the FILO Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
30 days prior written notice to Agent at any time after the first Loan Year,
Borrowers may, at their option, terminate the FILO Commitments. Any notice of
termination of the FILO Commitments given by Borrowers shall be irrevocable;
provided, that a notice of termination of the credit facilities (including a
termination of the FILO Commitments) delivered by Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrowers (by notice to Agent on or
prior to the specified effective date of such termination) if such condition is
not satisfied. On the FILO Termination Date, Borrowers shall make Full Payment
of all Obligations in respect of the FILO Loans.

 

(b)            The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 30 days prior written notice to Agent at any time after the first
Loan Year, Borrowers may, at their option, terminate the Revolver Commitments
and this credit facility. Any notice of termination given by Borrowers shall be
irrevocable; provided, that a notice of termination of the credit facilities
(including a termination of the Revolver Commitments) delivered by Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrowers (by notice to
Agent on or prior to the specified effective date of such termination) if such
condition is not satisfied. On the termination date, Borrowers shall make Full
Payment of all Obligations.

 

(c)            The aggregate FILO Commitments shall be automatically reduced on
each date that the Aggregate FILO Commitment Amount is reduced as provided in
the definition of “Aggregate FILO Commitment Amount” in Section 1.1 such that
the total amount of the FILO Commitments does not, at any time, exceed the
Aggregate FILO Commitment Amount at such time.

 

(d)            Borrowers may permanently reduce the Aggregate FILO Commitment
Amount (and the corresponding total amount of the FILO Commitments, on a pro
rata basis in accordance with each Lender’s Applicable Percentage of the
Aggregate FILO Commitment Amount), upon at least 5 Business Days’ prior written
notice to Agent, which notice shall specify the aggregate amount of the
reduction and shall be irrevocable once given. The aggregate amount of each
reduction shall be in a minimum amount of $500,000, or an increment of $100,000
in excess thereof.

 



-42-

 

 

(e)            Borrowers may permanently reduce the aggregate Revolver
Commitments, in accordance with each Lender’s Applicable Percentage of the
Revolver Commitments, upon at least 5 Business Days’ prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.

 

2.1.5.            Overadvances; Protective Advances.

 

(a)            If the FILO Exposure exceeds the lesser of (i) the Aggregate FILO
Commitment Amount and (ii) the FILO Borrowing Base (a “FILO Overadvance”) at any
time, the excess amount shall be immediately due and payable by Borrowers,
without any action by Agent or notice of any kind, but all FILO Loans and FILO
Overadvances shall nevertheless constitute Obligations secured by the Collateral
and entitled to all benefits of the Loan Documents. Any sufferance of a FILO
Overadvance for any period of time shall not constitute a waiver by Agent or
Lenders of the Event of Default caused thereby.

 

(b)            If the aggregate Revolver Loans exceed the Revolver Borrowing
Base (a “Revolver Overadvance”) at any time, the excess amount shall be payable
by Borrowers on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents.

 

(c)            Agent shall be authorized, in its discretion, notwithstanding
that (i) a Revolver Overadvance exists or thereby would be created, (ii) a
Default or Event of Default has occurred and is continuing, and/or (iii) any
conditions in Section 6 are not satisfied, to knowingly and intentionally,
continue to make Base Rate Revolver Loans if Agent, in its Permitted Discretion,
deems such Base Rate Revolver Loans necessary or desirable (x) to preserve or
protect Collateral, (y) to enhance the collectability or repayment of the
Obligations, or (z) to pay costs, fees and expenses then owing to Agent or any
other amount (other than principal) chargeable to Borrowers in respect of the
Obligations (such Loans, “Protective Advances”), so long as (A) after giving
effect to such Protective Advances, the Revolver Exposure does not exceed the
Revolver Borrowing Base by more than ten percent (10%), and (B) after giving
effect to such Protective Advances, the Revolver Exposure does not exceed the
aggregate Revolver Commitments. Each Lender shall participate in each Protective
Advance in accordance with such Lender’s Applicable Percentage of the Revolver
Commitments. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances under this clause (b) by written notice to Agent.
Absent such revocation, Agent’s determination that funding of a Protective
Advance is appropriate shall be conclusive.

 

2.2.            Term Loan Commitment.

 

2.2.1.            Term Loans. Each Lender agrees severally, up to its Term Loan
Commitment and on the terms set forth herein, to make a Term Loan to Borrowers.
The Term Loans shall be funded by Lenders on the Restatement Date. The Term Loan
Commitment of each Lender shall expire upon the funding by Lenders of the Term
Loans.

 

2.2.2.            Term Notes. The Term Loan made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver to such Lender a promissory
note evidencing its Term Loan.

 

2.3.            Letter of Credit Facility.

 

2.3.1.            Issuance of Letters of Credit. Issuing Bank shall issue
Letters of Credit from time to time until 30 days prior to the Revolver
Termination Date (or until the Revolver Termination Date, if earlier), on the
terms set forth herein, including the following:

 



-43-

 

 

(a)            Each Borrower acknowledges that Issuing Bank’s issuance of any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

 

(b)            Letters of Credit may be requested by Borrower Agent, on behalf
of an Obligor, to support obligations incurred in the Ordinary Course of
Business, or as otherwise approved by Agent. The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of Issuing Bank.

 

(c)            Obligors assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

 

(d)            In connection with its administration of and enforcement of
rights or remedies under any Letters of Credit or LC Documents, Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Issuing Bank may consult with and employ legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.

 

2.3.2.            Reimbursement; Participations.

 

(a)            If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Revolver Loans from the
Reimbursement Date until payment by Borrowers. The obligation of Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not Borrower Agent submits
a Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing
of Base Rate Revolver Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Lender agrees to fund its
Applicable Percentage of such Borrowing whether or not the Revolver Commitments
have terminated, a Revolver Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

 



-44-

 

 

(b)            Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided interest and participation in all LC
Obligations relating to the Letter of Credit, in accordance with such Lender’s
Applicable Percentage. If Issuing Bank makes any payment under a Letter of
Credit and Borrowers do not reimburse such payment on the Reimbursement Date,
Agent shall promptly notify Lenders and each Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of Issuing Bank,
the Lender’s pro rata share of such payment. Upon request by a Lender, Issuing
Bank shall furnish copies of any Letters of Credit and LC Documents in its
possession at such time.

 

(c)            The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

 

(d)            No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.

 

2.3.3.            Cash Collateral. If any LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that Availability is less than zero, or (c) within
10 Business Days prior to the Revolver Termination Date, then Borrowers shall,
at Issuing Bank’s or Agent’s request, Cash Collateralize the stated amount of
all outstanding Letters of Credit and pay to Issuing Bank the amount of all
other LC Obligations. Borrowers shall, on demand by Issuing Bank or Agent from
time to time, Cash Collateralize the Fronting Exposure of any Defaulting Lender.
If Borrowers fail to provide any Cash Collateral as required hereunder, Lenders
may (and shall upon direction of Agent) advance, as Revolver Loans, the amount
of the Cash Collateral required (whether or not the Revolver Commitments have
terminated, a Revolver Overadvance exists or the conditions in Section 6 are
satisfied).

 



-45-

 

 

2.3.4.            Resignation of Issuing Bank. Issuing Bank may resign at any
time upon notice to Agent and Borrowers. On and after the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrowers.

 

Section 3.      INTEREST, FEES AND CHARGES

 

3.1.            Interest.

 

3.1.1.            Rates and Payment of Interest.

 

(a)            The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans.

 

(b)            During an Insolvency Proceeding with respect to any Obligor, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Obligor acknowledges that the cost
and expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.

 

(c)            Interest shall accrue from the date a Loan is advanced or
Obligation is incurred or payable, until paid in full by Borrowers. If a Loan is
repaid on the same day made, one day’s interest shall accrue. Interest accrued
on the Loans shall be due and payable in arrears, (i) on the first day of each
month; (ii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid; and (iii) on the Revolver Termination Date, FILO
Termination Date or Term Loan Maturity Date, as applicable. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

 

3.1.2.            Application of LIBOR to Outstanding Loans.

 

(a)            Borrowers may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation, elect to convert any portion of the Base Rate
Loans to, or to continue any LIBOR Loan at the end of its Interest Period as, a
LIBOR Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

 

(b)            Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be 1 month if
not specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans. Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of LIBOR.

 



-46-

 

 

3.1.3.            Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1, 2 or 3 months;
provided, however, that:

 

(a)            the Interest Period shall begin on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

 

(b)            if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and

 

(c)            no Interest Period shall extend beyond the Revolver Termination
Date, FILO Termination Date or Term Loan Maturity Date, as applicable; and no
Interest Period for a LIBOR Term Loan may be established that would require
repayment before the end of an Interest Period in order to make any scheduled
principal payment on the Term Loans or any mandatory payment in connection with
a scheduled reduction of the Aggregate FILO Commitment Amount.

 

3.1.4.            Interest Rate Not Ascertainable. If Agent shall determine that
on any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.

 

3.2.            Fees.

 

3.2.1.            Unused Line Fee. Borrowers shall pay to Agent, for the pro
rata benefit of Lenders (based upon each Lender’s Applicable Percentage of the
aggregate Revolver Commitments), a fee equal to the Applicable Unused Line Fee
Rate times the amount by which the aggregate Revolver Commitments exceed the
average daily balance of Revolver Loans and stated amount of Letters of Credit
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the Revolver Termination Date.

 

3.2.2.            LC Facility Fees. Obligors shall pay (a) to Agent, for the pro
rata benefit of Lenders (based upon each Lender’s Applicable Percentage of the
aggregate Revolver Commitments), a fee equal to the Applicable Margin in effect
for LIBOR Revolver Loans times the average daily Stated Amount of Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; (b) to Agent, for its own account, a fronting fee as set forth in the Fee
Letter on the Stated Amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) to Issuing Bank, for
its own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

 

3.2.3.            Fee Letters   Borrowers shall pay all fees set forth in any
fee letter executed in connection with this Agreement, including the Fee Letter.

 



-47-

 

 

3.3.            Computation of Interest, Fees, Yield Protection. All interest,
as well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 365 days with respect
to amounts denominated in GBP and 360 days with respect to all other amounts.
For purposes of the Interest Act (Canada), if applicable, (i) whenever any
interest or fee under this Agreement is calculated using a rate based on a year
of 360 days, the rate determined pursuant to such calculation, when expressed as
an annual rate, is equivalent to (x) the applicable rate based on a year of 360
days, multiplied by (y) the actual number of days in the calendar year in which
the period for which such interest or fee is payable (or compounded) ends, and
divided by (z) 360, (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement, and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields. Each Obligor confirms that it understands and is
able to calculate the rate of interest applicable to advances based on the
methodology for calculating per annum rates provided for herein. Each Obligor
irrevocably agrees not to plead or assert, whether by way of defence or
otherwise, in any proceeding relating to this Agreement or any Loan Documents,
that the interest payable hereunder and the calculation thereof has not been
adequately disclosed to the Obligors as required pursuant to Section 4 of the
Interest Act (Canada). Each determination by Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

 

3.4.            Reimbursement Obligations. Borrowers shall reimburse
Agent, Issuing Bank and Lenders for all Extraordinary Expenses. Borrowers shall
also reimburse Agent for all reasonable and documented legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall promptly pay to Agent, for the pro
rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by Borrowers under this Section shall be due
on demand.

 

3.5.            Illegality. If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 



-48-

 

 

3.6.            Inability to Determine Rates.

 

3.6.1.            If Agent determines (which determination shall be conclusive
absent manifest error), or Borrower Agent or Required Lenders notify Agent
(with, in the case of the Required Lenders, a copy to Borrower Agent) that
Borrower Agent or Required Lenders (as applicable) have determined, that for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender. Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower Agent may
revoke any pending request for a Borrowing of, conversion to or continuation of
a LIBOR Loan or, failing that, will be deemed to have submitted a request for a
Base Rate Loan.

 

3.6.2.            Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, if Agent ‎determines (which determination shall be
conclusive absent manifest error), or Borrower Agent or ‎Required Lenders notify
Agent (with, in the case of Required Lenders, a copy to Borrower Agent) ‎that
Borrowers or Required Lenders (as applicable) have determined, that:‎

 

‎(a)‎      adequate and reasonable means do not exist for ascertaining LIBOR for
any Interest ‎Period hereunder or any other tenors of LIBOR, including because
the LIBOR Screen Rate is not ‎available or published on a current basis and such
circumstances are unlikely to be temporary; ‎

 

(b)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having ‎jurisdiction over Agent or such administrator has made a
public statement identifying a specific ‎date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for ‎determining the
interest rate of loans, provided that, at the time of such statement, there is
no ‎successor administrator that is satisfactory to Agent that will continue to
provide LIBOR after such ‎specific date (such specific date, “Scheduled
Unavailability Date”);‎

 

‎(c)‎      the administrator of the LIBOR Screen Rate or a Governmental
Authority having ‎jurisdiction over such administrator has made a public
statement announcing that all Interest Periods ‎and other tenors of LIBOR are no
longer representative;‎

 

‎(d)‎      syndicated loans currently being executed, or that include language
similar to that ‎contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a ‎new benchmark interest rate to replace
LIBOR;‎

 

then, in the case of clauses (a) through (c) above, on a date and time
determined by Agent (any ‎such date, “LIBOR Replacement Date”), which date shall
be at the end of an Interest Period or on ‎the relevant interest payment date,
as applicable, for interest calculated and shall occur reasonably ‎promptly upon
the occurrence of any of the events or circumstances under clauses (a), (b) or
(c) ‎above and, solely with respect to clause (b) above, no later than the
Scheduled Unavailability Date, ‎LIBOR will be replaced hereunder and under the
other Loan Documents with, subject to the ‎proviso below, the first available
alternative set forth in the order below for any payment period for ‎interest
calculated that can be determined by Agent, in each case, without any amendment
to, or ‎further action or consent of any other party to, this Agreement or any
other Loan Document ‎‎(“LIBOR Successor Rate”; and any such rate before giving
effect to the Related Adjustment, “Pre-‎Adjustment Successor Rate”):‎

 



-49-

 

 

(x)‎      Term SOFR plus the Related Adjustment; and‎

 

(y) ‎      SOFR plus the Related Adjustment; ‎

 

and in the case of clause (d) above, Agent and Borrower Agent may amend this
Agreement solely ‎for the purpose of replacing LIBOR under this Agreement and
the other Loan Documents in ‎accordance with the definition of “LIBOR Successor
Rate” and such amendment will become ‎effective at 5:00 p.m. on the fifth
Business Day after Agent shall have notified Lenders and ‎Borrower Agent of the
occurrence of the circumstances described in clause (d) above unless, prior ‎to
such time, Required Lenders have delivered to Agent written notice that such
Required Lenders ‎object to the implementation of a LIBOR Successor Rate
pursuant to such clause; provided, that if ‎Agent determines that Term SOFR has
become available, is administratively feasible for Agent and ‎would have been
identified as the Pre-Adjustment Successor Rate in accordance with the foregoing
‎if it had been so available at the time that the LIBOR Successor Rate then in
effect was so ‎identified, and notifies Borrower Agent and Lenders of such
availability, then from and after the ‎beginning of the Interest Period,
relevant interest payment date or payment period for interest ‎calculated, in
each case, commencing no less than 30 days after the date of such notice, the
Pre-‎Adjustment Successor Rate shall be Term SOFR and the LIBOR Successor Rate
shall be Term ‎SOFR plus the relevant Related Adjustment. ‎

 

Agent will promptly (in one or more notices) notify Borrower Agent and Lenders
of (x) any ‎occurrence of any of the events, periods or circumstances under
clauses (a) through (c) above, (y) a ‎LIBOR Replacement Date, and (z) the LIBOR
Successor Rate. Any LIBOR Successor Rate shall be ‎applied in a manner
consistent with market practice; provided, that to the extent such market
‎practice is not administratively feasible for Agent, such LIBOR Successor Rate
shall be applied in a ‎manner as otherwise reasonably determined by Agent.
Notwithstanding anything else herein, if at ‎any time any LIBOR Successor Rate
as so determined would otherwise be less than 0.375%, the ‎LIBOR Successor Rate
will be deemed to be 0.375%‎ ‎ for the purposes of this Agreement and the ‎other
Loan Documents.‎

 

In connection with the implementation of a LIBOR Successor Rate, Agent will have
the ‎right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding ‎anything to the contrary herein or in any other Loan
Document, any amendments implementing ‎such LIBOR Successor Rate Conforming
Changes will become effective without any further action ‎or consent of any
other party to this Agreement; provided, that with respect to any such amendment
‎effected, Agent shall post each such amendment implementing such LIBOR
Successor Rate ‎Conforming Changes to Borrower Agent and Lenders reasonably
promptly after such amendment ‎becomes effective.‎

 

If events or circumstances of the type described in clauses (a) through
(c) above have ‎occurred with respect to the LIBOR Successor Rate then in
effect, then the successor rate thereto ‎shall be determined in accordance with
the definition of “LIBOR Successor Rate”.

 

3.6.3.            Notwithstanding anything to the contrary herein, (a) after any
such determination by Agent or receipt by Agent of any such notice described
under Section 3.6.2(a) through (c), as applicable, if Agent determines that none
of the LIBOR Successor Rates is available on or prior to the LIBOR Replacement
Date, (ii) if the events or circumstances described in Section 3.6.2(d) have
occurred but none of the LIBOR Successor Rates is available, or (iii) if the
events or circumstances of the type described in Section 3.6.2(a) through
(c) have occurred with respect to the LIBOR Successor Rate then in effect and
Agent determines that none of the LIBOR Successor Rates is available, then in
each case, Agent and Borrower Agent may amend this Agreement solely for the
purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by Agent from time to time in
its discretion and may be periodically updated. For the avoidance of doubt, any
such proposed rate and adjustments shall constitute a LIBOR Successor Rate. Any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after Agent shall have posted such proposed amendment to Lenders and Borrower
Agent unless, prior to such time, Required Lenders have delivered to Agent
written notice that such Required Lenders object to such amendment.

 



-50-

 

 

3.6.4.            If, at the end of any Interest Period, relevant interest
payment date or payment period for interest calculated, no LIBOR Successor Rate
has been determined in accordance with Section 3.6.2 or 3.6.3 and the
circumstances under Section 3.6.2(a) or (c) above exist or the Scheduled
Unavailability Date has occurred (as applicable), Agent will promptly so notify
Borrower Agent and Lenders. Thereafter, (a) the obligation of Lenders to make or
maintain LIBOR Loans shall be suspended (to the extent of the affected LIBOR
Loans, Interest Periods, interest payment dates or payment periods), and (b) the
LIBOR component shall no longer be utilized in determining Base Rate, until the
LIBOR Successor Rate has been determined in accordance with Section 3.6.2 or
3.6.3. Upon receipt of such notice, Borrowers may revoke any pending request for
a Borrowing of, conversion to or continuation of LIBOR Loans (to the extent of
the affected Loans, Interest Periods, interest payment dates or payment periods)
or, failing that, will be deemed to have converted such request into a request
for Base Rate Loans (subject to the foregoing clause (b)).

 

3.7.            Increased Costs; Capital Adequacy.

 

3.7.1.            Change in Law. If any Change in Law shall:

 

(a)            impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR) or Issuing
Bank;

 

(b)            subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) with respect to any Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(c)            impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

 



-51-

 

 

3.7.2.            Capital Adequacy. If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any Lending
Office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate it or its holding company for any such reduction suffered.

 

3.7.3.            LIBOR Loan Reserves. If any Lender is required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, Borrowers shall pay additional interest to such
Lender on each LIBOR Loan equal to the costs of such reserves allocated to the
Loan by the Lender (as determined by it in good faith, which determination shall
be conclusive). The additional interest shall be due and payable on each
interest payment date for the Loan; provided, however, that if the Lender
notifies Borrowers (with a copy to Agent) of the additional interest less than
10 days prior to the interest payment date, then such interest shall be payable
10 days after Borrowers' receipt of the notice.

 

3.7.4.            Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

  

3.8.            Mitigation. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then such Lender shall use reasonable efforts to designate a
different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) would not subject the Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to it or unlawful. Borrowers shall pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

3.9.            Funding Losses. If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then Borrowers
shall pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds. Lenders shall not be required
to purchase Dollar deposits in any interbank or offshore Dollar market to fund
any LIBOR Loan, but this Section shall apply as if each Lender had purchased
such deposits.

 



-52-

 

 

3.10.            Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers. In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 4.      LOAN ADMINISTRATION

 

4.1.            Manner of Borrowing and Funding of FILO Loans and Revolver
Loans.

 

4.1.1.            Notice of Borrowing.

 

(a)            Whenever Borrowers desire funding of a Borrowing of Revolver
Loans (or, if applicable, FILO Loans) Borrower Agent shall give Agent a Notice
of Borrowing. Such notice must be received by Agent no later than 11:00
a.m. (i) on the Business Day of the requested funding date, in the case of Base
Rate Loans, and (ii) at least three Business Days prior to the requested funding
date, in the case of LIBOR Loans. Notices received after 11:00 a.m. shall be
deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be 1 month
if not specified).

 

(b)            Unless payment is otherwise timely made by Borrowers, the
becoming due of any Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, LC Obligations, Cash Collateral and
Secured Bank Product Obligations) shall be deemed to be a request for Base Rate
Revolver Loans (or, if applicable, Base Rate FILO Loans); on the due date, in
the amount of such Obligations. The proceeds of such Revolver Loans (or FILO
Loans) shall be disbursed as direct payment of the relevant Obligation. In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.

 

(c)            If Borrowers maintain any disbursement account with Agent or any
Affiliate of Agent, then presentation for payment of any Payment Item when there
are insufficient funds to cover it shall be deemed to be a request for a Base
Rate Revolver Loan (or, if applicable, a Base Rate FILO Loan) in the date of
such presentation, in the amount of the Payment Item. The proceeds of such
Revolver Loan (or FILO Loan) may be disbursed directly to the disbursement
account.

 

4.1.2.            Fundings by Lenders. Each Lender shall timely honor its
Commitments by funding its Applicable Percentage of each Borrowing that is
properly requested hereunder. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify Lenders of each Notice of Borrowing (or
deemed request for a Borrowing) by 12:00 noon on the proposed funding date for
Base Rate Loans or by 3:00 p.m. at least two Business Days before any proposed
funding of LIBOR Loans. Each Lender shall fund to Agent such Lender’s Applicable
Percentage of the Borrowing to the account specified by Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund its Applicable Percentage by 11:00 a.m. on the next Business Day.
Subject to its receipt of such amounts from Lenders, Agent shall disburse the
proceeds of each Borrowing as directed by Borrower Agent. Unless Agent shall
have received (in sufficient time to act) written notice from a Lender that it
does not intend to fund its Applicable Percentage of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender’s
share of any Borrowing or of any settlement pursuant to Section 4.1.3(b) is not
received by Agent, then Borrowers agree to repay to Agent on demand the amount
of such share, together with interest thereon from the date disbursed until
repaid, at the rate applicable to the Borrowing. A Lender or Issuing Bank may
fulfill its obligations under Loan Documents through one or more Lending
Offices, and this shall not affect any obligation of Obligors under the Loan
Documents or with respect to any Obligations.

 



-53-

 

 

4.1.3.            Swingline Loans; Settlement.

 

(a)            Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of $6,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.

 

(b)            Settlement of Swingline Loans and other Revolver Loans among
Lenders and Agent shall take place on a date determined from time to time by
Agent (but at least weekly), in accordance with the Settlement Report delivered
by Agent to Lenders. Between settlement dates, Agent may in its discretion apply
payments on Revolver Loans to Swingline Loans, regardless of any designation by
Borrower or any provision herein to the contrary. Each Lender’s obligation to
make settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Revolver Commitments have
terminated, a Revolver Overadvance exists or the conditions in Section 6 are
satisfied. If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a participation in such
Loan (based upon such Lender’s Applicable Percentage thereof) and shall transfer
the amount of such participation to Agent, in immediately available funds,
within one Business Day after Agent’s request therefor.

 

4.1.4.            Notices.      Borrowers may request, convert or continue
Loans, select interest rates and transfer funds based on telephonic or e-mailed
instructions to Agent. Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.

 

4.2.            Defaulting Lender.

 

4.2.1.            Reallocation of Applicable Percentage; Amendments.    For
purposes of determining Lenders’ obligations to fund or participate in Loans or
Letters of Credit, Agent may exclude the Revolver Commitments and FILO
Commitments and Loans of any Defaulting Lender(s) from the calculation of
Applicable Percentages. A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 14.1.1(c).

 

4.2.2.            Payments; Fees.    Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Revolver
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

 



-54-

 

 

4.2.3.            Cure.      Borrowers, Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender. At such time, Applicable
Percentages shall be reallocated without exclusion of such Lender’s Commitments
and Loans, and all outstanding Revolver Loans, FILO Loans, LC Obligations and
other exposures under the Revolver Commitments and FILO Commitments shall be
reallocated among Lenders and settled by Agent (with appropriate payments by the
reinstated Lender) in accordance with the readjusted Applicable Percentages.
Unless expressly agreed by Borrowers, Agent and Issuing Bank, no reinstatement
of a Defaulting Lender shall constitute a waiver or release of claims against
such Lender. The failure of any Lender to fund a Loan, to make a payment in
respect of LC Obligations or otherwise to perform its obligations hereunder
shall not relieve any other Lender of its obligations, and no Lender shall be
responsible for default by another Lender.

 

4.3.            Number and Amount of LIBOR Loans; Determination of Rate.    Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
plus any increment of $500,000 in excess thereof. No more than six
(6) Borrowings of LIBOR Loans may be outstanding at any time, and all LIBOR
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose. Upon
determining LIBOR for any Interest Period requested by Borrowers, Agent shall
promptly notify Borrowers thereof by telephone or electronically and, if
requested by Borrowers, shall confirm any telephonic notice in writing.

 

4.4.            Borrower Agent.    Each Borrower and Obligor hereby designates
SI USA (“Borrower Agent”) as its representative and agent for all purposes under
the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower or another Obligor. Agent and Lenders
may give any notice or communication with a Borrower or another Obligor
hereunder to Borrower Agent on behalf of such Borrower or another Obligor. Each
of Agent, Issuing Bank and Lenders shall have the right, in its discretion, to
deal exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Borrower and Obligor agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

4.5.            One Obligation. The Loans, LC Obligations and other Obligations
constitute one general obligation of Borrowers and are secured by Agent’s Lien
on all Collateral; provided, however, that Agent and each Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each Borrower
to the extent of any Obligations jointly or severally owed by such Borrower.

 

4.6.            Effect of Termination. On the effective date of the termination
of all Commitments, the Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its and its Affiliates’ Bank
Products (including, only with the consent of Agent, any Cash Management
Services). Until Full Payment of the Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan Documents.
Agent shall not be required to terminate its Liens unless it receives Cash
Collateral or a written agreement, in each case satisfactory to it, protecting
Agent and Lenders from the dishonor or return of any Payment Items previously
applied to the Obligations. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10,
12, 14.2, this Section, and each indemnity or waiver given by an Obligor or
Lender in any Loan Document, shall survive Full Payment of the Obligations.

 



-55-

 

 

Section 5.      PAYMENTS

 

5.1.            General Payment Provisions. All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Taxes, except as required by Applicable Law, and
in immediately available funds, not later than 12:00 noon on the due date. Any
payment after such time shall be deemed made on the next Business Day. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Borrowers agree that Agent
shall have the continuing, exclusive right to apply and reapply payments and
proceeds of Collateral against the Obligations, in such manner as Agent deems
advisable, but whenever possible, any prepayment of Loans shall be applied first
to Base Rate Loans and then to LIBOR Loans.

 

5.2.            Repayment of FILO Loans and Revolver Loans.

 

(a)            FILO Loans shall be due and payable in full on the FILO
Termination Date, unless payment is sooner required hereunder. FILO Loans may be
prepaid from time to time, without penalty or premium; provided that Borrowers
shall not prepay FILO Loans at any time that Revolver Loans are outstanding
unless (i) a FILO Overadvance shall exist, in which case Borrowers shall, on the
sooner of Agent’s demand or the first Business Day after any Borrower has
knowledge of the existence of such FILO Overadvance, repay FILO Loans in an
amount sufficient to cause the FILO Exposure to equal but not exceed the lesser
of (A) the Aggregate FILO Commitment Amount and (B) the FILO Borrowing Base, or
(ii) such prepayment of the FILO Loan is accompanied by a permanent dollar for
dollar reduction in the Aggregate FILO Commitment Amount such that, after giving
effect to such prepayment and reduction, the FILO Exposure is equal to but does
not exceed the lesser of (A) the Aggregate FILO Commitment Amount and (B) the
FILO Borrowing Base.

 

(b)            Revolver Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Revolver Loans
may be prepaid from time to time, without penalty or premium. If any Asset
Disposition includes the disposition of Accounts or Inventory, then the Net
Proceeds of such Asset Disposition (minus any Net Proceeds required to prepay
FILO Loans pursuant to clause (a) above) in an amount equal to the greater of
(a) the net book value of such Accounts and Inventory, or (b) the reduction in
the Revolver Borrowing Base upon giving effect to such disposition, shall be
applied to the Revolver Loans. Notwithstanding anything herein to the contrary,
if a Revolver Overadvance exists, Borrowers shall, on the sooner of Agent’s
demand or the first Business Day after any Borrower has knowledge thereof, repay
the outstanding Revolver Loans in an amount sufficient to cause Availability to
no longer be less than zero.

 

5.3.            Repayment of Term Loans.

 

5.3.1.            Payment of Principal. The principal amount of the Term Loans
shall be repaid on the first day of each calendar quarter in consecutive
quarterly installments of $375,000, commencing on January 1, 2021 and continuing
until the Term Loan Maturity Date, on which date all principal, interest and
other amounts owing with respect to the Term Loans shall be due and payable in
full. Each installment shall be paid to Agent for the pro rata benefit of
Lenders, in accordance with each Lender’s Applicable Percentage of the Term
Loans. Once repaid, whether such repayment is voluntary or required, Term Loans
may not be reborrowed.

 



-56-

 

 

5.3.2.            Mandatory Prepayments.

 

(a)            If at any time, the aggregate outstanding principal amount of the
Term Loans exceeds the Term Loan Maximum Amount at such time, Borrowers shall,
on the sooner of Agent’s demand or the first Business Day after any Borrower has
knowledge thereof, repay the outstanding Term Loans in an amount sufficient to
cause the aggregate outstanding principal amount of the Term Loans to be less
than or equal to the Term Loan Maximum Amount then in effect.

 

(b)            Concurrently with any Permitted Asset Disposition of Other
Collateral, Borrowers shall prepay Term Loans in an amount equal to the Net
Proceeds of such disposition; provided, that, so long as no Default or Event of
Default has occurred and is continuing, Net Proceeds from any single such Asset
Disposition in an amount not in excess of $2,000,000 shall not be required to be
so applied to the extent Borrowers deliver to Agent a certificate stating that
Obligors intend to use such Net Proceeds to acquire assets that are used or
useful in the business of Obligors within 180 days of the receipt of such Net
Proceeds, it being expressly agreed that all such Net Proceeds not so reinvested
shall be immediately applied to prepay the Loans upon the expiration of such 180
day period.

 

(c)            Concurrently with the receipt of any proceeds of insurance or
condemnation or expropriation awards paid in respect of any Other Collateral,
Borrowers shall prepay Term Loans in an amount equal to such proceeds, subject
to Section 8.6.2.

 

(d)            Concurrently with any incurrence of Debt by an Obligor (other
than Debt permitted under Section 10.2.1), Borrower shall prepay Term Loans in
an amount equal to the net proceeds of such incurrence of Debt.

 

(e)            On the Revolver Termination Date, Borrowers shall prepay all Term
Loans (unless sooner repaid hereunder).

 

(f)            Optional Prepayments. Borrowers may, at their option from time to
time, prepay the Term Loans, without penalty or premium, which prepayment must
be at least $500,000, plus any increment of $100,000 in excess thereof. Borrower
shall give written notice to Agent of an intended prepayment of Term Loans not
later than 3 Business Days prior to the date of such prepayment, which notice
shall specify the amount of the prepayment and be irrevocable once given;
provided, that if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.1.4(a), then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 2.1.4(a).

 

5.3.3.            Application of Prepayments. Each prepayment of Term Loans
shall be accompanied by all interest accrued thereon and shall be applied to
principal in inverse order of maturity.

 

5.4.            Payment of Other Obligations. Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

 

5.5.            Marshaling; Payments Set Aside. None of Agent or Lenders shall
be under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of Borrowers is made to
Agent, Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent, Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then to the extent of such
recovery, the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred..

 



-57-

 

 

5.6.            Application and Allocation of Payments.

 

5.6.1.            Application. Payments made by Borrowers hereunder shall be
applied (a) first, as specifically required hereby; (b) second, to Obligations
then due and owing; (b) third, to other Obligations specified by Borrowers
(provided that, if at the time of any such payments any Revolver Loans are
outstanding, such payment shall be applied first to the Revolver Loans and
second to the FILO Loans, unless, after giving effect to such payment, the FILO
Exposure shall exceed the lesser of (i) the Aggregate FILO Commitment Amount and
(ii) the FILO Borrowing Base); and (c) fourth, as determined by Agent in its
discretion.

 

5.6.2.            Post-Default Allocation. Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on the
Collateral, setoff or otherwise, shall be allocated as follows:

 

(a)            To the extent such monies constitute Current Asset Collateral or
proceeds of Current Asset Collateral, such monies shall be applied as follows:

 

(i)            first, to all Extraordinary Expenses owing to Agent, Issuing Bank
and Lenders, and to all other costs and expenses owing to Agent;

 

(ii)            second, to all amounts owing to Agent on Swingline Loans;

 

(iii)            third, to Issuing Bank in respect of amounts owing by Borrowers
for (x) any unreimbursed drawings made under Letters of Credit and (y) fees,
costs, expenses and indemnities owing to Issuing Bank in respect of Letters of
Credit;

 

(iv)          fourth, to all Obligations constituting fees owing or related to
the Revolver Loans;

 

(v)            fifth, to all Obligations constituting interest in respect of the
Revolver Loans;

 

(vi)           sixth, to Cash Collateralization of LC Obligations;

 

(vii)         seventh, to all Revolver Loans, and to Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of Reserves existing therefor;

 

(viii)        eighth, to all Obligations constituting fees owing or related to
the FILO Loans;

 

(ix)            ninth, to all Obligations constituting interest in respect of
the FILO Loans;

 

(x)            tenth, to all FILO Loans,

 

(xi)            eleventh, to all Obligations constituting fees owing or related
to the Term Loans;

 



-58-

 

 

(xii)          twelfth, to all Obligations constituting interest in respect of
the Term Loans;

 

(xiii)         thirteenth, to the Term Loans;

 

(xiv)         fourteenth, to Secured Bank Product Obligations exceeding the
amount of Reserves existing therefor; and

 

(xv)          last, to all remaining Obligations.

 

(b)            To the extent such monies constitute Other Collateral or proceeds
of Other Collateral, such monies shall be applied as follows:

 

(i)            first, to all Extraordinary Expenses owing to Agent, Issuing Bank
and Lenders, and to all other costs and expenses owing to Agent;

 

(ii)            second, to all Obligations constituting fees owing or related to
the Term Loans;

 

(iii)            third, to all Obligations constituting interest in respect of
the Term Loans;

 

(iv)            fourth, to the Term Loans;

 

(v)            fifth, to all amounts owing to Agent on Swingline Loans;

 

(vi)          sixth, to Issuing Bank in respect of amounts owing by Borrowers
for (x) any unreimbursed drawings made under Letters of Credit and (y) fees,
costs, expenses and indemnities owing to Issuing Bank in respect of Letters of
Credit;

 

(vii)         seventh, to all Obligations constituting fees owing or related to
the Revolver Loans;

 

(viii)        eighth, to all Obligations constituting interest in respect of the
Revolver Loans;

 

(ix)            ninth, to Cash Collateralization of LC Obligations;

 

(x)            tenth, to all Revolver Loans, and to Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of Reserves existing therefor;

 

(xi)           eleventh, to all Obligations constituting fees owing or related
to the FILO Loans;

 

(xii)          twelfth, to all Obligations constituting interest in respect of
the FILO Loans;

 

(xiii)         thirteenth, to all FILO Loans,

 



-59-

 

 

(xiv)         fourteenth, to Secured Bank Product Obligations exceeding the
amount of Reserves therefor; and

 

(xv)          last, to all remaining Obligations.

 

(c)            Subject to the priorities set forth in clauses (a) and (b) above,
amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from a
Secured Bank Product Provider. If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero. The
allocations set forth in this Section 5.6.2 are solely to determine the rights
and priorities among Secured Parties, and may be changed by agreement of the
affected Secured Parties, without the consent of any Obligor. This Section is
not for the benefit of or enforceable by any Obligor, and each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section 5.6.2.

 

(d)            Notwithstanding the order of application of proceeds of
Collateral set forth in this Section 5.6.2, the Collateral shall secure all
Obligations, regardless of whether such Obligations are in respect of Revolver
Loans, FILO Loans, Term Loans or otherwise.

 

5.6.3.            Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.7.            Dominion Accounts. During any Cash Dominion Period, the ledger
balances in the Dominion Accounts as of the end of each Business Day shall be
applied to the Obligations at the beginning of the next Business Day; provided
that, notwithstanding anything to contrary set forth herein, at all times
(regardless of whether a Cash Dominion Period is in effect), the ledger balances
in all Dominion Accounts maintained by the UK Guarantor shall be applied to the
Obligations at the beginning of the next Business Day. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists. If, at any time a Cash Dominion Period shall
not be in effect, the aggregate balance of all cash held in all Deposit Accounts
of Obligors (including all Dominion Accounts and all Excluded Deposit Accounts
(other than (x) Deposit Accounts described in clause (a) of the definition of
“Excluded Deposit Accounts” and (y) the CARES Account), shall exceed $2,000,000
for more than five Business Days, the Obligors shall remit to Agent to be
applied to the Obligations an amount sufficient to cause such aggregate balance
in all Deposit Accounts to be less than $2,000,000. For the avoidance of doubt,
the Agent hereby agrees that a notice regarding the commencement of a Cash
Dominion Period shall not be delivered to the applicable depository bank under a
Deposit Account Control Agreement until such time as a Cash Dominion Period has
occurred; provided that Deposit Accounts of the UK Guarantor shall be subject to
the dominion and control of Agent at all times as set forth in Section 8.2.4.

 

5.8.            Account Stated. The Agent shall maintain in accordance with its
usual and customary practices account(s) evidencing the Debt of Borrowers
hereunder. Any failure of Agent to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Entries made in a loan account
shall constitute presumptive evidence of the information contained therein. If
any information contained in a loan account is provided to or inspected by any
Person, the information shall be conclusive and binding on such Person for all
purposes absent manifest error, except to the extent such Person notifies Agent
in writing within 30 days after receipt or inspection that specific information
is subject to dispute.

 



-60-

 

 

 

5.9.            Taxes.

 

5.9.1.            Payments Free of Taxes; Obligation to Withhold; Tax Payment.

 

(a)            All payments of Obligations by Obligors shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by Agent or an Obligor, then
Agent or such Obligor shall be entitled to make such deduction or withholding.
The Agent or such Obligor, as applicable, may take into account any applicable
information and documentation provided pursuant to Section 5.10.

 

(b)            If Agent or any Obligor is required by the Code or the Income Tax
Act (Canada) to withhold or deduct Taxes, including backup withholding and
withholding taxes, from any payment, then (i) Agent shall pay the full amount
that it determines is to be withheld or deducted to the relevant Governmental
Authority pursuant to the Code or the Income Tax Act (Canada), and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

 

(c)            If Agent or any Obligor is required by any Applicable Law other
than the Code or the Income Tax Act (Canada) to withhold or deduct Taxes from
any payment, then (i) Agent or such Obligor, to the extent required by
Applicable Law, shall timely pay the full amount to be withheld or deducted to
the relevant Governmental Authority, and (ii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

5.9.2.            Payment of Other Taxes. Without limiting the foregoing,
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at Agent's option, timely reimburse Agent for payment
of, any Other Taxes.

 

5.9.3.            Tax Indemnification.

 

(a)            Each Borrower shall indemnify and hold harmless, on a joint and
several basis, each Recipient against any Indemnified Taxes (including those
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by a Recipient or required to be withheld or deducted from a
payment to a Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Borrower shall indemnify and hold harmless Agent against any
amount that a Lender or Issuing Bank fails for any reason to pay indefeasibly to
Agent as required pursuant to this Section. Each Borrower shall make payment
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to Borrowers by a Lender or Issuing Bank (with a copy to Agent), or by Agent on
its own behalf or on behalf of any Recipient, shall be conclusive absent
manifest error.

 



-61-

 

 

(b)            Each Lender and Issuing Bank shall indemnify and hold harmless,
on a several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers' obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender's failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender and Issuing Bank shall make payment
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by Agent shall be conclusive absent manifest
error.

 

5.9.4.            Evidence of Payments. If Agent or an Obligor pays any Taxes
pursuant to this Section, then upon request, Agent shall deliver to Borrower
Agent or Borrower Agent shall deliver to Agent, respectively, a copy of a
receipt issued by the appropriate Governmental Authority evidencing the payment,
a copy of any return required by Applicable Law to report the payment, or other
evidence of payment reasonably satisfactory to Agent or Borrower Agent, as
applicable.

 

5.9.5.            Treatment of Certain Refunds. Unless required by Applicable
Law, at no time shall Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or Issuing Bank, nor have any obligation to pay to any
Lender or Issuing Bank, any refund of Taxes withheld or deducted from funds paid
for the account of a Lender or Issuing Bank. If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which a Borrower has paid additional
amounts pursuant to this Section, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrowers
agree, upon request by the Recipient, to repay the amount paid over to Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient if the Recipient is required to repay
such refund to the Governmental Authority. Notwithstanding anything herein to
the contrary, no Recipient shall be required to pay any amount to Borrowers if
such payment would place the Recipient in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. In no event shall Agent or any Recipient be required to
make its tax returns (or any other information relating to its taxes that it
deems confidential) available to any Obligor or other Person.

 

5.9.6.            Survival. Each party's obligations under Sections 5.9 and 5.10
shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender or Issuing Bank, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

 

5.10.          Lender Tax Information.

 

5.10.1.            Status of Lenders. Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments of
Obligations shall deliver to Borrowers and Agent properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by Borrowers or Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrowers or Agent to enable them to determine whether such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

 



-62-

 

 

5.10.2.            Documentation. Without limiting the foregoing, if any
Borrower is a U.S. Person,

 

(a)            Any Lender that is a U.S. Person shall deliver to Borrowers and
Agent on or prior to the date on which such Lender becomes a Lender hereunder
(and from time to time thereafter upon reasonable request of Borrowers or
Agent), executed originals of IRS Form W-0, certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

 

(b)            Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrowers or Agent), whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN-E establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty, and
(y) with respect to other payments under the Loan Documents, IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form satisfactory to Agent to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code ("U.S. Tax Compliance Certificate"), and
(y) executed originals of IRS Form W-8BEN-E; or

 

(iv)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;

 

(c)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of Borrowers or Agent), executed originals of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

 



-63-

 

 

(d)            if payment of an Obligation to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to
Borrowers and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrowers or Agent such documentation prescribed by Applicable Law
(including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Agent as may be necessary for
them to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), "FATCA" shall include any amendments made to FATCA after the date hereof.

 

5.10.3.            Redelivery of Documentation. If any form or certification
previously delivered by a Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender shall promptly update the
form or certification or notify Borrowers and Agent in writing of its inability
to do so.

 

5.11.            Nature and Extent of Each Borrower’s Liability.

 

5.11.1.            Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations,
except its Excluded Swap Obligations. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the Bankruptcy Code or any other
Insolvency Law or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or any other Insolvency Law or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.

 

5.11.2.            Waivers.

 

(a)            Each Obligor expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Obligor. Each Obligor
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of any Obligations as long as
it is an Obligor. It is agreed among each Obligor, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Obligor
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 



-64-

 

 

(b)            Agent and Lenders may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral or
any Real Estate by judicial foreclosure or nonjudicial sale or enforcement,
without affecting any rights and remedies under this Section 5.11. If, in taking
any action in connection with the exercise of any rights or remedies, Agent or
any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of Agent or any Lender to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations. Each Borrower waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent may bid all or a portion of the Obligations at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

 

5.11.3.            Extent of Liability; Contribution.

 

(a)            Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

 

(b)            If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

 

(c)            Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support its business, Secured Bank Product
Obligations incurred to supports its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. Agent and Lenders
shall have the right, at any time in their discretion, to condition Loans and
Letters of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of such Loans and Letters of
Credit to such Borrower.

 



-65-

 

 

(d)            Each Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

 

5.11.4.            Joint Enterprise. Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group. Borrowers believe that consolidation of their credit facility
will enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

 

5.11.5.            Subordination. Each Obligor hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

 

Section 6.         CONDITIONS PRECEDENT

 

6.1.            Conditions Precedent to Initial Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Restatement Date”) that each of the
following conditions has been satisfied:

 

(a)            Each Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof.

 

(b)           Agent shall have received acknowledgments of all filings,
registrations or recordations necessary to perfect its Liens in the Collateral,
as well as UCC, PPSA and Lien searches and other evidence satisfactory to Agent
that such Liens are the only Liens upon the Collateral, except Permitted Liens.

 

(c)            Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) the Company and its Subsidiaries, taken as a whole, are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.

 



-66-

 

 

(d)            Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions (in the
case of any UK Guarantor, of both its board of directors and its members)
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing; (iv) with respect to any UK Guarantor, (A) that the Company and each of
its Subsidiaries has complied within the relevant timeframe with any notice it
has received pursuant to Part 21A of the Companies Act 2006 from that UK
Guarantor; and no “warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
shares in that UK Guarantor and (B) that the attached copy of its “PSC register”
(within the meaning of section 790C(10) of the Companies Act 2006) is true and
complete, and in full force and effect, without amendment except as shown, and
(v) with respect to any UK Guarantor, the solvency of such UK Guarantor and the
ability of such UK Guarantor to pay its debts as they fall due.

 

(e)            Agent shall have received a written opinion of (i) Greenberg
Traurig LLP, US counsel to the Obligors, (ii) Stewart McKelvey, special New
Brunswick counsel to the Canadian Guarantor, (iii) Stikeman Elliott LLP, special
Ontario counsel to the Canadian Guarantor, and (iv) Norton Rose Fulbright LLP,
special UK counsel to Agent, as well as any local counsel to Borrowers or Agent,
in form and substance satisfactory to Agent.

 

(f)            Agent shall have received good standing certificates (or their
equivalents) for each Obligor (other than the UK Guarantor), issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and each jurisdiction where such Obligor’s conduct of business
or ownership of Property necessitates qualification.

 

(g)           (If available in the relevant jurisdiction) Agent shall have
received copies of policies or certificates of insurance for the insurance
policies carried by Obligors, together with loss payable endorsements naming
Agent as lenders loss payee and as additional insured (in the case of Canadian
insurance policies, first mortgagee (with respect to the ABL Priority
Collateral), and in the case of UK Insurance policies, first loss payee), all in
compliance with the Loan Documents.

 

(h)           Agent shall have completed its business, financial and legal due
diligence of Obligors. No material adverse change, in the good faith opinion of
Agent, in the business, assets, Properties, liabilities, operations, condition
(financial or otherwise) of the Borrowers and the Guarantors, taken as a whole,
financial condition of any Obligor or in the quality, quantity or value of any
Collateral has occurred since December 28, 2019.

 

(i)            Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Restatement Date.

 

(j)            Agent shall have received a Borrowing Base Certificate prepared
as of October 3, 2020. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$7,000,000.

 

(k)            Agent shall have received reasonably satisfactory evidence that
all principal, interest, and other amounts owing in respect of the “Term Debt”
(as defined in the Existing Credit Agreement) and all other indebtedness for
borrowed money of Obligors (other than indebtedness listed on Schedule 10.2.1
hereto) will be repaid in full on the Restatement Date with the proceeds of the
initial Loans hereunder on the Restatement Date and any and all Liens securing
such indebtedness will be terminated and released on the Restatement Date.

 



-67-

 

 

(l)            With respect to each leased property or warehouse of each
Obligor, Agent shall have either (i) received a Lien Waiver with respect to such
leased property or warehouse or (ii) established a Rent and Charges Reserve with
respect to such leased property or warehouse.

 

(m)          Agent shall have received (i) audited financial statements of the
Company and its Subsidiaries for the fiscal year ended December 28, 2019,
(ii) the internally prepared monthly divisional financial statements of the
Company and its Subsidiaries for the months ended January 25, 2020 through
August 22, 2020, (iii) a pro forma balance sheet of the Company and its
Subsidiaries dated as of the Restatement Date after giving pro forma effect to
the transactions contemplated by this Agreement, the repayment in full of
existing Debt and the funding of the initial Loans on the Restatement Date and
(iv) projections of the consolidated balance sheets, results of operations, cash
flow and Availability for the 2020 Fiscal Year on a Fiscal Month basis and for
each other Fiscal Year ending prior to the Revolver Termination Date on a Fiscal
Year basis.

 

(n)           No action, suit, investigation, litigation or proceeding shall be
threatened or pending in any court or before any arbitrator or governmental
instrumentality that in Agent’s judgment could reasonably be expected to have a
Material Adverse Effect.

 

(o)           Agent shall have received satisfactory evidence that the Obligors
have received all governmental and third party consents and approvals as may be
appropriate in connection with the Loans and the transactions contemplated by
this Agreement.

 

(p)           Agent shall have received the Initial Brand Appraisal which shall
indicate that the Brand NOLV, as of the Restatement Date, is equal to or greater
than $15,000,000.

 

(q)           KYC Information.

 

(i)            Upon the reasonable request of any Lender made at least ten
(10) days prior to the Restatement Date, Borrowers shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Canadian Anti-Money Laundering &
Anti-Terrorism Legislation, in each case at least five (5) days prior to the
Restatement Date.

 

(ii)            At least five (5) days prior to the Restatement Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower.

 

6.2.            Conditions Precedent to All Credit Extensions. Agent, Issuing
Bank and Lenders shall not be required to fund any Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers, unless the following conditions are satisfied:

 

(a)            No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 

(b)            The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (without
duplication or any materiality provisions therein) on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date);

 

(c)            All conditions precedent in any other Loan Document shall be
satisfied;

 



-68-

 

 

(d)            No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and

 

(e)            With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.

 

Section 7.         COLLATERAL

 

7.1.            Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Obligor (other than any UK Guarantor)
hereby grants to Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all Property of such Obligor, including all
of the following Property, whether now owned or hereafter acquired, and wherever
located:

 

(a)            all Accounts;

 

(b)            all Chattel Paper, including all Tangible Chattel Paper and all
Electronic Chattel Paper;

 

(c)            all Commercial Tort Claims, including those shown on Schedule
9.1.16;

 

(d)            all Deposit Accounts, Securities Accounts and Commodities
Accounts (and all money, cash and Cash Equivalents, checks, other negotiable
instruments, funds, evidences of payment, Commodities Contracts, Security
Entitlements, Securities and other assets (including Financial Assets) contained
in, or credited to, such Deposit Accounts, Securities Accounts and Commodities
Accounts);

 

(e)            all Documents (including, if applicable, electronic documents);

 

(f)            all General Intangibles and Intangibles, including Intellectual
Property, Payment Intangibles, intercompany Debt and customer lists;

 

(g)            all Goods, including Inventory, Equipment and Fixtures;

 

(h)            all Instruments, including Promissory Notes;

 

(i)            all Investment Property (including all Securities and Equity
Interests);

 

(j)            all Letters of Credit (which, for purposes of this clause
(j) only, shall have the meaning given to such term in the UCC) and
Letter-of-Credit Rights;

 

(k)            all Supporting Obligations;

 

(l)            all monies, cash and Cash Equivalents, whether or not in the
possession or under the control of Agent, a Lender, or a bailee or Affiliate of
Agent or a Lender, including any Cash Collateral;

 

(m)            all books and records (including databases, customer lists,
files, correspondence, tapes, and other records, whether tangible or electronic,
computer programs, print-outs and computer records) pertaining to the foregoing
clauses (a) through (l) above; and

 



-69-

 

 

(n)            to the extent not covered by clauses (a) through (m) above,
(i) all other Property of such Obligor, whether tangible or intangible and
(ii) all Proceeds, Supporting Obligations and products of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, any and all insurance claims, proceeds
of any insurance, indemnity, warranty or guaranty payable to such Obligor from
time to time with respect to any of the foregoing and any other contract rights
or rights to the payment of money or tort claims.

 

In no event shall the grant of the security interest in this Agreement or in any
other Loan Document attach to, or the term “Collateral” be deemed to include,
(a) any of the outstanding Equity Interests in (x) an Immaterial Foreign
Subsidiary or (y) a Foreign Subsidiary (i) in excess of 65% of the voting power
of all classes of equity interests of such Foreign Subsidiary entitled to vote
in the election of directors or other similar body of such Foreign Subsidiary or
(ii) to the extent that the pledge thereof is prohibited by the laws of the
jurisdiction of such foreign subsidiary’s organization; (b) any equity interest
in any Foreign Subsidiary that is not a first-tier subsidiary of an Borrower;
(c) any lease, license, contract, property rights or agreement to which Debtor
is a party or any of such Debtor’s rights or interests thereunder, if, and for
so long as and to the extent that, the grant of the security interest would
constitute or result in (i) the abandonment, invalidation or unenforceability of
any material right, title or interest of such Debtor therein or (ii) a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement (other than to the extent that
any such breach, termination or default would be rendered ineffective pursuant
to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of the
applicable jurisdiction (or any successor provision or provisions), any other
applicable law or principles of equity), provided, however, that the security
interest (x) shall attach immediately when the condition causing such
abandonment, invalidation or unenforceability is remedied, (y) shall attach
immediately to any severable term of such lease, license, contract, property
rights or agreement to the extent that such attachment does not result in any of
the consequences specified in (i) or (ii) above and (z) shall attach immediately
to any such lease, license, contract, property rights or agreement to which the
account debtor or such Obligor’s counterparty has consented to such attachment;
(d) any equity interest acquired after the date hereof that is an equity
interest in an entity other than a subsidiary of an Obligor, if the terms of the
organizational documents of the issuer of such equity interests do not permit
the grant of the security interest in such equity interests by the owner thereof
or Obligor; (e) any application to register any trademark or service mark prior
to the filing under applicable law of a verified statement of use (or the
equivalent) for such trademark or service mark to the extent the creation of a
security interest therein or the grant of a mortgage thereon would void or
invalidate such trademark or service mark; (f) except as may be mutually agreed
by the Borrowers and Agent, any fee-owned Real Estate or leasehold interests in
Real Estate (other than, for the avoidance of doubt, Fixtures); and
(g) “consumer goods” as defined in the PPSA (collectively, the “Excluded
Property”); provided, however, that any Collateral (or any portion thereof) that
ceases to satisfy the criteria for Excluded Property (whether as a result of an
Obligor obtaining any necessary consent, any change in any rule of law, statute
or regulation or otherwise) shall no longer be Excluded Property and the
security interest shall attach immediately to such Collateral (or portion
thereof) at such time. Anything to the contrary contained in this Agreement
notwithstanding, the CARES Account (and cash proceeds of the CARES Debt held in
the CARES Account) shall constitute Excluded Property.

 

7.2.            Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.            Deposit Accounts. To further secure the prompt payment and
performance of all Obligations, each Obligor (other than a UK Guarantor) hereby
grants to Agent a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Obligor, including any sums in any
lockbox or Dominion Account. Anything to the contrary contained in this
Agreement notwithstanding, the Agent shall not have a Lien on the CARES Account
(or any cash proceeds of the CARES Debt held in the CARES Account).

 



-70-

 

 

7.2.2.            Cash Collateral. Cash Collateral may be invested, at Agent’s
discretion (and with the consent of Borrower Agent, as long as no Event of
Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. Each Obligor (other than a UK
Guarantor) hereby grants to Agent, as security for the Obligations, a security
interest in all Cash Collateral held from time to time and all proceeds thereof,
whether held in a Cash Collateral Account or otherwise. Agent may apply Cash
Collateral to the payment of Obligations as they become due, in such order as
Agent may elect. Each Cash Collateral Account and all Cash Collateral shall be
under the sole dominion and control of Agent, and no Obligor or other Person
shall have any right to any Cash Collateral, until Full Payment of all
Obligations.

 

7.3.            [Reserved].

 

7.4.            Other Collateral.

 

7.4.1.            Commercial Tort Claims. Obligors shall promptly notify Agent
in writing if any Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall promptly amend Schedule 9.1.16 to include such claim, and shall
take such actions as Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Agent.

 

7.4.2.            Certain After-Acquired Collateral. Obligors shall promptly
notify Agent in writing if, after the Restatement Date, any Obligor obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien (subject to Permitted Liens) upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver. If any
Collateral is in the possession of a third party, at Agent’s request, Obligors
shall obtain an acknowledgment that such third party holds the Collateral for
the benefit of Agent.

 

7.5.            No Assumption of Liability. The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of Obligors relating to
any Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

 

7.6.            Further Assurances. All Liens granted to Agent under the Loan
Documents are for the benefit of Secured Parties. Promptly upon reasonable
request, Obligors shall deliver such instruments and agreements, and shall take
such actions, as Agent reasonably deems necessary and appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement. Each Obligor authorizes Agent to
file any financing statement that describes the Collateral as “all assets” or
“all personal property” of such Obligor, or words to similar effect, and
ratifies any action taken by Agent before the Restatement Date to effect or
perfect its Lien on any Collateral.

 

Section 8.         COLLATERAL ADMINISTRATION

 



8.1.            Borrowing Base Certificates. Obligors shall deliver to Agent
(and Agent shall promptly deliver same to Lenders) (i) by the fifteenth (15th)
day of each calendar month, and at such other times as Agent may request, a
Borrowing Base Certificate setting forth the amounts of Accounts, Inventory,
Eligible Accounts, Eligible Inventory, the Accounts Formula Amount, the
Inventory Formula Amount, the status of Priority Payables, the Availability
Reserve, the Revolver Borrowing Base, the FILO Borrowing Base, the Revolver
Exposure, the FILO Exposure and Availability as of the most recently ended
Fiscal Month, and (ii) at any time Availability falls below the Reporting
Frequency Increase Trigger Amount, by Wednesday of each week, an updated
Borrowing Base Certificate (which updated Borrowing Base Certificate shall
include updated calculations of the Revolver Borrowing Base, FILO Borrowing
Base, Availability and the status of Priority Payables as of the end of the most
recently ended week based solely upon sales, collections and Loan activity since
the last day of the Fiscal Month for which a monthly Borrowing Base Certificate
shall have been prepared). All calculations of Availability in any Borrowing
Base Certificate shall originally be made by Obligors and certified by a Senior
Officer, provided that Agent may from time to time review and, in its Permitted
Discretion, adjust any such calculation (a) to reflect its estimate of declines
in value of any Collateral, due to collections received or otherwise; or (b) to
the extent Agent believes that the calculation was not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.

 



-71-

 

 

8.2.            Administration of Accounts.

 

8.2.1.            Records and Schedules of Accounts. Each Obligor shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Obligor shall also provide to Agent, on or before the 15th day
of each month, a detailed aged trial balance of all Accounts as of the end of
the most recent Fiscal Month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $250,000 or more cease to be Eligible
Accounts, Obligors shall notify Agent of such occurrence promptly (and in any
event within one Business Day) after any Obligor has knowledge thereof.

 

8.2.2.            Taxes. If an Account of any Obligor includes a charge for any
Taxes, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Obligor and to charge Obligors
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Obligors or with respect to any Collateral.

 

8.2.3.            Account Verification. Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Obligor, to verify the validity, amount or any
other matter relating to any Accounts of Obligors by mail, telephone or
otherwise. Obligors shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.

 

8.2.4.            Maintenance of Dominion Accounts. Obligors shall maintain
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent.
On or prior to the Restatement Date, Obligors shall have entered into agreements
(in form and substance reasonably satisfactory to Agent) with Bank of America,
in its capacity as lockbox servicer and Dominion Account bank, establishing
Agent’s Lien on and dominion and control over all lockboxes and Dominion
Accounts and which provide (i) in case of lockboxes and Dominion Accounts of the
UK Guarantor, that Agent have exclusive dominion and control at all times
(regardless of whether a Cash Dominion Period is in effect), and (ii) in the
case of lockboxes and Dominion Accounts of any Obligor other than the UK
Guarantor, that Agent may exercise dominion and control at any time during a
Cash Dominion Period and that during a Cash Dominion Period all remittances
received in a lockbox be immediately deposited to a Dominion Account. Agent and
Lenders assume no responsibility to Obligors for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.

 



-72-

 

 

8.2.5.            Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that at all times from and after
the Restatement Date, all payments on Accounts or otherwise relating to
Collateral are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account). If any Obligor or Subsidiary receives cash or Payment Items
with respect to any Collateral, it shall hold same in trust for Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account (or a lockbox which is swept into a Dominion Account).

 

8.3.            Administration of Inventory.

 

8.3.1.            Records and Reports of Inventory. Each Obligor shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and, prior to the 15th day after the end of each
month, shall submit to Agent inventory and reconciliation reports for the most
recently ended Fiscal Month in form satisfactory to Agent. Each Obligor shall
conduct a physical inventory at least once per calendar year (and on a more
frequent basis if requested by Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
Agent a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Agent may request. Agent
may participate in and observe each physical count.

 

8.3.2.            Returns of Inventory. No Obligor shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default, Revolver Overadvance or FILO Overadvance exists or would
result therefrom; (c) Agent is promptly notified if the aggregate Value of all
Inventory returned in any month exceeds $375,000; and (d) any payment received
by an Obligor for a return is promptly remitted to Agent for application to the
Obligations.

 

8.3.3.            Acquisition, Sale and Maintenance. No Obligor shall acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA. No Obligor shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require an
Obligor to repurchase such Inventory. Obligors shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

8.4.            Administration of Equipment.

 

8.4.1.            Records and Schedules of Equipment. Each Obligor shall keep
accurate and complete records of its Equipment, including kind, quality,
quantity, cost, acquisitions and dispositions thereof, and shall submit to
Agent, on such periodic basis as Agent may request, a current schedule thereof,
in form satisfactory to Agent. Promptly upon request, Obligors shall deliver to
Agent evidence of their ownership or interests in any Equipment.

 

8.4.2.            Dispositions of Equipment. No Obligor shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens (other than Permitted Liens).

 

8.4.3.            Condition of Equipment. The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Obligor shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications. No Obligor shall permit any Equipment to become affixed to real
Property unless any landlord or mortgagee delivers a Lien Waiver.

 



-73-

 

 

8.5.            Administration of Deposit Accounts. Schedule 8.5 sets forth all
Deposit Accounts maintained by Obligors, including all Dominion Accounts. Each
Obligor shall take all actions necessary to establish Agent’s control over each
such Deposit Account (other than Excluded Deposit Accounts). Each Obligor shall
be the sole account holder of each Deposit Account and shall not allow any
Person (other than Agent) to have control over a Deposit Account or any Property
deposited therein. Each Obligor shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to reflect same.

 

8.6.            General Provisions.

 

8.6.1.            Location of Collateral. All tangible items of Collateral,
other than Inventory in transit, shall at all times be kept by Obligors at the
business locations set forth in Schedule 8.6.1, except that Obligors may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.6; and (b) move Collateral to another location in the United States
or Canada, as applicable, upon 30 Business Days prior written notice to Agent.

 

8.6.2.            Insurance of Collateral; Condemnation Proceeds.

 

(a)            Each Obligor shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A_, unless otherwise approved by Agent)
satisfactory to Agent. All proceeds under each policy shall be payable to Agent.
From time to time upon request, Obligors shall deliver to Agent the originals or
certified copies of its insurance policies and updated flood plain searches.
Unless Agent shall agree otherwise, each policy shall include satisfactory
endorsements (i) showing Agent as lenders loss payee; (ii) requiring 30 days
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If any Obligor fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Obligors therefor. Each Obligor agrees to deliver to Agent,
promptly as rendered, copies of all reports made to insurance companies. While
no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent. If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.

 

(b)            Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any awards arising from condemnation or
expropriation of any Collateral shall be paid to Agent. Any such insurance
proceeds or condemnation awards that relate to Inventory shall be applied first,
to payment of any Revolver Overadvance and any FILO Overadvance, second, to
payment of the Revolver Loans, third, to payment of the FILO Loans, fourth to
payment of the Term Loans, and then, to the payment of any other Obligations
outstanding. Subject to clause (c) below, any insurance proceeds or condemnation
or expropriation awards that relate to Other Collateral shall be applied first,
to payment of the Term Loans, second, to payment of any Revolver Overadvance and
any FILO Overadvance, third, to payment of the Revolver Loans, fourth, to
payment of the FILO Loans, and then, to the payment of any other Obligations
outstanding.

 



-74-

 

 

(c)            If requested by Obligors in writing within 15 days after Agent’s
receipt of any insurance proceeds or condemnation or expropriation awards
relating to any loss or destruction of Equipment or Real Estate, Obligors may
use such proceeds or awards to repair or replace such Equipment or Real Estate
(and until so used, the proceeds shall be held by Agent as Cash Collateral) as
long as (i) no Event of Default exists; (ii) such repair or replacement is
undertaken and concluded within 180 days, in accordance with plans reasonably
satisfactory to Agent; (iii) replacement buildings are constructed on the sites
of the original casualties and are of comparable size, quality and utility to
the destroyed buildings; (iv) the repaired or replaced Property is free of
Liens, other than Permitted Liens that are not Purchase Money Liens;
(v) Borrowers comply with disbursement procedures for such repair or replacement
as Agent may reasonably require; and (vi) the aggregate amount of such proceeds
or awards from any single Casualty Event or condemnation or expropriation does
not exceed $250,000.

 

8.6.3.            Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Priority Payables and Taxes payable with respect to any Collateral (including
any sale thereof), and all other payments required to be made by Agent to any
Person to realize upon any Collateral, shall be borne and paid by Obligors.
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at Obligors’
sole risk.

 

8.6.4.            Defense of Title. Each Obligor shall defend its title to
Collateral and Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.

 

8.7.            Power of Attorney. Each Obligor hereby irrevocably constitutes
and appoints Agent (and all Persons designated by Agent) as such Obligor’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. Agent, or Agent’s designee, may, without notice and in either its or an
Obligor’s name, but at the cost and expense of Obligors:

 

(a)            Endorse an Obligor’s name on any Payment Item remitted to or
deposited in any lockbox or Dominion Account; and

 

(b)            During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery
and sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.

 



-75-

 

 



 

Section 9.         REPRESENTATIONS AND WARRANTIES

 

9.1.          General Representations and Warranties. To induce Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Obligor represents and warrants that:

 

9.1.1.          Organization and Qualification. Each Obligor and Subsidiary
(other than any Immaterial Foreign Subsidiary) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation. Each Obligor and Subsidiary is
duly qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is a
Covered Entity.

 

9.1.2.          Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its obligations under the Loan Documents. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, except those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Obligor’s
Property.

 

9.1.3.          Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

9.1.4.          Capital Structure. Schedule 9.1.4 shows (a) for each Obligor and
Subsidiary, its name, jurisdiction of organization or formation and any
agreement binding on the holders of its Equity Interests with respect to such
Equity Interests, and (b) for each Subsidiary of the Company, its authorized and
issued Equity Interests and the names of the holders of its Equity Interests.
Except as disclosed on Schedule 9.1.4, in the five years preceding the
Restatement Date, no Obligor or Subsidiary has acquired any substantial assets
from any other Person nor been the surviving entity in a merger, amalgamation or
combination. Each Obligor has good title to its Equity Interests in its
Subsidiaries, subject only to Permitted Liens, and all such Equity Interests are
duly issued, fully paid and non-assessable. Except for the Equity Interests
issued under the Company’s 2006 Performance Equity Plan, the Company’s 2012
Incentive Compensation Plan, and inducement grants to new employees approved by
the Compensation Committee of the Company’s Board of Directors, there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Obligor or Subsidiary.

 

9.1.5.          Title to Properties; Priority of Liens. Each Obligor and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Except as
otherwise indicated on Schedule 9.1.5, each Obligor and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. The provisions of the Security
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Security Documents are effective to create in favor
of the Agent, for the benefit of the Secured Parties referred to therein, a
legal, valid and enforceable security interest in and first priority Lien
(except for those Permitted Liens that have priority in such Collateral by
operation of law) on all right title and interest of the respective Obligors in
the Collateral described therein, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, except (a) as otherwise contemplated hereby or
under any other Loan Documents, and (b) except as to specific items of
Collateral as to which Agent may determine, in consultation with the Borrower
Agent, not to perfect its security interest therein based on the value thereof
relative to the costs of such perfection.

 



-76-

 

 

9.1.6.          Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Obligors with
respect thereto. Obligors warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:

 

(a)              it is genuine and in all respects what it purports to be, and
is not evidenced by a judgment;

 

(b)              it arises out of a completed, bona fide sale and delivery of
goods in the Ordinary Course of Business, and substantially in accordance with
any purchase order, contract or other document relating thereto;

 

(c)              it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;

 

(d)              it is not subject to any offset, Lien (other than Agent’s
Lien), defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent and is not
subject to any discount or deduction except discounts and deductions arising in
the Ordinary Course of Business consistent with past practices or otherwise
disclosed in writing to Agent; and it is absolutely owing by the Account Debtor,
without contingency in any respect;

 

(e)              no purchase order, agreement, document or Applicable Law
restricts assignment of the Account to Agent (regardless of whether, under the
UCC and/or PPSA, as applicable, the restriction is ineffective), and the
applicable Obligor is the sole payee or remittance party shown on the invoice;

 

(f)               no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and

 

(g)              to the best of Obligors’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Obligor’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

 

9.1.7.          Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
Company and Subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP, or in the case of the Canadian
Guarantor, GAAP as in effect in Canada, as and to the extent applicable (in
either case, except as otherwise noted therein and, in the case of unaudited
financial statements, subject to the absence of footnotes and normal year-end
adjustments), and fairly present the financial positions and results of
operations of Company and Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time provided, that, with respect to projected financial
information, it being understood and agreed that (a) any financial or business
projections furnished by the Borrowers are subject to significant uncertainties
and contingencies, which may be beyond the control of the Borrowers, (b) no
assurance is given by the Borrowers that the results of such projections will be
realized and (c) the actual results may differ from the results of such
projections and such differences may be material. Except as otherwise disclosed
by the Company in its filings with the Securities and Exchange Commission, or
any similar applicable Governmental Authority in any other applicable
jurisdiction, since December 28, 2019, there has been no change in the business,
assets, Properties, liabilities, operations or financial condition of the
Obligors, taken as a whole, that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. The
Obligors, taken as a whole, are Solvent.

 



-77-

 

 

9.1.8.          Surety Obligations. Except as disclosed on Schedule 9.1.8, no
Obligor or Subsidiary is obligated as surety or indemnitor under any bond or
other Material Contract that assures payment or performance of any obligation of
any Person, except as permitted hereunder.

 

9.1.9.          Taxes. Each Obligor and Subsidiary (other than any Immaterial
Foreign Subsidiary) has filed all federal, state, provincial, territorial, and
other material tax returns and other reports that it is required by law to file,
and has paid, or made provision for the payment of, all material Taxes and
Priority Payables upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested. The provision for Taxes
on the books of each Obligor and Subsidiary is adequate for all years not closed
by applicable statutes, and for its current Fiscal Year.

 

9.1.10.        Brokers. Except as disclosed on Schedule 9.1.10, there are no
brokerage commissions, finder’s fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.

 

9.1.11.        Intellectual Property. Each Obligor and Subsidiary owns or has
the lawful right to use all Intellectual Property, licenses, permits and other
authorizations reasonably necessary for the conduct of its business as currently
conducted, and does not infringe upon misuse, misappropriate or violate any
rights held by any other Person except for such infringements, misuses,
misappropriations or violations that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as disclosed on Schedule 9.1.11, there is no pending or, to any Obligor’s or
Subsidiary’s knowledge, threatened Intellectual Property Claim with respect to
any Obligor, any Subsidiary or any of their Property (including any Intellectual
Property) that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect. Except as disclosed on Schedule 9.1.11, no Obligor or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, licensed
by, or otherwise subject to any interests of, any Obligor or Subsidiary is shown
on Schedule 9.1.11.

 

9.1.12.        Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Obligors and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

9.1.13.        Compliance with Laws.

 

(a)              Each Obligor and Subsidiary has duly complied, and its
Properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. There have been (i) no citations,
notices of noncompliance or requests for information issued to any Obligor by
the CPSC within the immediately preceding three years other than those described
on Schedule 9.1.13, and (ii) no notices or orders of material noncompliance
issued to any Obligor by any other Governmental Authority under any Applicable
Law. To the best knowledge of the Obligors, no Inventory has been produced by
Obligors in violation of the FLSA or in violation of any CPSC Regulations.  The
Obligors have current and effective certificates of compliance for each
children's product and each children's toy that the Obligors sell, manufacture
or distribute.  The Obligors conduct current testing of all children's products
and children's toys that the Obligors sell, manufacture or distribute in
accordance with Applicable Law.  Except as described on Schedule 9.1.13, there
are no pending or, to the knowledge of the Obligors, threatened (in writing),
recalls, or regulatory actions or investigations by the CPSC with respect to the
Obligors or any of the products or toys that the Obligors sell, manufacture or
distribute.  To the best knowledge of the Obligors, none of the products or toys
that the Obligors sell, manufacture or distribute contains a defect that could
create a substantial product hazard or could create an unreasonable risk of
serious injury or death.  The Obligors have complied in a timely manner with all
reporting requirements under the CPSC Regulations.  To the best knowledge of the
Obligors, the Obligors have not materially misrepresented in any report filed by
the Obligors with the CPSC, the scope of the hazards posed by any toys or
products that the Obligors sell, manufacture or distribute or the numbers of
incidents or injuries that have been caused by or that have been alleged to have
been caused by such toys and products.

 



-78-

 

 

(b)              Without limiting the foregoing, no Obligor or, to the knowledge
of the Borrowers, any of their respective Affiliates (i) is in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.
No Obligor or, to the knowledge of the Borrowers, any of their respective
Affiliates (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti- Terrorism Law.

 

(c)               No Obligor or, to the knowledge of the Borrowers, any of their
respective Affiliates or any officer, director, or employee, or agent,
representative, sales intermediary of such Person, in each case, acting on
behalf of any Obligor or any of its Restricted Subsidiaries in violation of any
applicable Anti-Corruption Law. None of the Obligors or any of their Affiliates
has been convicted of violating any Anti-Corruption Laws or subjected to any
investigation by a Governmental Authority for violation of any applicable
Anti-Corruption Laws. There is no material suit, litigation, arbitration, claim,
audit, action, proceeding or investigation pending or, to the knowledge of any
executive officer of the Borrowers, threatened (in writing) against or affecting
the Obligors or any of their Affiliates related to any applicable
Anti-Corruption Law, before or by any Governmental Authority. None of the
Obligors has conducted or initiated any internal investigation or made a
voluntary, directed, or involuntary disclosure to any Governmental Authority
with respect to any alleged act or omission arising under or relating to any
noncompliance with any Anti-Corruption Law. In the three (3) years prior to the
Closing Date, none of the Obligors has received any written notice, request or
citation for any actual or potential noncompliance with any of the foregoing.

 

9.1.14.        Compliance with Environmental Laws. Except with respect to any
matters that, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and disclosed on Schedule
9.1.14, no Obligor’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state, provincial, municipal or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up. No Obligor or Subsidiary has received any Environmental Notice. No
Obligor or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it, except where such
liability could not reasonably be expected to result in a Material Adverse
Effect.

 



-79-

 

 

9.1.15.        Burdensome Contracts. No Obligor or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

 

9.1.16.        Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Obligor’s knowledge, threatened
in writing against any Obligor or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Obligor or Subsidiary. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000). No Obligor or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.

 

9.1.17.        No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor or Subsidiary is in
default, and, to the knowledge of the Obligors and each of their Subsidiaries,
no event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a material default, under any Material
Contract or in the payment of any Borrowed Money in excess of $500,000. To the
best knowledge of the Obligors, there is no basis upon which any party (other
than an Obligor or Subsidiary) could terminate a Material Contract prior to its
scheduled termination date.

 

9.1.18.        ERISA. Except as disclosed on Schedule 9.1.18:

 

(a)              Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Obligor and ERISA Affiliate has met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Plan.

 

(b)              There are no pending or, to the knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect. No Borrower is
or will be using "plan assets" (within the meaning of ERISA Section 3(42) or
otherwise) of one or more Benefit Plans with respect to its entrance into,
participation in, administration of and performance of the Loans, Letter of
Credits, Commitments or Loan Documents.

 

(c)              (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) as of the most recent valuation date for any Pension Plan or Multiemployer
Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is at least 60%, and no Obligor or ERISA
Affiliate knows of any fact or circumstance that could reasonably be expected to
cause the funding target attainment percentage for any such plan to drop below
60% as of such date. No Obligor or ERISA Affiliate has incurred any liability to
the PBGC except for the payment of premiums, and no premium payments are due and
unpaid. No Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA. No Pension Plan has been terminated
by its plan administrator or the PBGC, and no fact or circumstance exists that
could reasonably be expected to cause the PBGC to institute proceedings to
terminate a Pension Plan.

 



-80-

 

 

(d)              With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

 

(e)              (i) each Obligor is in compliance with the requirements of the
PBA and other Applicable Laws with respect to each Canadian Pension Plan, except
where the failure to so comply would not have a Material Adverse Effect,
 (ii) to the knowledge of the Obligors, no fact or situation exists that may
reasonably be expected to adversely affect the registered status of any Canadian
Pension Plan which could reasonably be expected to have a Material Adverse
Effect, (iii) no Obligor maintains, sponsors or contributes to any Canadian
Defined Benefit Pension Plan other than those consented to pursuant to
Section 10.2.18 hereof, (iv) no Termination Event has occurred in respect of
which a Canadian Priority Payables Reserve has not been taken,(v) no Lien has
arisen in respect of Obligors or their property in connection with any Canadian
Pension Plan (save for contribution amounts not yet due) which could reasonably
be expected to have a Material Adverse Effect; and (vi) all required
contributions of any Obligor to each Canadian Pension Plan have been made when
due under Applicable Laws (except for contributions, the outstanding status of
which cannot be reasonably expected to have a Material Adverse Effect).

 

(f)               Neither SI UK nor any of its Subsidiaries is or has at any
time been (i) an employer (for the purposes of sections 38 to 51 of the Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pensions Schemes Act 1993); or (ii) “connected”
with or an “associate” of (as those terms are used in sections 38 and 43 of the
Pensions Act 2004) such an employer.

 

9.1.19.        Trade Relations. Except as set forth on the Company’s filings
with the Securities and Exchange Commission, there exists no actual or
threatened (in writing) termination, limitation or modification of any business
relationship between any Obligor or Subsidiary and any customer or supplier, or
any group of customers or suppliers, who individually or in the aggregate are
material to the business of such Obligor or Subsidiary. There exists no
condition or circumstance that could reasonably be expected to materially impair
the ability of any Obligor or Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Restatement Date.

 

9.1.20.        Labor Relations. Except as described on Schedule 9.1.20, no
Obligor or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement (other than design
services consulting agreements and other consulting agreements that have been
disclosed to Agent). Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, there
are no material grievances, disputes or controversies with any union or other
organization of any Obligor’s or Subsidiary’s employees, or, to any Obligor’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining.

 



-81-

 

 

9.1.21.        Payable Practices. No Obligor or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Restatement Date.

 

9.1.22.        Not a Regulated Entity. No Obligor is (a) an “investment company”
or a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

 

9.1.23.        Margin Stock. No Obligor or Subsidiary is engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Obligors to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

 

9.1.24.        OFAC. None of (i) Borrower, Subsidiary or any director, officer,
or employee, or (ii) to the knowledge of the Borrower, any agent, affiliate or
representative thereof, is or is owned or controlled by any individual or entity
that is currently the subject or target of any Sanction or is located, organized
or resident in a Designated Jurisdiction.

 

9.1.25.        Beneficial Ownership Certification. As of the Restatement Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 

9.1.26.        Centre of Main Interests and Establishments. For the purposes of
regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
“Regulation”), each of the UK Guarantors’ centre of main interest (as that term
is used in Article 3(l) of the Regulation) is situated in its jurisdiction of
incorporation and none of them have an “establishment” (as that term is used in
Article 2(10) of the Regulation) in any other jurisdiction.

 

9.1.27.        EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

 

9.1.28.        CARES Debt. All applications, documents and other information
submitted to any Governmental Authority with respect to the CARES Debt shall be
true and correct. No Lender or any of its Affiliates is deemed an “affiliate” of
any Obligor or any of its Subsidiaries for any purpose related to the CARES
Debt, including the eligibility criteria with respect thereto. Each Obligor
acknowledges and agrees that (a) it has consulted its own legal and financial
advisors with respect to all matters related to CARES Debt (including
eligibility criteria) and the CARES Act – Title I, (b) it is responsible for
making its own independent judgment with respect to CARES Debt and the process
leading thereto, and (c) it has not relied on Agent, any Lender or any of their
respective Affiliates with respect to any of such matters.

 

9.2.          Complete Disclosure. No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein, in light of the circumstances in which
they are made, not materially misleading. There is no fact or circumstance that
any Obligor has failed to disclose to Agent in writing that could reasonably be
expected to have a Material Adverse Effect.

 



-82-

 

 

Section 10.       COVENANTS AND CONTINUING AGREEMENTS

 

10.1.        Affirmative Covenants. As long as any Commitments or Obligations
are outstanding, each Obligor shall, and shall cause each Subsidiary to:

 

10.1.1.        Inspections; Appraisals.

 

(a)               Permit Agent from time to time, subject (except when an Event
of Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor or Subsidiary, inspect, audit and make
extracts from any Obligor’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Obligor’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. Obligors acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Obligors shall not be entitled to rely upon them. This Section 10.1.1(a) shall
not apply to Immaterial Foreign Subsidiaries unless an Event of Default has
occurred and is continuing.

 

(b)              Reimburse Agent for all reasonable charges, costs and expenses
of Agent in connection with (i) examinations of any Obligor’s books and records
or any other financial or Collateral matters as Agent deems appropriate, once
per Loan Year; and (ii) an appraisal of Inventory and a Brand Appraisal, once
per Loan Year; provided, however, that (i) during any Increased Field
Exam/Appraisal Period, the Obligors shall reimburse Agent for up to two
appraisals of Inventory, two Brand Appraisals, and two field examinations per
Loan Year, and (ii) if an examination, Inventory appraisal or Brand Appraisal is
initiated during an Event of Default, all charges, costs and expenses therefor
shall be reimbursed by Borrowers without regard to any such limits. Obligors
agree to pay Agent’s then standard charges for examination activities, including
the standard charges of Agent’s internal examination and appraisal groups, as
well as the reasonable and documented charges of any third party used for such
purposes. No calculation of the Revolver Borrowing Base or FILO Borrowing Base
shall include Collateral acquired in a Permitted Acquisition or otherwise
outside the Ordinary Course of Business until completion of applicable field
examinations and Inventory appraisals reasonably satisfactory to Agent.

 

10.1.2.        Financial and Other Information. Keep adequate records and books
of account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

 

(a)              as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for Obligors and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification except to the extent any qualification results solely
from a current maturity of any Indebtedness) by a firm of independent certified
public accountants of recognized standing selected by Borrowers and reasonably
acceptable to Agent, it being agreed that RSM US, LLP is acceptable to Agent,
and shall set forth in comparative form corresponding figures for the preceding
Fiscal Year and other information reasonably acceptable to Agent;

 

(b)              as soon as available, and in any event within 45 days after the
end of each Fiscal Quarter ending thereafter, unaudited balance sheets as of the
end of such quarter and the related statements of income and cash flow for such
Fiscal Quarter and for the portion of the Fiscal Year then elapsed, on
consolidated and, to the extent applicable, consolidating bases for Obligors and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by a Senior Officer of Obligors as prepared
in accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations for such Fiscal Quarter and period,
subject to normal year-end adjustments and the absence of footnotes;

 



-83-

 

 

(c)              as soon as available, and in any event within 30 days after the
end of each month, unaudited balance sheets as of the end of the most recent
Fiscal Month and the related statements of income and cash flow for such Fiscal
Month and for the portion of the Fiscal Year then elapsed, on consolidated and,
to the extent applicable, consolidating bases for Obligors and Subsidiaries,
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer of Borrower Agent as prepared
in accordance with GAAP and fairly presenting the financial position and results
of operations for such month and period, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(d)              concurrently with delivery of financial statements under
clauses (a), (b) and (c) above, or more frequently if requested by Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
chief financial officer of Borrower Agent (for the avoidance of doubt,
regardless of whether a Financial Covenant Testing Period shall be in effect,
Obligors shall be required to deliver a Compliance Certificate concurrently with
the delivery of all financial statements under clauses (a), (b) and (c) above,
which Compliance Certificate shall contain a detailed calculation of the Fixed
Charge Coverage Ratio as of the Fiscal Month most recently ended, which
calculation shall be deemed to have been provided solely for informational
purposes if a Financial Covenant Testing Period shall not be in effect at such
time);

 

(e)              concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to any Obligor(s) by their accountants in connection with such financial
statements;

 

(f)               as soon as available, but in any event not later than thirty
(30) days after the last day of each Fiscal Year, projections of Borrowers’
consolidated balance sheets, results of operations, cash flow and Availability
for such Fiscal Year, on a Fiscal Month by Fiscal Month basis;

 

(g)              at Agent’s request, a listing of each Obligor’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Agent;

 

(h)              promptly after the sending or filing thereof, copies of any
proxy statements, financial statements or reports that any Borrower has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that any Borrower
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and copies of any press releases or other
statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower;

 

(i)               (i) promptly after the sending or filing thereof, copies of
any annual report to be filed in connection with each Plan and, on the request
of the Agent, the most recently filed actuarial valuation report in respect of a
Canadian Defined Benefit Pension Plan;

 

(j)               as soon as available an in any event with 30 days after the
end of each month, a written report containing an analysis by management of the
financial results of most recent Fiscal Month;

 



-84-

 

 

(k)            as soon as available, but in any event within thirty (30) days
after the end of each Fiscal Year, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Obligor and containing
such additional information as the Agent, or any Lender through the Agent, may
reasonably specify; and

 

(l)            such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or any Borrower’s, Subsidiary’s or other Obligor’s financial condition or
business.

 

10.1.3.        Notices. Notify Agent and Lenders in writing, promptly, and in
any event within two Business Days, after an Obligor’s obtaining knowledge
thereof, of any of the following that affects an Obligor: (a) the threat in
writing or commencement of any proceeding or investigation, whether or not
covered by insurance, if an adverse determination could have a Material Adverse
Effect; (b) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract; (c) any material default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $1,000,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation (in writing) of
any Applicable Law (including ERISA, OSHA, FLSA or any Environmental Laws), if
an adverse resolution could have a Material Adverse Effect; (h) any
Environmental Release which could reasonably be expected to have a Material
Adverse Effect, by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the occurrence of any ERISA
Event or Termination Event; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; (k) any opening of a new
office or place of business, at least 30 days prior to such opening; (l) the
threat (in writing) or commencement of any regulatory action or investigation by
the CPSC with respect to any Obligor or with respect to any product or toy sold,
manufactured or distributed by any Obligor; (m) the receipt by any Obligor of
any Epidemiological Report, the posting of any notice on SaferProducts.gov, or
request for information issued to any Obligor by the CPSC, all with respect to
any product or toy sold, manufactured or distributed by any Obligor; (n) the
commencement of any voluntary or involuntary recall of any product or toy that
the Obligors sell, manufacture or distribute; (o) [reserved]; (p) of any
material change in accounting policies or financial reporting practices by any
Obligor(s); (q) the filing and/or the enforcement against the Obligors of any
Lien for unpaid Taxes or Priority Payables that in the aggregate for all such
occurrences exceed $1,000,000; (r) any sale, disposition, or abandonment of any
Intellectual Property and/or Equipment, including any such sale, disposition, or
abandonment that constitutes a Permitted Asset Disposition hereunder; (s) any
sale or transfer of Equity Interest that would constitute a Change of Control
under clause (a), (c), (d) or (e) of the definition of Change of Control not
less than thirty (30) days prior to the consummation of such sale or transfer,
(t) any sale or transfer of a material portion of the assets of any Subsidiary
that would constitute a Change of Control under clause (f) of the definition of
Change of Control not less than thirty (30) days prior to the consummation of
such sale or transfer, or (u) any loss, theft, damage or destruction of any
Collateral in an amount greater than or equal to: (i) $50,000 with respect to
any single occurrence or (ii) $200,000 in the aggregate from and after the
Restatement Date.

 

Each notice pursuant to this Section 10.1.3 shall be accompanied by a statement
of a Senior Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrower Agent has
taken and proposes to take with respect thereto. Each notice pursuant to this
Section 10.1.3 shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

10.1.4.        Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

 



-85-

 

 

10.1.5.        Compliance with Laws. Comply with all Applicable Laws, including
ERISA, PBA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, CPSC
Regulations and laws regarding collection and payment of Taxes, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release, which could reasonably be expected to have a Material
Adverse Effect, occurs at or on any Properties of any Obligor or Subsidiary, it
shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority. Maintain adequate testing and
other procedures to ensure the safety of all products and toys that the Obligors
sell, manufacture or distribute.

 

10.1.6.        Taxes. Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

 

10.1.7.        Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A-, unless otherwise approved by Agent) reasonably satisfactory to
Agent, (a) with respect to the Properties and business of Obligors and
Subsidiaries (other than the Immaterial Foreign Subsidiaries) of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $20,000,000, with
deductibles and subject to an insurance assignment reasonably satisfactory to
Agent, which shall provide for the proceeds of business interruption insurance
to be payable to Agent for application to the Obligations.

 

10.1.8.        Licenses. Keep each License which constitutes a Material Contract
affecting any Collateral (including the manufacture, distribution or disposition
of Inventory) or any other material Property of Obligors and Subsidiaries in
full force and effect; promptly notify Agent of any proposed modification to any
such License, or entry into any new License which constitutes a Material
Contract, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any material default or breach asserted
in writing by any Person to have occurred under any License which constitutes a
Material Contract.

 

10.1.9.        Future Subsidiaries. Promptly (not later than 5 Business Days)
notify Agent upon any Person becoming a Subsidiary and, if such Person is not a
Foreign Subsidiary (other than a Foreign Subsidiary that is no longer designated
an Immaterial Foreign Subsidiary), cause it to guaranty the Obligations in a
manner satisfactory to Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall require
to evidence and perfect a Lien in favor of Agent on all assets of such Person,
including delivery of such legal opinions, in form and substance reasonably
satisfactory to Agent, as it shall deem appropriate.

 

10.1.10.      UK Pension Schemes. Ensure that neither SI UK nor any of its
Subsidiaries is or has been at any time an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or "connected" with or an "associate" of (as those terms are
used in sections 38 or 43 of the Pensions Act 2004) such an employer.

 



-86-

 

 

10.1.11.      Ongoing Obligation. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

 

10.1.12.      People with Significant Control regime. The Company and its
Subsidiaries shall (a) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2005 from any company
incorporated in the United Kingdom whose shares are subject of a Lien in favor
of the Agent, and (b) promptly (not later than 5 Business Days) provide the
Agent with a copy of that notice.

 

10.1.13.      Centre of Main Interests. Each UK Guarantor shall maintain its
centre of main interests in England and Wales for the purposes of the
Regulation.

 

10.1.14.      [Reserved].

 

10.1.15.      [Reserved].

 

10.1.16.      CARES Debt.

 

(a)              Obligors shall provide to Agent (i) a copy of their application
for CARES Debt promptly upon submission thereof and (ii) copies of the
definitive loan documentation for CARES Debt promptly following execution and
delivery thereof by the parties, together with a reasonably detailed written
estimate of the amount of CARES Debt that Obligors reasonably anticipate will be
subject to forgiveness pursuant to the provisions of the CARES Act - Title I.

 

(b)              Obligors shall timely (and, in any event, not later than
December 31, 2020 (or such longer period as may be agreed by Agent) submit all
applications and required documentation necessary or desirable for the lender of
the CARES Debt and/or the Small Business Administration to make a determination
regarding the amount of the CARES Debt that is eligible to be forgiven.

 

(c)              Obligors shall provide to Agent copies of any amendments,
modifications, waivers, supplements or consents executed and delivered with
respect to CARES Debt promptly (and in any event within three (3) Business Days)
upon execution and delivery thereof, and copies of any notices of default
received by any Obligor with respect to the CARES Debt.

 

(d)              Obligors shall, to the extent not included in the foregoing
clause (b) or (c), promptly (and in any event within three (3) Business Days)
upon receipt or filing thereof, as applicable, provide to Agent copies of all
material documents, applications and correspondence with the applicable lender
or any Governmental Authority relating to CARES Debt, including with respect to
loan forgiveness.

 

(e)              Obligors shall use the proceeds of the CARES Debt solely for
CARES Act Permitted Purposes. Obligors agree to, and will cause each of their
Subsidiaries to (i) deposit all proceeds from CARES Debt into a segregated
Deposit Account (the “CARES Account”) that is specially and exclusively used to
hold proceeds of CARES Debt, (ii) not commingle their funds that are not
proceeds of CARES Debt with the proceeds of CARES Debt and (iii) use funds from
the CARES Account solely for CARES Act Permitted Purposes and before using any
other cash on hand to pay expenses that are CARES Act Permitted Purposes.
Without limiting anything in the foregoing, Obligors shall cause the proceeds of
the CARES Debt to be deposited in a Deposit Account that is not subject to the
cash dominion of Agent or any other secured party, and shall ensure that the
proceeds of the CARES Debt are not used to repay other Indebtedness.

 

(f)               On the CARES Forgiveness Date, Obligors shall deliver to Agent
a certificate of an Authorized Officer of Obligors certifying as to the amount
of the CARES Debt that will be forgiven pursuant to the provisions of the CARES
Act - Title I, together with reasonably detailed description thereof, all in
form satisfactory to Agent.

 



-87-

 

 

(g)              Each Obligor agrees that it will not make any claim that Agent,
any Lender or any of their respective Affiliates have rendered advisory services
of any nature or respect in connection with any CARES Debt, the CARES Act –
Title I or the process leading thereto.

 

10.2.        Negative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall not and shall not permit any Subsidiary (other
than Foreign Subsidiaries) to:

 

10.2.1.        Permitted Debt. Create, incur, guarantee or suffer to exist any
Debt, except:

 

(a)              the Obligations;

 

(b)              [reserved];

 

(c)               Permitted Purchase Money Debt and obligations with respect to
Capital Leases so long as the aggregate amount outstanding under this clause
(c) does not exceed $2,500,000 at any time;

 

(d)              Borrowed Money listed on Schedule 10.2.1 (other than the
Obligations, Subordinated Debt and Permitted Purchase Money Debt), but only to
the extent outstanding on the Restatement Date and not satisfied with proceeds
of Loans funded on the Restatement Date;

 

(e)               Debt with respect to Bank Products incurred in the ordinary
course of business;

 

(f)               Debt that is in existence when a Person becomes a Subsidiary
or that is secured by an asset when acquired by a Borrower or Subsidiary, as
long as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $1,000,000 in the aggregate
at any time;

 

(g)              Permitted Contingent Obligations;

 

(h)              Refinancing Debt as long as each Refinancing Condition is
satisfied;

 

(i)               Subordinated Debt;

 

(j)               Debt of the Obligors owing to any Subsidiary and of any
Subsidiary owing to an Obligor or any other Subsidiary; provided, that any such
Debt that is owed by a Subsidiary that is not an Obligor shall be subject to
Sections 10.2.5 and 10.2.7;

 

(k)              Debt owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty, liability insurance, self-insurance, pursuant to reimbursement or
indemnification obligations to such Person or to finance insurance premiums, in
each case incurred in the Ordinary Course of Business;

 

(l)               Debt consisting of cash earnout obligations owed to the seller
of any business or assets acquired in a Permitted Acquisition; provided that the
aggregate amount of Debt outstanding at any one time permitted under this
Section 10.2.1(l) shall not exceed $1,500,000;

 



-88-

 

 

(m)              unsecured Indebtedness in an aggregate principal amount not to
exceed $1,955,792, provided that such Debt is not “moratorium debt” as such term
is defined in the Corporate Insolvency and Governance Act 2020 (UK) unless such
moratorium debt is incurred with the prior written consent of Agent, advanced by
(i) any Governmental Authority (including the Small Business Administration) or
any other Person acting as a financial agent of a Governmental Authority or
(ii) any other Person to the extent such Indebtedness under this clause (ii) is
guaranteed by a Governmental Authority (including the Small Business
Administration), in each case under this Section 10.2.1(m), pursuant to the
CARES Act - Title I (such unsecured Indebtedness, “CARES Debt”); provided, that
unless otherwise approved by Agent, (A) no Event of Default shall have occurred
and be continuing at the time of incurrence thereof and (B) CARES Debt shall
(1) be used by Obligors and their Subsidiaries solely for purposes permitted
under the CARES Act - Title I, (2) have a maturity date not less than two
(2) years after the date of incurrence of the CARES Debt, (3) bear interest at a
rate not greater than one percent (1%) per annum, (4) not require any payments
of principal prior to maturity and (5) otherwise have terms customary for loans
made pursuant to the CARES Act - Title I (taken as a whole); provided, further,
that CARES Unforgiven Debt, if any, shall not be permitted under this
Section 10.2.1(m); and

 

(n)              Debt that is not included in any of the preceding clauses of
this Section, is not secured by a Lien and does not exceed $1,000,000 in the
aggregate at any time.

 

For purposes of determining compliance with this Section 10.2.1, in the event
that an item of Debt (or any portion thereof, but excluding any Indebtedness
incurred pursuant to Section 10.2.1(a) at any time meets the criteria of more
than one of the categories described above in Section 10.2.1, the Borrower, in
its sole discretion, may classify or reclassify (or later divide, classify or
reclassify) such item of Debt (or any portion thereof) and shall only be
required to include the amount and type of such Debt in one of the above
clauses. Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of
interest, premium, fees or expenses, in the form of additional Debt (in each
case so long as such additional Debt is in the same form and on the same terms
as the Debt to which such payment relates) shall not be deemed to be an
incurrence of Debt for purposes of this Section 10.2.1.

 

10.2.2.        Permitted Liens. Create or suffer to exist any Lien upon any of
its Property, except the following (collectively, “Permitted Liens”):

 

(a)               Liens in favor of Agent;

 

(b)              [reserved];

 

(c)              Purchase Money Liens securing Permitted Purchase Money Debt;

 

(d)              Liens for Taxes not yet overdue or being Properly Contested;

 

(e)               inchoate statutory Liens (other than Liens for Priority
Payables, Liens for Taxes or Liens imposed under ERISA) arising in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Borrower or Subsidiary;

 

(f)               Liens incurred or deposits made in the Ordinary Course of
Business to secure the performance of tenders, bids, leases, contracts (except
those relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;

 



-89-

 

 

(g)              Liens arising in the Ordinary Course of Business that are
subject to Lien Waivers;

 

(h)              Liens arising by virtue of a judgment or judicial order against
any Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long
as such Liens do not give rise to a Default or an Event of Default hereunder and
are being Properly Contested;

 

(i)               easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;

 

(j)                normal and customary rights of setoff upon deposits in favor
of depository institutions, and Liens of a collecting bank on Payment Items in
the course of collection;

 

(k)               Liens securing Debt permitted by Section 10.2.1(c) so long as
such Lien does not cover more than the property subject to such Capital Lease;

 

(l)                with respect to any Collateral covered by the UK Security
Agreements, any Security (as such term is defined in the UK Security Agreements)
arising solely by operation of law or in the ordinary course of trading securing
amounts not more than 30 days overdue and not arising as a result of any default
or omission of an Obligor or its Subsidiaries;

 

(m)             statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by Applicable Law in the Ordinary Course of
Business for amounts not yet due or which are being Properly Contested;

 

(n)              pledges and deposits made in the Ordinary Course of Business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(o)              any Lien existing on any property or asset (other than Accounts
or Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary
or existing on any property or asset of any Person that became or becomes a
Subsidiary after the Restatement Date prior to the time such Person became or
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of such acquisition or such Person becoming a Subsidiary as the
case may be, (ii) such Lien shall not apply to any other property or asset of
the Borrower or any Obligor (other than any replacements of such property or
assets and additions and accessions thereto, after-acquired property subject to
a Lien securing Debt and other obligations incurred prior to such time and which
Debt and other obligations are permitted hereunder that require, pursuant to
their terms at such time, a pledge of after-acquired property, and the proceeds
and the products thereof and customary security deposits in respect thereof and
in the case of multiple financings of equipment provided by any lender, other
equipment financed by such lender), (iii) such Lien shall secure only those
obligations and unused commitments (and to the extent such obligations and
commitments constitute Debt, such Debt is permitted hereunder) that it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof so long as
the principal amount of such extensions, renewals and replacements does not
exceed the principal amount of the obligations being extended, renewed or
replaced (plus any accrued but unpaid interest (including any portion thereof
which is payable in kind in accordance with the terms of such extended, renewed
or replaced Debt) and premium payable by the terms of such obligations thereon
and fees and expenses associated therewith) and (iv) the Debt secured by such
Lien is incurred pursuant to and in accordance with the terms of
Section 10.2.1(f);

 

(p)              Liens representing (i) any interest or title of a licensor,
lessor or sublicensor or sublessor under any lease or license permitted by this
Agreement, (ii) any Lien or restriction that the interest or title of such
lessor, licensor, sublessor or sublicensor may be subject to, or (iii) the
interest of a licensee, lessee, sublicensee or sublessee arising by virtue of
being granted a license or lease permitted by this Agreement, in each case not
interfering in any material respect with the ordinary conduct of the business of
the Borrowers and the Subsidiaries, taken as a whole;

 



-90-

 

 

(q)              any Lien in connection with debt permitted under
Section 10.2.1(h);

 

(r)               Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
Ordinary Course of Business;

 

(s)              the filing of UCC financing statements solely as a
precautionary measure or required notice in connection with operating leases or
consignment of goods;

 

(t)               Liens not otherwise permitted by this Section10.2.2 to the
extent that the aggregate outstanding amount of the obligations secured thereby
at any time outstanding does not exceed $500,000;

 

(u)              Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods;

 

(v)              Liens of bailees in the Ordinary Course of Business;

 

(w)             utility and similar deposits in the Ordinary Course of Business;

 

(x)               non-exclusive licenses and sublicenses granted by a Borrower
or any of its Subsidiaries and leases and subleases by a Borrower or any
Subsidiary to third parties in the Ordinary Course of Business not interfering
with the business of a Borrower or any of its Subsidiaries; and

 

(y)              existing Liens shown on Schedule 10.2.2.

 

For purposes of determining compliance with this Section 10.2.2, (x) a Lien need
not be incurred solely by reference to one category of Liens described above but
may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category) and (y) in
the event that a Lien (or any portion thereof) meets the criteria of one or more
of such categories of Liens described above, the Borrowers, in their sole
discretion, may classify or may subsequently reclassify at any time such Lien
(or any portion thereof) in any manner that complies with this covenant.

 

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by the Agent or any Lender of any Lien or Permitted Lien (whether such approval
is oral or in writing) shall be construed as or deemed to constitute a
subordination by the Agent or such Lender of any security interest or other
right, interest or Lien in or to the Collateral or any part thereof in favor of
any Lien or Permitted Lien or any holder of any Lien or Permitted Lien.

 

10.2.3.        [Intentionally Deleted].

 

10.2.4.        Distributions; Upstream Payments. Declare or make, directly or
indirectly, any Distribution (or enter into any agreement which obligates any
Borrower or Subsidiary to make any Distribution unless such agreement is
conditioned upon either obtaining the consent of Agent and Required Lenders to
such transaction or the Full Payment of the Obligations upon the making of such
Distribution), except Permitted Restricted Payments; or create or suffer to
exist any encumbrance or restriction on the ability of a Subsidiary to make any
Upstream Payment, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Restatement Date as shown on Schedule 9.1.15.

 



-91-

 

 

10.2.5.        Restricted Investments. Make any Restricted Investment.

 

10.2.6.        Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to a Borrower.

 

10.2.7.        Loans. Make any loans or advances, except (a) to officers,
directors, partners and employees of the Obligors in the Ordinary Course of
Business in an amount greater than $200,000 to any individual at any time or in
an aggregate amount greater than $500,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans by an Obligor to
another Obligor, provided that intercompany loans from the US Borrowers (i) to
the Canadian Guarantors shall not exceed $500,000 in the aggregate at any time
and (ii) to the UK Guarantors shall not exceed $1,000,000 in the aggregate at
any time.

 

10.2.8.        Restrictions on Payment of Certain Debt. Except in connection
with any Refinancing permitted under Section 10.2.1, make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the
Restatement Date (or as amended thereafter with the consent of Agent).

 

10.2.9.        Fundamental Changes. (a) Change its name or conduct business
under any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization, without, in the
case of any such change described in this clause (a), providing not less than
ten (10) days prior written notice to Agent, (b) liquidate, wind up its affairs
or dissolve itself; or (c) merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (i) mergers, amalgamations or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary or into a Borrower; or
(ii) Permitted Acquisitions.

 

10.2.10.      Subsidiaries. Form or acquire any Subsidiary after the Restatement
Date, except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit
any existing Subsidiary to issue any additional Equity Interests except
director’s qualifying shares.

 

10.2.11.      Organic Documents. Amend, modify or otherwise change any of its
Organic Documents in any manner adverse to the Lenders, except in connection
with either a rights distribution by the Company or a transaction permitted
under Section 10.2.9.

 

10.2.12.      Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Obligors and
Subsidiaries.

 

10.2.13.      Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 



-92-

 

 

10.2.14.      Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Restatement Date;
and (b) following the Restatement Date, subject to Agent’s prior consent.

 

10.2.15.      Hedging Agreements. Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.

 

10.2.16.      Conduct of Business. Engage in any business, other than (i) the
businesses conducted by the Obligors on the Restatement Date and activities
incidental or supplemental thereto, and (ii) businesses similar to the business
conducted by the Obligors on the Restatement Date or other businesses approved
by Agent in its Permitted Discretion. This Section 10.2.16 shall not apply to
Immaterial Foreign Subsidiaries.

 

10.2.17.      Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and payment of customary directors’ fees and
indemnities; (c) transactions solely among Obligors; (d) transactions with
Affiliates that were consummated prior to the Restatement Date, as shown on
Schedule 10.2.17; (e) intercompany loans permitted under Section 10.2.7; and
(f) subject to Agent’s prior consent (such consent not to be unreasonably
withheld, denied, delayed or conditioned), transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms which are fully
disclosed to Agent and no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.

 

10.2.18.      Plans. Become party to (including by way of acquisition of any
Person), without the consent of the Agent (acting reasonably), any Multiemployer
Plan, Canadian Defined Benefit Pension Plan or Foreign Plan, other than any in
existence on the Restatement Date.

 

10.2.19.      Amendments Subordinated Debt. Amend, restate, supplement or
otherwise modify any document, instrument or agreement relating to the
Subordinated Debt, if such modification (i) increases the principal balance of
such Debt, or increases any required payment of principal or interest;
(ii) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(iii) shortens the final maturity date or otherwise accelerates amortization;
(iv) increases the interest rate; (v) materially increases or adds any fees or
charges; (vi) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Obligor or Subsidiary, or that is otherwise materially adverse to any
Obligor, any Subsidiary or Lenders; or (vii) results in the Obligations not
being fully benefited by the subordination provisions thereof.

 

10.2.20.      Amendments to CARES Debt. Anything to the contrary contained in
this Agreement notwithstanding, agree to any amendment, restatement, supplement,
waiver or other modification of the CARES Debt if the effect of such amendment,
restatement, supplement, waiver or other modification would be materially
adverse to Obligors or the Lenders.

 

10.3.        Financial Covenants.

 

10.3.1.        Fixed Charge Coverage Ratio. If a Financial Covenant Testing
Period shall be in effect, Obligors and their Subsidiaries shall maintain a
Fixed Charge Coverage Ratio as of the last day of each Fiscal Month, commencing
on the first day of such Financial Covenant Testing Period and continuing until
such Financial Covenant Testing Period shall no longer be continuing, for each
period of twelve consecutive Fiscal Months then most recently ended, of at least
1.00 to 1.00.

 



-93-

 

 

10.4.        Restrictions on Activities of Company. Obligors covenant and agree
that Company shall not (i) hold any assets other than the Equity Interests of SI
USA, SI UK or SI Asia and cash and Cash Equivalents, (ii) have any material
liabilities other than liabilities under the Loan Documents, tax liabilities in
the Ordinary Course of Business, liabilities under employment agreements and
written employment arrangements, and corporate, administrative and operating
expenses in the Ordinary Course of Business, or (iii) engage in any business
other than owning the Equity Interests of SI USA and activities incidental to
such ownership, acting as a co-borrower in respect of the Obligations hereunder,
and granting to Agent for the benefit of Lenders, security interests in and
Liens upon its assets pursuant to the Security Documents to which it is a party.

 

10.5.        Restrictions on Activities of Foreign Subsidiaries. Obligors
covenant and agree that (a) no Obligor shall guaranty any liabilities or
obligations of any Foreign Subsidiary; (b) no Obligor shall make any Investment
in, or transfer any properties or assets to, any Foreign Subsidiary, other than
as permitted under Sections 10.2.5 and 10.2.17; (c) no Foreign Subsidiary shall
create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Restatement Date as shown on
Schedule 9.1.15 and (d) the aggregate outstanding Debt owed by Foreign
Subsidiaries (excluding Debt owed to Obligors that is permitted under
Section 10.2.7) shall not at any time exceed the foreign currency equivalent of
$250,000.

 

Section 11.       EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.        Events of Default. Each of the following shall be an “Event of
Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:

 

(a)               Any Obligor fails to pay (i) its Obligations under the Loan
Documents constituting principal, interest, or any fees payable under Sections
3.2.1, 3.2.2 or 3.2.3 when due (whether at stated maturity, on demand, upon
acceleration or otherwise) or (ii) solely with respect to any Obligations not
constituting principal, interest, or any fees payable under Sections 3.2.1,
3.2.2 or 3.2.3;

 

(b)              Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;

 

(c)               An Obligor breaches or fail to perform any covenant contained
in Section 7.4, 8.1, 8.2.4, 8.2.5, 8.5, 8.6.2, 10.1.1(a), 10.1.2, 10.1.3,
10.1.6, 10.2 or 10.3;

 

(d)              An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
20 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;

 

(e)               A Guarantor repudiates, revokes or attempts to revoke in
writing its Guaranty; an Obligor or third party denies or contests the validity
or enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);

 

(f)               Any (i) breach or default of an Obligor occurs under any
Hedging Agreement, or (ii) any breach or default of an Obligor occurs under any
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $2,000,000 (if, with respect to this clause (ii), the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach); provided that so long as the Agent has not exercised any remedies under
this Section 11, any Default or Event of Default under this
Section 11.1(f) shall be immediately cured and no longer continuing (without any
action on the part of the Agent, any Lender or otherwise) as and when any such
failure (x) is remedied by the Borrowers or applicable Subsidiary or (y) is
waived (including in the form of amendment) by the requisite holders of the
applicable foregoing;

 



-94-

 

 

(g)              Any final non-appealable judgment or order for the payment of
money is entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors,
$1,000,000 (net of insurance coverage therefor that has not been denied by the
insurer) and has not been paid, satisfied, discharged, or vacated and there is a
period of 30 calendar days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect;

 

(h)              A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $2,000,000;

 

(i)                An Obligor is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

 

(j)                An Insolvency Proceeding is commenced by an Obligor; an
Obligor makes an offer of settlement, extension or composition to its unsecured
creditors generally; any Obligor becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due in the Ordinary
Course of Business; a trustee, a receiver, an interim receiver, monitor,
liquidator or similar official is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding or proceeding applicable to bankruptcy or insolvency is
commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition or notice commencing the proceeding is not timely
contested by the Obligor, the petition or notice is not, in respect of an
Obligor (other than a UK Guarantor, dismissed within 45 days after filing, an
order for relief is entered in the proceeding, or in respect of a UK Guarantor,
the petition is a winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 14 days of commencement;

 

(k)               (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; (ii) a Termination Event
 occurs with respect to a Canadian Defined Benefit Pension Plan in respect of
which a Canadian Priority Payables Reserve has not been taken or any Lien arises
in respect of Obligors (save for contribution amounts not yet due) in connection
with any Canadian Pension Plan which Lien would reasonably be expected to result
in a Material Adverse Effect; (iii) an event occurs which constitutes grounds
for the termination of any UK Pension Scheme or for the appointment of a
receiver, liquidator, administrator or trustee in bankruptcy of any UK Pension
Scheme or if any Obligor is in default with respect to the terms of payment or
the performance of its obligations under any UK Pension Scheme or any Lien
arises in respect of any Obligor in connection with any UK Pension Scheme or
(iv) any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;

 

(l)                An Obligor or any of its Senior Officers is criminally
indicted or convicted for (i) a felony committed in the conduct of the Obligor’s
business, or (ii) violating any state, provincial or federal law (including the
Controlled Substances Act, Money Laundering Control Act of 1986, Proceeds of
Crime Act and Illegal Exportation of War Materials Act) that could lead to
forfeiture of any material Property or any Collateral;

 



-95-

 

 

 

(m)            A Change of Control occurs;

 

(n)            [Reserved];

 

(o)            Any fine is issued against any Obligors by the CPSC in an amount
that exceeds, individually or cumulatively with all other fines issued by the
CPSC against the Obligors within the prior 12 months, $1,500,000;

 

(p)            Obligors institute a recall of products or toys constituting
Inventory which: (i) is unsaleable or unable to be repaired and has an aggregate
Value in excess of $2,000,000, (ii) results in, or could reasonably be expected
to result in, the Obligors expending in excess of $2,000,000 in connection with
the recall, repair, remediation or replacement of such Inventory, or
(iii) results in, or could reasonably be expected to result in, the Obligors
incurring claims, losses, liabilities or damages in excess of $5,000,000 in the
aggregate (net of insurance coverage therefor that has not been denied by the
insurer);

  

(q)            The subordination provisions of any agreement or instrument
relating to any Subordinated Debt shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Person
party thereto (other than Agent, the Lenders or the Issuing Bank) shall contest
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions;

 

(r)            (i) Any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Obligor or any other Person contests in
any manner the validity or enforceability of any provision of any Loan Document;
or any Obligor denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document or seeks to avoid, limit or otherwise
adversely affect any Lien purported to be created under any Security Document;
or (ii) any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party or any other Person not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Security Document;

 

(s)            Except as otherwise expressly permitted hereunder, an Obligor
shall take any action to either: (i) suspend the operation of all or a material
portion of its business in the ordinary course, (ii) suspend the payment of any
material obligations in the ordinary course or suspend the performance under
Material Contracts in the ordinary course, (iii) solicit proposals for the
liquidation of, or undertake to liquidate, all or a material portion of its
assets, or (iv) solicit proposals for the employment of, or employ, an agent or
other third party to conduct a program of liquidation sales of any material
portion of its business, taken as a whole; or

 

(t)            any event of default occurs with respect to the CARES Debt or any
event or condition occurs that results in the CARES Debt becoming due prior to
its scheduled maturity or that enables or permits the holder or holders thereof
to declare the CARES Debt to be due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity.

 



-96-

 

 

11.2.        Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:

 

(a)            declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrowers to the fullest extent permitted by
law;

 

(b)            terminate, reduce or condition any Commitment, or make any
adjustment to the Revolver Borrowing Base or FILO Borrowing Base;

 

(c)            require Obligors to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and, if Obligors fail promptly to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not a Revolver
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied); and

  

(d)            exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC, PPSA or UK ST Law. Such rights and remedies
include the rights to (i) take possession of any Collateral; (ii) require
Obligors to assemble Collateral, at Obligors’ expense, and make it available to
Agent at a place designated by Agent; (iii) enter any premises where Collateral
is located and store Collateral on such premises until sold (and if the premises
are owned or leased by an Obligor, Obligors agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Each Obligor agrees that 10 days’ notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual Property shall be
commercially reasonable. Agent may conduct sales on any Obligor’s premises,
without charge, and any sale may be adjourned from time to time in accordance
with Applicable Law. Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

 

11.3.        License.  Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Obligors, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Obligor’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.

 



-97-

 

 

11.4.        Setoff.  At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of
Agent, Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
Agent, Issuing Bank, each Lender and each such Affiliate under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Person may have.

 

11.5.        Remedies Cumulative; No Waiver.

 

11.5.1.            Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

 

11.5.2.            Waivers. No waiver or course of dealing shall be established
by (a) the failure or delay of Agent or any Lender to require strict performance
by Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

 



Section 12.      AGENT

 

12.1.            Appointment, Authority and Duties of Agent.

  

12.1.1.         Appointment and Authority. Each Secured Party appoints and
designates Bank of America as Agent under all Loan Documents and to hold the
security interests constituted by the UK Security Agreements on trust for the
Secured Parties in accordance with their terms and the Agent accepts that
appointment. Agent may, and each Secured Party authorizes Agent to, enter into
all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto. Agent alone shall be authorized to
determine whether any Account or Inventory constitutes an Eligible Account,
Eligible In-Transit Inventory or Eligible Inventory, whether to impose or
release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

 



-98-

 

 

12.1.2.            Duties. The title of "Agent" is used solely as a matter of
market custom and the duties of Agent are administrative in nature only. Agent
has no duties except those expressly set forth in the Loan Documents, and in no
event does Agent have any agency, fiduciary or implied duty to or relationship
with any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

 

12.1.3.            Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

12.1.4.            Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, Agent may presume that the condition
is satisfactory to a Secured Party unless Agent has received notice to the
contrary from such Secured Party before Agent takes the action. Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.

  

12.2.         Agreements Regarding Collateral and Borrower Materials.

 

12.2.1.            Lien Releases; Care of Collateral. Secured Parties authorize
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Obligations; (b) that is the subject of a disposition or Lien that
Borrowers certify in writing is a Permitted Asset Disposition or a Permitted
Lien entitled to priority over Agent’s Liens (and Agent may rely conclusively on
any such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) subject to Section 14.1, with the
consent of Required Lenders. Secured Parties authorize Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority hereunder.
Agent shall have no obligation to assure that any Collateral exists or is owned
by an Obligor, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

 

12.2.2.            Possession of Collateral. Agent and Secured Parties appoint
each Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.

 



-99-

 

 

12.2.3.            Reports. Agent shall promptly provide to Lenders, when
complete, any field audit, examination, Inventory appraisal report or Brand
Appraisal prepared for Agent with respect to any Obligor or Collateral
(“Report”). Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Obligors’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

 

12.3.        Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

  

12.4.         Action Upon Default. Agent shall not be deemed to have knowledge
of any Default or Event of Default, or of any failure to satisfy any conditions
in Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or PPSA sales other
dispositions of Collateral, or to assert any rights relating to any Collateral.

 

12.5.        Ratable Sharing. If any Lender obtains any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined in accordance with each Lender’s Applicable
Percentage of such Obligation (or in accordance with Section 5.6.2, as
applicable), such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction in accordance with each
Lender’s Applicable Percentage thereof (or in accordance with Section 5.6.2, as
applicable). If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against any Dominion Account without Agent’s prior consent.

 



-100-

 

 

12.6.        Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT). In Agent’s discretion, it may reserve for any Claims
made against an Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties. If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Lender to the extent of its Applicable
Percentage. Notwithstanding anything to the contrary set forth herein, no
Indemnitee shall be entitled to indemnification from any Lender for a claim that
is directly and solely attributable to the gross negligence or willful
misconduct of such Indemnitee.

 

12.7.        Limitation on Responsibilities of Agent. Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Obligor.
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents. Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor the list or identities of, or enforce, compliance with the
provisions hereof relating to Competitors. Without limiting the generality of
the foregoing, Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender (other than a Lender which is an Affiliate of Agent) or
Participant (other than a Participant which is an Affiliate of Agent) or
prospective Lender or Participant (other than a prospective Lender or a
Participant which is an Affiliate of Agent) is a Competitor or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Competitor.

  

12.8.        Successor Agent and Co-Agents.

 

12.8.1.            Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower Agent.
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a financial institution reasonably acceptable to Required Lenders and
(provided no Default or Event of Default exists) Borrower Agent. If no successor
agent is appointed prior to the effective date of Agent’s resignation, then
Agent may appoint a successor agent that is a financial institution acceptable
to it, which shall be a Lender unless no Lender accepts the role. Upon
acceptance by a successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act, and the retiring Agent shall
be discharged from its duties and obligations hereunder but shall continue to
have the benefits of the indemnification set forth in Sections 12.6 and 14.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor.

 



-101-

 

 

12.8.2.            Co-Collateral Agent. If necessary or appropriate under
Applicable Law, Agent may appoint a Person to serve as a co-collateral agent or
separate collateral agent under any Loan Document. Each right and remedy
intended to be available to Agent under the Loan Document shall also be vested
in such agent. Secured Parties shall execute and deliver any instrument or
agreement that Agent may request to effect such appointment. If the agent shall
die, dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by Agent until appointment of a new agent.

 

12.9.            Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

  

12.10.       Remittance of Payments and Collections.

  

12.10.1.            Remittances Generally. All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00
a.m. on a Business Day, payment shall be made by Lender not later than 2:00
p.m. on such day, and if request is made after 11:00 a.m., then payment shall be
made by 11:00 a.m. on the next Business Day. Payment by Agent to any Secured
Party shall be made by wire transfer, in the type of funds received by Agent.
Any such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.

 

12.10.2.            Failure to Pay. If any Secured Party fails to pay any amount
when due by it to Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the rate determined by Agent
as customary for interbank compensation for two Business Days and thereafter at
the Default Rate for Base Rate FILO Loans. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.

 

12.10.3.            Recovery of Payments. If Agent pays an amount to a Secured
Party in the expectation that a related payment will be received by Agent from
an Obligor and such related payment is not received, then Agent may recover such
amount from the Secured Party. If Agent determines that an amount received by it
must be returned or paid to an Obligor or other Person pursuant to Applicable
Law or otherwise, then, notwithstanding any other term of any Loan Document,
Agent shall not be required to distribute such amount to any Secured Party. If
any amounts received and applied by Agent to any Obligations are later required
to be returned by Agent pursuant to Applicable Law, each Lender shall pay to
Agent, on demand, such Lender’s Applicable Percentage of the amounts required to
be returned.

 



-102-

 

 

12.11.       Individual Capacities. As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders,” or any similar term shall include Bank of
America in its capacity as a Lender. Agent, Lenders and their Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

 

12.12.      Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.

 

12.13.      Certain ERISA Matters  

 

12.13.1.           Lender Representations. Each Lender represents and warrants,
as of the date it became a Lender party hereto, and covenants, from the date it
became a Lender party hereto to the date it ceases being a Lender party hereto,
for the benefit of, Agent and not, for the avoidance of doubt, to or for the
benefit of the Loan Parties, that at least one of the following is and will be
true: (a) Lender is not using "plan assets" (within the meaning of ERISA
Section 3(42) or otherwise) of one or more Benefit Plans with respect to
Lender's entrance into, participation in, administration of and performance of
the Loans, Letters of Credit, Commitments or Loan Documents; (b) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to Lender's entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; (c) (i) Lender is an investment fund
managed by a "Qualified Professional Asset Manager" (within the meaning of
Part VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of Lender to enter into, participate in,
administer and perform the Loans, Letters of Credit, Commitments and Loan
Documents, (iii) the entrance into, participation in, administration of and
performance of the Loans, Letters of Credit, Commitments and Loan Documents
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14, and (iv) to the best knowledge of Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to Lender's entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; or (d) such other representation,
warranty and covenant as may be agreed in writing between Agent, in its
discretion, and Lender.

  

12.13.2.            Further Lender Representation. Unless Section 12.13.1(a) or
(d) is true with respect to a Lender, such Lender further represents and
warrants, as of the date it became a Lender hereunder, and covenants, from the
date it became a Lender to the date it ceases to be a Lender hereunder, for the
benefit of, Agent and not, for the avoidance of doubt, to or for the benefit of
any Loan Party, that Agent is not a fiduciary with respect to the assets of such
Lender involved in its entrance into, participation in, administration of and
performance of the Loans, Letters of Credit, Commitments and Loan Documents
(including in connection with the reservation or exercise of any rights by Agent
under any Loan Document).

 



-103-

 

  

12.14.       Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 14.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

 

12.15.      No Third Party Beneficiaries. THIS SECTION 12 IS AN AGREEMENT SOLELY
AMONG SECURED PARTIES AND AGENT, AND SHALL SURVIVE FULL PAYMENT OF THE
OBLIGATIONS. THIS SECTION 12 DOES NOT CONFER ANY RIGHTS OR BENEFITS UPON
BORROWERS OR ANY OTHER PERSON, AS BETWEEN OBLIGORS AND AGENT, ANY ACTION THAT
AGENT MAY TAKE UNDER ANY LOAN DOCUMENTS OR WITH RESPECT TO ANY OBLIGATIONS SHALL
BE CONCLUSIVELY PRESUMED TO HAVE BEEN AUTHORIZED AND DIRECT BY SECURED PARTIES.

 

Section 13.       BENEFIT OF AGREEMENT; ASSIGNMENTS

 

13.1.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3;
and (c) no Lender may assign any Revolver Loans or any portion of its Revolver
Commitments to any Competitor without the prior written consent of Borrower
Agent. Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.

 

13.2.        Participations.

 

13.2.1.            Permitted Participants; Effect. Subject to Section 13.3.3,
any Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents;
provided, that no Lender shall sell any participating interest to any Competitor
without the prior written consent of Borrower Agent. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, it shall remain solely
responsible to the other parties hereto for performance of such obligations, it
shall remain the holder of its Loans and Commitments for all purposes, all
amounts payable by Obligors shall be determined as if it had not sold such
participating interests, and Obligors and Agent shall continue to deal solely
and directly with such Lender in connection with the Loan Documents. Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant shall not be
entitled to the benefits of Section 5.9 unless Borrower Agent agrees otherwise
in writing and such Participant shall not be entitled to receive any greater
payment under Section 5.9 than its participating Lender would have been entitled
to receive.

 

13.2.2.            Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Revolver Termination Date, the FILO Termination Date, the Term Loan Maturity
Date or any date fixed for any regularly scheduled payment of principal,
interest or fees on such Loan or Commitment, or releases any Borrower, Guarantor
or substantially all Collateral.

 



-104-

 

  

13.2.3.            Participant Register. Each Lender that sells a participation
shall, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant's name, address and
interest in Commitments, Loans (and stated interest) and LC Obligations. Entries
in the register shall be conclusive, absent manifest error, and such Lender
shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant's interest is in
registered form under the Code.

 

13.2.4.            Benefit of Set-Off. Obligors agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

 

13.3.        Assignments.

  

13.3.1.            Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $10,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$500,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.

 

13.3.2.            Effect; Effective Date. Upon delivery to Agent of an
assignment notice in the form of Exhibit B and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.10 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

 

13.3.3.            Certain Assignees. No assignment or participation may be made
to an Obligor, Affiliate of an Obligor, Defaulting Lender or natural person.
Agent shall have no obligation to determine whether any assignee is permitted
under the Loan Documents. Any assignment by a Defaulting Lender shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), to satisfy all funding and payment liabilities then owing by
the Defaulting Lender hereunder. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.

 

13.3.4.            Register. Agent, acting as a non-fiduciary agent of Obligors
(solely for tax purposes), shall maintain (a) a copy of each Assignment and
Acceptance delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, interest and LC Obligations owing
to, each Lender. Entries in the register shall be conclusive, absent manifest
error, and Obligors, Agent and Lenders shall treat each lender recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary. Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Obligor
with respect to the Obligations. The register shall be available for inspection
by Obligors or any Lender, from time to time upon reasonable notice.

 



-105-

 

  

13.4.         Replacement of Certain Lenders. If a Lender (a) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, or (b) is a Defaulting Lender, then, in
addition to any other rights and remedies that any Person may have, Agent or
Borrower Agent may, by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice. Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

 

Section 14.       THE GUARANTEE

 

14.1.        Guarantee. The Guarantors hereby guarantee to each Lender, the
Issuing Bank and Agent and their respective successors and permitted assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations. The Guarantors hereby further agree that if the
Borrowers shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the obligations, the Guarantors will promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

14.2.            Obligations Unconditional. The obligations of the Guarantors
under Section 14.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 14.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

 

(i)            at any time or from time to time, without notice to such
Guarantors, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)            any of the acts mentioned in any of the provisions hereof or of
the other Loan Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;

 

(iii)            the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 



-106-

 

  

(iv)            any lien or security interest granted to, or in favor of, Agent,
the Issuing Bank or any Lender or Lenders as security for any of the Obligations
shall fail to be perfected.

 

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that Agent, the
Issuing Bank or any Lender exhaust any right, power or remedy or proceed against
Borrowers or any other Guarantor hereunder or under the other Loan Documents or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Obligations, and hereby waive the benefits of division and discussion.

 

14.3.        Reinstatement. The obligations of the Guarantors under this
Section 14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
Agent, the Issuing Bank and each Lender on demand for all reasonable costs and
expenses (including fees and expenses of counsel) incurred by Agent, any Lender
or the Issuing Bank in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law.

 

14.4.        Subrogation. Until Full Payment of the Obligations, each of the
Guarantors hereby waives all rights of subrogation or contribution, whether
arising by contract or operation of law (including, without limitation, any such
right arising under the bankruptcy code, as amended) or otherwise by reason of
any payment by it pursuant to the provisions of this Section 14 and further
agrees with each Borrower for the benefit of each creditor of such Borrower
(including Agent, the Issuing Bank and each Lender) that any such payment by it
shall constitute a contribution of capital by such Guarantor to such Borrower.

 

14.5.        Remedies. The Guarantors agree that, as between the Guarantors and
the Lenders, the Obligations of Borrowers hereunder may be declared to be
forthwith due and payable as provided in Section 11.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 11.2) for purposes of Section 14.1 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrowers and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by Borrowers) shall forthwith become due and payable by the Guarantor for
purposes of, and, in the case of the Canadian Guarantors, subject to the
limitations set forth in, Section 14.1.

 

14.6.         Instrument for the Payment of Money. Each of the Guarantors hereby
acknowledges that the guarantee in this Section 14 constitutes an instrument for
the payment of money only, and consents and agrees that Agent, the Issuing Bank,
or any Lender, at its sole option, in the event of a dispute by such Guarantor
in the payment of any moneys due hereunder, shall have the right to summary
judgment or such other expedited procedure as may be available for a suit on a
note or other instrument for the payment of money only.

 



-107-

 

  

14.7.        Continuing Guarantee. The guarantee in this Section 14 is a
continuing guarantee and shall apply to all Obligations whenever arising.

 

14.8.        General Limitation on Amount of Obligations Guaranteed. In any
action or proceeding involving any state or non-U.S. corporate law, or any state
or federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the
Guarantors under Section 14.1 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 14.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantors, any Lender, Agent
or other Person, be automatically limited and reduced to the highest amount that
is valid and enforceable and not subordinated to the claims of other creditors
as determined in such action or proceeding.

 

14.9.        Joint Enterprise. Each Guarantor acknowledges that (a) the
Obligors’ business is a mutual and collective enterprise, and the successful
operation of each Obligor is dependent upon the successful performance of the
integrated group and (b) such Guarantor shall derive direct and indirect
economic and other benefits from the establishment by the Secured Parties of the
credit facility under this Agreement in favor of Borrowers.

 

14.10.      Subordination. Each Borrower and each Guarantor hereby subordinates
any claims, including any right of payment, subrogation, contribution and
indemnity that it may have at any time against any other Obligor, howsoever
arising, to the Full Payment of the Obligations.

 

14.11.      Conflicts with Canadian Guaranty or UK Guaranty. In the event that
any of the terms of this Section 14 conflict with (i) the Canadian Guaranty as
they relate to the Canadian Guarantors and/or (ii) the UK Guaranty as they
relate to the UK Guarantors, the terms of the Canadian Guaranty and/or the UK
Guaranty (as applicable) shall control.

 

Section 15.       MISCELLANEOUS

 

15.1.        Consents, Amendments and Waivers.

 

15.1.1.        Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

 

(a)            without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;

 

(b)            without the prior written consent of Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.3
or any other provision in a Loan Document that relates to any rights, duties or
discretion of Issuing Bank;

 

(c)            without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would
(i) increase the Commitment of such Lender; (ii) reduce the amount of, or waive
or delay payment of, any principal, interest or fees payable to such Lender
(except as provided in Section 4.2); (iii) extend the Revolver Termination Date,
the FILO Termination Date or the Term Loan Maturity Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);

 



-108-

 

  

(d)            without the prior written consent of all Lenders having Revolver
Commitments (or if the Revolver Commitments have terminated, all Lenders having
outstanding Revolver Loans), amend the definition of the term “Revolver
Borrowing Base” (or any defined term used in the definition of “Revolver
Borrowing Base”, provided that the Agent may in its Permitted Discretion,
without the necessity of obtaining the consent of any Lender, increase or
decrease the amount of the Availability Reserve, or increase, decrease, add or
eliminate any of the components thereof, or reduce the percentages used in the
definitions of Accounts Formula Amount and Inventory Formula Amount);

 

(e)            without the prior written consent of all Lenders having FILO
Commitments (or if the FILO Commitments have terminated, all Lenders having
outstanding FILO Loans), amend the definition of the term “FILO Borrowing Base”
(or any defined term used in the definition of “FILO Borrowing Base”, provided
that the Agent may in its Permitted Discretion, without the necessity of
obtaining the consent of any Lender, reduce the Applicable FILO Account Advance
Percentage and/or the Applicable FILO Inventory Advance Percentage);

 

(f)            without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Sections 5.6.2, 7.1 (except to add Collateral) or 15.1.1; (ii) amend the
definitions of the terms “Applicable Percentage” or “Required Lenders”;
(iii) release all or substantially all of the Collateral; (iv) subordinate the
Liens in favor of Agent securing the Obligations to Liens in favor of any other
Person (other than (x) Purchase Money Liens securing Permitted Purchase Money
Debt, and (y) Liens securing obligations with respect to Capital Leases
permitted by Section 10.2.1(b), which Liens do not cover more than the property
subject to the applicable Capital Leases); or (v) except in connection with a
merger, amalgamation, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations; and

 

(g)            without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.6.2.

 

15.1.2.            Limitations. The agreement of Obligors shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to any agreement relating to fees or
a Bank Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.

 

15.1.3.            Payment for Consents. No Obligor will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, to all Lenders providing their consent, in
accordance with each such Lender’s Applicable Percentage.

 

15.2.         Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OTHER OBLIGOR OR OTHER PERSON OR
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a
Loan Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

 



-109-

 

 

15.3.        Notices and Communications.

  

(a)            Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Restatement Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Borrower Agent
shall be deemed received by all Obligors.

 

(b)            Electronic Communications; Voice Mail. Any Loan Document,
Borrower Materials and other information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (collectively,
“Communications”), including Communications required to be in writing, may, if
agreed by the Bank, be in the form of an Electronic Record and may be executed
using Electronic Signatures. An Electronic Signature on or associated with a
Communication shall be valid and binding on each Obligor and other party thereto
to the same extent as a manual, original signature, and any Communication
entered into by Electronic Signature shall constitute their legal, valid and
binding obligations, enforceable to the same extent as if a manually executed
original signature were delivered to the Bank.   Any Communication may be
executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication.  The parties may use or accept manually signed paper
Communications converted to electronic form (such as scanned into PDF), or
electronically signed Communications converted into other formats, for
transmission, delivery and/or retention. Agent and Lenders may, at their option,
create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the Person’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record. 
Notwithstanding anything herein, Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed by it
pursuant to procedures approved by it; provided (a) if Agent has agreed to
accept such Electronic Signature, Agent and each Secured Party shall be entitled
to rely on any such Electronic Signature purportedly given by or on behalf of an
Obligor without further verification; and (b) upon the request by Agent or any
Secured Party, an Electronic Signature shall be promptly followed by a manually
executed counterpart.  “Electronic Record” and “Electronic Signature” are used
herein as defined in by 15 USC §7006. Voice mail may not be used as effective
notice under the Loan Documents.

 



-110-

 

 

(c)            Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”).
Borrowers shall notify Agent of each posting of Borrower Materials on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform.
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities. No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.

  

(d)            Non-Conforming Communications. Agent and Lenders may rely upon
any communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.

 

15.4.         Performance of Obligors’ Obligations. Agent may, in its discretion
at any time and from time to time, at Obligors’ expense, pay any amount or do
any act required of an Obligor under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred until paid in full, at the Default Rate applicable to Base
Rate FILO Loans. Any payment made or action taken by Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents.

 

15.5.        Credit Inquiries. Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.

 

15.6.        Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

15.7.        Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

15.8.        Counterparts. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Subject to the provisions of Section 15.3, Agent may (but shall have no
obligation to) accept any signature, contract formation or record-keeping
through electronic means, which shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

 



-111-

 

  

15.9.        Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

 

15.10.      Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

 

15.11.      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Obligors and such Person;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

 

15.12.      Confidentiality. Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor's obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Obligors’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied with this Section if such Person exercises a degree of
care similar to that which such Person accords its own confidential information.
Each of Agent, Lenders and Issuing Bank acknowledges that (i) Information may
include material non-public information; (ii) it has developed compliance
procedures regarding the use of material non-public information; and (iii) it
will handle such material non-public information in accordance with Applicable
Law.

 



-112-

 

 



 

15.13.       GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

15.14.       Consent to Forum.      EACH OBLIGOR HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO
ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS
AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

15.15.      Waivers by Obligors. To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligors. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 



-113-

 

 

15.16.       Patriot Act Notice.

 

15.16.1.            Agent and Lenders hereby notify Obligors that pursuant to
the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies each Obligor, including its legal name, address, tax
ID number and other information that will allow Agent and Lenders to identify it
in accordance with the Patriot Act. Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any "know your customer," anti-money laundering or other
requirements of Applicable Law.

  

15.16.2.            If (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (b) any change in the status of a UK Guarantor
after the date of this Agreement; (c) a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer; or (d) any law,
regulation, applicable market guidance or internal policy in relation to the
period review and/or updating of customer information obliges the Agent or any
Lender (or, in the case of paragraph (c) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each UK Guarantor shall promptly upon the request of the Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph
(c) above, on behalf of any prospective new Lender) in order for the Agent, such
Lender or, in the case of the event described in paragraph (c) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

 

15.16.3.            Each Lender shall promptly upon the request of the supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

 

15.17.      Canadian Anti-Money Laundering Legislation.

 

(a)            Each Obligor acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Lenders may be required
to obtain, verify and record information regarding the Obligors and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Obligors, and the transactions
contemplated hereby. Each Obligor shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or any prospective assignee or participant of a Lender,
any Issuing Bank or any Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

 

(b)            If the Agent has ascertained the identity of any Obligor or any
authorized signatories of the Obligors for the purposes of applicable AML
Legislation, then the Agent:

 

(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Agent within the meaning of the applicable AML Legislation;
and

 

(ii)            shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 



-114-

 

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Agent nor any other Agent
has any obligation to ascertain the identity of the Obligors or any authorized
signatories of the Obligors on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Obligor or any
such authorized signatory in doing so.

 

15.18.            Continued Effectiveness; No Novation. Notwithstanding anything
contained herein, the terms of this Agreement are not intended to and do not
serve to effect a novation of the obligations, liabilities or indebtedness of
Obligors under the Existing Credit Agreement. Instead, it is the express
intention of the parties hereto to reaffirm, amend and restate the obligations,
liabilities and indebtedness of Obligors created under or otherwise evidenced by
the Existing Credit Agreement. All revolver loans outstanding under, the
Existing Credit Agreement as of the Restatement Date shall automatically be
deemed to constitute FILO Loans and Revolver Loans under this Agreement (as more
fully described in Section 2.1.1). Obligors acknowledge and confirm that the
liens and security interests granted by Obligors to Agent and Lenders under the
Existing Credit Agreement remain in full force and effect and continue to secure
all obligations, liabilities and indebtedness of Obligors under this Agreement.
The term “Obligations” used in this Agreement and in the other Loan Documents
(or any other term used herein or therein to describe or refer to the
obligations, liabilities and indebtedness of the Obligors) describes and refers
to all obligations, liabilities and indebtedness of Obligors under this
Agreement and under the Existing Credit Agreement, as amended and restated
hereby, as the same had been previously amended, modified, supplemented or
restated prior to the date hereof and as the same may be further amended,
modified, supplemented or restated from time to time. The Loan Documents and all
agreements, documents and instruments executed and delivered in connection with
any of the foregoing shall each be deemed to be amended to the extent necessary
to give effect to the provisions of this Agreement. Cross-references in the Loan
Documents to particular section or subsection numbers in the Existing Credit
Agreement shall be deemed to be cross-references to the corresponding sections
or subsections, as applicable, of this Agreement.

  

15.19.            Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding any provision to the contrary set forth in this
Agreement, in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an Affected Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an
Affected Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and

 

(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document.

 



-115-

 

 

15.20.            [Reserved].

 

15.21.            Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

  

(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)            As used in this Section 15.21, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of page intentionally left blank; signatures begin on following page]

  

-116-

 



 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

  BORROWERS:       SUMMER INFANT, INC.       By: /s/ Edmund Schwartz   Title:
Chief Financial Officer   Address:   1275 Park East Drive   Woonsocket, Rhode
Island 02895   Attn: Ed Schwartz   Telephone:   Email:       SUMMER INFANT
(USA), INC.       By: /s/ Edmund Schwartz   Title: Chief Financial Officer  
Address:   1275 Park East Drive   Woonsocket, Rhode Island 02895   Attn: Ed
Schwartz   Telephone:   Email:

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 



 

 

 

  GUARANTORS:       SUMMER INFANT CANADA, LIMITED       By: /s/ Edmund Schwartz
  Title: Chief Financial Officer   Address:   1275 Park East Drive   Woonsocket,
Rhode Island 02895   Attn: Ed Schwartz   Telephone:   Email:       SUMMER INFANT
EUROPE LIMITED       By: /s/ Edmund Schwartz   Title: Chief Financial Officer  
Address:   1275 Park East Drive   Woonsocket, Rhode Island 02895   Attn: Ed
Schwartz   Telephone:   Email:

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

 

 

 



  AGENT:       BANK OF AMERICA, N.A., as Agent       By: /s/ Cynthia G. Stannard
  Title: Senior Vice President   Address:   Bank of America, N.A.   Mail Code:
CT2-500-35-02   Cityplace 1, 185 Asylum Street   Hartford, CT 06103   Attn:
Cynthia Stannard, SVP   Telecopy:   Telephone:   Email:       LENDER:       BANK
OF AMERICA, N.A., as Lender       By: /s/ Cynthia G. Stannard   Title: Senior
Vice President   Address:   Bank of America, N.A.   Mail Code: CT2-500-35-02  
Cityplace 1, 185 Asylum Street   Hartford, CT 06103   Attn: Cynthia Stannard,
SVP   Telecopy:   Telephone:   email:

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

 

 

 

Exhibit A



to



Third Amended and Restated Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Third Amended and Restated Loan and Security Agreement
dated as of October 15, 2020, as amended (“Loan Agreement”), among SUMMER
INFANT, INC., and SUMMER INFANT (USA), INC. (collectively, “Borrowers”), the
Guarantors party thereto from time to time, BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders. Terms are used herein as defined in the
Loan Agreement.

 

______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:

 

1.            Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations, (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments), (c) a principal
amount of $________ of Assignor’s outstanding FILO Loans, (d) the amount of
$__________ of Assignor’s FILO Commitment (which represents ____% of the total
FILO Commitments), and (e) a principal amount of $__________ of Assignor’s
outstanding Term Loan (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated in the corresponding Assignment Notice delivered to Agent,
provided such Assignment Notice is executed by Assignor, Assignee, Agent and
Borrower Agent, if applicable. From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.

 

2.            Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, its Revolver Commitment is $__________, the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________, its FILO Commitment is $__________, the outstanding balance of
its FILO Loans is $_______________, and the outstanding balance of its Term
Loans is $__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]

 

3.            Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 



A - 1 -

 

 

4.            This Agreement shall be governed by the laws of the State of New
York. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

5.            Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

__________________________

 

__________________________

 

__________________________

 

(b)If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

__________________________

 

__________________________

 

__________________________

 

__________________________

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

______________________________

 

______________________________

 

ABA No._______________________

 

______________________________

 

Account No.____________________

 

Reference: _____________________

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

______________________________

 

______________________________

 

ABA No._______________________

 

______________________________

 

Account No.____________________

 

Reference: _____________________

 

A - 2 -

 

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.

 

      (“Assignee”)       By       Title:           (“Assignor”)       By      
Title:

 

A - 3 -

 



 

ExhibIT B



to



Third Amended and Restated Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Third Amended and Restated Loan and Security
Agreement dated as of October 15, 2020, as amended (“Loan Agreement”), among
SUMMER INFANT, INC., and SUMMER INFANT (USA), INC. (collectively, “Borrowers”),
the Guarantors party thereto from time to time, BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders; and (2) the Assignment and Acceptance
dated as of ____________, 20__ (“Assignment Agreement”), between
__________________ (“Assignor”) and ____________________ (“Assignee”). Terms are
used herein as defined in the Loan Agreement.

 

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations, (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments), (c) a principal amount of $________ of Assignor’s outstanding FILO
Loans, (d) the amount of $__________ of Assignor’s FILO Commitment (which
represents ____% of the total FILO Commitments), and (e) a principal amount of
$__________ of Assignor’s outstanding Term Loan (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date.

 

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, Assignee’s Revolver Commitment to be
increased by $_________, Assignor’s FILO Commitment to be reduced by $_________,
and Assignee’s FILO Commitment to be increased by $_________.

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

________________________

 

________________________

 

________________________

 

________________________

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

B - 1 -

 

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.

 

      (“Assignee”)       By       Title:           (“Assignor”)       By      
Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

SUMMER INFANT (USA), INC.

 

By       Title:  

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,

as Agent

 



By       Title:  

 

B - 2 -

 

 

SCHEDULE 1.1



to



Third Amended and Restated Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender  Revolver
Commitment  

Applicable
Percentage

   FILO
Commitment   Applicable
Percentage   Term Loan
Commitment   Applicable
Percentage  Bank of America, N.A.  $40,000,000    100%  $2,500,000    100% 
$7,500,000    100%                                 TOTALS:  $40,000,000    100% 
$2,500,000    100%  $7,500,000    100%

 



 

